Exhibit 10.1

 

 

 

PURCHASE AGREEMENT

 

 

by and among

 

FARM & HOME OIL COMPANY,

 

RICHARD A. LONGACRE, AS SELLERS’ REPRESENTATIVE,

 

THE SHAREHOLDERS OF FARM & HOME OIL COMPANY

 

and

 

BUCKEYE ENERGY HOLDINGS LLC

 

 

Dated December 21, 2007

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

THE CLOSING; PURCHASE AND SALE OF MEMBERSHIP INTERESTS

4

1.1

Purchase and Sale of Membership Interests

4

1.2

Purchase Price

4

1.3

The Closing

4

1.4

Payment of the Purchase Price

5

 

 

 

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

6

2.1

Organization; Corporate Power and Authorization

6

2.2

Binding Effect and Noncontravention.

6

2.3

Broker Fees

7

2.4

Financial Ability

7

2.5

No Litigation

7

2.6

Investment

7

2.7

Purchaser’s Due Diligence

7

 

 

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE SELLERS

8

3.1

Power and Authorization

8

3.2

Binding Effect and Noncontravention.

8

3.3

Capital Stock

8

 

 

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

9

4.1

Organization; Qualification; Corporate Power and Authorization

9

4.2

Binding Effect and Noncontravention.

9

4.3

Capitalization; Subsidiaries.

10

4.4

Financial Statements.

11

4.5

Events Subsequent to the Latest Balance Sheet

11

4.6

Tangible Assets; Inventory.

11

4.7

Compliance with Laws

12

4.8

Tax Matters

12

4.9

Environmental Matters

14

4.10

Intellectual Property.

14

4.11

Real Estate.

14

4.12

Litigation

15

4.13

Labor Relations

15

4.14

Employee Plans.

16

4.15

Employees

17

4.16

Affiliate Transactions

17

4.17

Insurance

17

4.18

Contracts

17

4.19

Customers; Suppliers

19

4.20

Broker Fees

19

4.21

Derivative and Hedging Activity

19

 

i

--------------------------------------------------------------------------------


 

4.22

Disclaimer

19

 

 

 

ARTICLE V

COVENANTS AND OTHER AGREEMENTS

19

5.1

F&H LLC Merger

19

5.2

General; Operation of Business

20

5.3

Access to Records

22

5.4

Supplemental Disclosure; Notice of Developments.

23

5.5

Public Announcements; Confidentiality.

24

5.6

Litigation Support

24

5.7

Regulatory and Other Approvals; Consents.

24

5.8

Employee Matters.

25

5.9

Record Retention

26

5.10

Rights to Indemnification

26

5.11

Acknowledgement of Personal Property

27

5.12

Tax Matters.

27

5.13

Further Assurances

32

5.14

Survival

32

5.15

Exclusivity

32

5.16

Sellers’ Representative.

33

 

 

 

ARTICLE VI

INDEMNIFICATIONS; SURVIVAL

34

6.1

Indemnification by the Sellers

34

6.2

Indemnification by the Purchaser

34

6.3

Losses Net of Insurance, Etc

35

6.4

Termination of Indemnification

37

6.5

Procedures Relating to Indemnification

37

6.6

Survival of Representations, Warranties, and Covenants

38

 

 

 

ARTICLE VII

CONDITIONS TO THE CLOSING

38

7.1

Conditions of the Purchaser’s Obligation

38

7.2

Conditions of the Company’s and the Sellers’ Obligation

41

 

 

 

ARTICLE VIII

DEFINITIONS

43

 

 

 

ARTICLE IX

TERMINATION

49

9.1

Termination

49

9.2

Effect of Termination

50

9.3

Specific Performance

50

 

 

 

ARTICLE X

MISCELLANEOUS

51

10.1

Expenses

51

10.2

Governing Law

51

10.3

Jurisdiction; Service of Process

51

10.4

Waiver of Jury Trial

51

10.5

Attorneys’ Fees

52

10.6

Waiver; Remedies Cumulative

52

10.7

Notices

52

10.8

Assignment

54

10.9

No Third-Party Beneficiaries

54

10.10

Amendments or Supplements

54

 

ii

--------------------------------------------------------------------------------


 

10.11

Disclosure Schedules

54

10.12

Construction

54

10.13

Entire Agreement

55

10.14

Severability

55

10.15

Mutual Drafting

55

10.16

Counterparts; Facsimile

55

 

EXHIBITS

 

Exhibit 1.4(a)-1

Form of Executive Sale Bonus Trust Agreement

Exhibit 1.4(a)-2

Specified Long-Term Indebtedness

Exhibit 1.4(a)-3

Specified Shareholder Percentages

Exhibit 1.5(a)

Form of Escrow Agreement

Exhibit 5.3

Form of Derivative Reports

Exhibit 5.8

Severance Obligations

Exhibit 7.1(d)

Seller Government Entity Approvals

Exhibit  7.1(e)

Specified Seller Consents

Exhibit 7.1(i)(ii)

Form of Seller’s Release

Exhibit 7.1(i)(ii)

Form of Executive Employment Agreement

Exhibit 7.1(i)(iv)

Form of Consulting Agreement

Exhibit 7.1(i)(v)

Form of Non-Competition Agreement

Exhibit 7.1(i)(xvi)

Form of Opinion of the Company’s and Sellers’ Counsel

Exhibit 7.2(d)

Purchaser Government Entity Approvals

Exhibit  7.2(e)

Specified Purchaser Consents

Exhibit 7.2(h)(ii)

Form of Company Release

Exhibit 7.2(h)(ix)

Form of Opinion of Purchaser’s Counsel

 

 

SCHEDULES

 

 

 

Seller Disclosure Schedule

Company Disclosure Schedule

Schedule 5.2

Operation of Business

Schedule 5.2(c)

Calculation of Tax Distributions

Schedule 5.3

Access to Records

Schedule 5.7(b)

Other Authorizations; Consents

Schedule 5.11

List of Seller Personal Property

Schedule 5.12(g)

Purchase Price Allocation Methodology

 

iii

--------------------------------------------------------------------------------


 

PURCHASE AGREEMENT

 

This PURCHASE AGREEMENT (the “Agreement”) is made as of December 21, 2007, by
and among BUCKEYE ENERGY HOLDINGS LLC, a Delaware limited liability company (the
“Purchaser”), FARM & HOME OIL COMPANY, a Pennsylvania corporation (the
“Company”), the Persons set forth on the signature page hereof under the heading
“Sellers” (each individually referred to as a “Seller” and collectively referred
to as the “Sellers”), and RICHARD A. LONGACRE (“Sellers’ Representative”).  The
Purchaser, the Sellers, Sellers’ Representative, and the Company are sometimes
referred to individually as a “Party” and collectively as the “Parties.” 
Certain capitalized terms which are used herein are defined in Article VIII
below.

 

WHEREAS, as of the date hereof, the Sellers collectively own 100% of the Company
Stock;

 

WHEREAS, pursuant to this Agreement, the Parties desire for the Company, no
later than one day prior to Closing, to merge with and into a newly formed
Delaware limited liability company owned 100% by the Sellers (“F&H LLC”);

 

WHEREAS, the Parties desire to enter into this Agreement pursuant to which the
Sellers agree to sell to the Purchaser, and the Purchaser agrees to purchase
from the Sellers, all of the F&H Membership Interests (as defined in
Section 5.1).

 

NOW, THEREFORE, incorporating the foregoing herein and in consideration of the
premises and the mutual promises made herein, and in consideration of the
representations, warranties, covenants and agreements herein contained,
intending to be legally bound, the Parties hereby agree as follows:

 


ARTICLE I
THE CLOSING; PURCHASE AND SALE OF MEMBERSHIP INTERESTS


 


1.1           PURCHASE AND SALE OF MEMBERSHIP INTERESTS.  AT THE CLOSING,
SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT, INCLUDING BUT NOT LIMITED
TO THE CONDITIONS PRECEDENT TO CLOSING SET FORTH IN SECTIONS 7.1 AND 7.2 BELOW,
AS APPLICABLE, THE PURCHASER SHALL PURCHASE AND ACCEPT FROM THE SELLERS, AND THE
SELLERS SHALL SELL, TRANSFER AND DELIVER TO THE PURCHASER, ALL OF THE F&H
MEMBERSHIP INTERESTS.


 


1.2           PURCHASE PRICE.  THE PURCHASE PRICE FOR THE F&H MEMBERSHIP
INTERESTS SHALL BE ONE HUNDRED FORTY FIVE MILLION FIVE HUNDRED THOUSAND DOLLARS
($145,500,000) (THE “PURCHASE PRICE”), TO BE PAID BY THE PURCHASER AS DESCRIBED
IN SECTION 1.4 BELOW.


 


1.3           THE CLOSING.  THE CLOSING OF THE PURCHASE AND SALE OF THE F&H
MEMBERSHIP INTERESTS AND THE TRANSACTIONS RELATING THERETO (COLLECTIVELY, THE
“CLOSING”) SHALL TAKE PLACE AT THE OFFICES OF BLANK ROME LLP, ONE LOGAN SQUARE,
PHILADELPHIA, PENNSYLVANIA 19103, COMMENCING AT 9:00 A.M., LOCAL TIME, ON THE
DAY IMMEDIATELY FOLLOWING THE DATE ON WHICH THE F&H LLC MERGER IS CONSUMMATED
PURSUANT TO SECTION 5.1 OF THIS AGREEMENT.  SUBJECT TO ARTICLE IX BELOW, FAILURE
TO CONSUMMATE THE PURCHASE AND SALE PROVIDED FOR IN THIS AGREEMENT ON THE DATE
AND TIME

 

--------------------------------------------------------------------------------


 


AND AT THE PLACE DESIGNATED PURSUANT TO THIS SECTION 1.3 WILL NOT RESULT IN THE
TERMINATION OF THIS AGREEMENT AND WILL NOT RELIEVE ANY PARTY OF ANY OBLIGATIONS
UNDER THIS AGREEMENT.  THE DATE AND TIME OF THE CLOSING ARE REFERRED TO AS THE
“CLOSING DATE.”


 


1.4           PAYMENT OF THE PURCHASE PRICE.  AT THE CLOSING, SUBJECT TO THE
SATISFACTION OR WAIVER OF EACH OF THE CONDITIONS SPECIFIED IN SECTIONS 7.1 AND
7.2 BELOW:


 


1.5           THE PURCHASER SHALL PAY THE PURCHASE PRICE MINUS (I) THE ESCROW
FUNDS PAYABLE IN ACCORDANCE WITH SECTION 1.5(A) BELOW; MINUS (II) THE PORTION OF
THE EXECUTIVE SALE BONUSES DUE AT THE CLOSING PURSUANT TO THE EXECUTIVE
EMPLOYMENT AGREEMENTS (THE “CLOSING DATE EXECUTIVE SALE BONUSES”) PLUS 1.45% OF
THE EMPLOYER PORTION OF THE SOCIAL SECURITY TAX ON SUCH AMOUNTS OF THE EXECUTIVE
SALE BONUSES DUE AT CLOSING (ALL OF WHICH SHALL BE PAID INTO F&H LLC’S PAYROLL
ACCOUNT TO BE PAID PROMPTLY TO THE RESPECTIVE SPECIFIED EXECUTIVES IN ACCORDANCE
WITH THE PERCENTAGES PROVIDED FOR IN THE EXECUTIVE EMPLOYMENT AGREEMENTS); MINUS
(III) THE AMOUNT OF THE EXECUTIVE SALE BONUSES (OTHER THAN THE CLOSING DATE
EXECUTIVE SALE BONUSES) REQUIRED TO BE PAID TO THE SPECIFIED EXECUTIVES UNDER
THE EXECUTIVE EMPLOYMENT AGREEMENTS AFTER THE CLOSING DATE (ALL OF WHICH SHALL
BE DEPOSITED BY PURCHASER INTO A SEGREGATED “RABBI” TRUST HELD BY PNC ESCROW
SERVICES, AS TRUSTEE (THE “TRUSTEE”) (THE “EXECUTIVE SALE BONUS TRUST”), TO BE
DISBURSED IN ACCORDANCE WITH A TRUST AGREEMENT IN THE FORM OF EXHIBIT 1.4(A)-1
(THE “EXECUTIVE SALE BONUS TRUST AGREEMENT”)); MINUS (III) ALL AMOUNTS UNDER THE
LONG TERM INDEBTEDNESS (INCLUDING ANY PREPAYMENT PREMIUMS, FEES OR EXPENSES)
REFERENCED ON EXHIBIT 1.4(A)-2 OUTSTANDING AS OF THE CLOSING DATE (WHICH SHALL
BE PAID BY PURCHASER AT CLOSING TO PAYOFF SUCH LONG TERM INDEBTEDNESS); AND
MINUS (IV) THE AMOUNT OF SELLER TRANSACTION EXPENSES PREVIOUSLY PAID BY THE
COMPANY PRIOR TO THE CLOSING DATE, TO THE RESPECTIVE SELLERS, PRO RATA IN
ACCORDANCE WITH THE PERCENTAGE AMOUNTS SET FORTH NEXT TO EACH SELLER’S NAME ON
EXHIBIT 1.4(A)-3 ATTACHED HERETO (THE “SPECIFIED SHAREHOLDER PERCENTAGES”), BY
WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS PURSUANT TO WRITTEN INSTRUCTIONS
DELIVERED TO THE PURCHASER PRIOR TO THE CLOSING;


 


(A)           THE PURCHASER SHALL PAY SEVEN MILLION TWO HUNDRED SEVENTY-FIVE
THOUSAND DOLLARS ($7,275,000) (THE “ESCROW FUNDS”) TO THE ESCROW AGENT BY WIRE
TRANSFER OF IMMEDIATELY AVAILABLE FUNDS PURSUANT TO WRITTEN INSTRUCTIONS
DELIVERED TO THE PURCHASER PRIOR TO THE CLOSING TO BE HELD IN AN ESCROW ACCOUNT
(THE “ESCROW ACCOUNT”) ESTABLISHED IN ACCORDANCE WITH, AND SUBJECT TO THE TERMS
AND CONDITIONS OF, THE ESCROW AGREEMENT BY AND AMONG THE PURCHASER, THE SELLERS’
REPRESENTATIVE AND THE ESCROW AGENT IN THE FORM OF EXHIBIT 1.4(B) ATTACHED
HERETO (THE “ESCROW AGREEMENT”).


 


(B)           THE PARTIES HERETO ACKNOWLEDGE AND AGREE THAT (I) THE PROCEEDS
PLACED IN THE EXECUTIVE SALE BONUS TRUST AND (II) THE ESCROW FUNDS SHALL BE
TREATED AS INSTALLMENT OBLIGATIONS FOR PURPOSES OF SECTION 453 OF THE CODE, AND
A SELLER SHALL NOT BE TREATED AS HAVING RECEIVED ANY PORTION OF THE EXECUTIVE
SALE BONUS TRUST OR ESCROW FUNDS UNTIL SUCH AMOUNTS ARE ACTUALLY RELEASED TO
SUCH SELLER, AND NO PARTY SHALL TAKE ANY ACTION OR FILING POSITION INCONSISTENT
WITH SUCH CHARACTERIZATION.  THE PARTIES FURTHER AGREE THAT, CONSISTENT WITH
PROPOSED TREASURY REGULATION SECTION 1.468B-8, PURCHASER SHALL TAKE INTO ACCOUNT
AND REPORT FOR TAX PURPOSES ALL INTEREST OR OTHER INCOME EARNED FROM THE
INVESTMENT OF THE EXECUTIVE SALE BONUS TRUST OR ESCROW FUNDS OR ANY PORTION
THEREOF IN ANY TAX YEAR UNTIL THE DISTRIBUTION OF THE EXECUTIVE SALE BONUS TRUST
OR ESCROW FUNDS (OR PORTIONS THEREOF) IS DETERMINED AND THEREAFTER TO PURCHASER
AND THE SELLERS IN ACCORDANCE WITH THEIR RESPECTIVE INTERESTS IN THE EXECUTIVE
SALE BONUS TRUST OR

 

--------------------------------------------------------------------------------


 


ESCROW FUNDS CONSISTENT WITH PROPOSED TREASURY REGULATION SECTION 1.468B-8, WHO
SHALL TAKE INTO ACCOUNT AND REPORT FOR TAX PURPOSES ALL INTEREST OR OTHER INCOME
EARNED FROM THE INVESTMENT OF THE EXECUTIVE SALE BONUS TRUST OR ESCROW FUNDS OR
ANY PORTION THEREOF IN ANY TAX YEAR.


 


(D)           AT THE CLOSING, THE SELLERS SHALL CAUSE ALL UNPAID SELLER
TRANSACTION EXPENSES AS OF THE CLOSING DATE TO BE PAID OUT OF THE PROCEEDS OF
THE PURCHASE PRICE.


 


(E)           THE SELLERS SHALL DELIVER TO THE PURCHASER ALL OF THE MEMBERSHIP
INTEREST CERTIFICATES REPRESENTING THE F&H MEMBERSHIP INTERESTS HELD BY THEM,
ENDORSED IN BLANK OR ACCOMPANIED BY DULY EXECUTED ASSIGNMENT DOCUMENTS.


 


ARTICLE II
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER


 

As a material inducement to the Company and the Sellers to enter into this
Agreement and to sell the F&H Membership Interests, and understanding that the
Company and the Sellers are relying thereon, the Purchaser hereby represents and
warrants that as of the date hereof:

 


2.1           ORGANIZATION; CORPORATE POWER AND AUTHORIZATION.  THE PURCHASER IS
A LIMITED LIABILITY COMPANY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING
UNDER THE LAWS OF THE STATE OF ITS FORMATION.  THE PURCHASER HAS THE REQUISITE
POWER AND AUTHORITY AND ALL MATERIAL PERMITS NECESSARY TO CONDUCT ITS BUSINESS
AS IT HAS BEEN AND IS CURRENTLY BEING CONDUCTED AND TO ENTER INTO, DELIVER AND
CARRY OUT ITS OBLIGATIONS PURSUANT TO EACH OF THE TRANSACTION DOCUMENTS TO WHICH
IT IS A PARTY.  THE PURCHASER IS DULY AUTHORIZED TO CONDUCT BUSINESS AND IS IN
GOOD STANDING UNDER THE LAWS OF EACH JURISDICTION WHERE SUCH AUTHORIZATION IS
REQUIRED, EXCEPT WHERE THE FAILURE TO BE SO AUTHORIZED OR IN GOOD STANDING WOULD
NOT TO RESULT IN A PURCHASER MATERIAL ADVERSE CHANGE.  THE PURCHASER’S
EXECUTION, DELIVERY AND PERFORMANCE OF EACH TRANSACTION DOCUMENT TO WHICH IT IS
A PARTY HAS BEEN DULY AUTHORIZED BY THE PURCHASER AND NO OTHER LIMITED LIABILITY
COMPANY PROCEEDING ON THE PART OF THE PURCHASER IS NECESSARY TO AUTHORIZE THE
TRANSACTION DOCUMENTS AND THE TRANSACTIONS, AND THE PURCHASER HAS DULY EXECUTED
AND DELIVERED THIS AGREEMENT AND WILL HAVE, AS OF THE CLOSING DATE, DULY
EXECUTED AND DELIVERED EACH OTHER TRANSACTION DOCUMENT TO WHICH IT IS A PARTY.


 


2.2           BINDING EFFECT AND NONCONTRAVENTION.


 


(A)           EACH TRANSACTION DOCUMENT TO WHICH THE PURCHASER IS A PARTY
CONSTITUTES, OR WHEN EXECUTED WILL CONSTITUTE, A VALID AND BINDING OBLIGATION OF
THE PURCHASER ENFORCEABLE AGAINST THE PURCHASER IN ACCORDANCE WITH ITS TERMS,
EXCEPT AS SUCH ENFORCEABILITY MAY BE LIMITED BY (I) APPLICABLE INSOLVENCY,
BANKRUPTCY, REORGANIZATION, MORATORIUM OR OTHER SIMILAR LAWS AFFECTING
CREDITORS’ RIGHTS GENERALLY, AND (II) APPLICABLE EQUITABLE PRINCIPLES (WHETHER
CONSIDERED IN A PROCEEDING AT LAW OR IN EQUITY).


 


(B)           THE EXECUTION, DELIVERY AND PERFORMANCE BY THE PURCHASER OF THE
TRANSACTION DOCUMENTS TO WHICH THE PURCHASER IS A PARTY AND THE CONSUMMATION OF
THE TRANSACTIONS DO NOT AND SHALL NOT (WITH OR WITHOUT NOTICE OR LAPSE OF TIME
OR BOTH): (I) CONFLICT WITH OR RESULT IN A BREACH OF THE TERMS, CONDITIONS OR
PROVISIONS OF THE CERTIFICATE OF FORMATION OR OPERATING AGREEMENT OF THE
PURCHASER; (II) RESULT IN THE IMPOSITION OF ANY MATERIAL LIEN UPON ANY OF THE
PROPERTIES OR ASSETS OF THE PURCHASER, CAUSE THE ACCELERATION OR MATERIAL
MODIFICATION OF ANY

 

--------------------------------------------------------------------------------


 


OBLIGATION UNDER, CREATE IN ANY PARTY THE RIGHT TO TERMINATE, CONSTITUTE A
DEFAULT OR BREACH OF, OR VIOLATE OR CONFLICT WITH THE TERMS, CONDITIONS OR
PROVISIONS OF ANY CONTRACT TO WHICH THE PURCHASER IS A PARTY OR BY WHICH THE
PURCHASER IS BOUND, IN EACH CASE, IN ANY MATERIAL RESPECT; (III) RESULT IN A
BREACH OR VIOLATION BY THE PURCHASER OF ANY OF THE TERMS, CONDITIONS OR
PROVISIONS OF ANY MATERIAL LAW OR ORDER TO WHICH THE PURCHASER OR ANY OF ITS
PROPERTIES OR ASSETS IS SUBJECT; OR (IV) EXCEPT FOR COMPLIANCE WITH AND FILINGS
UNDER THE HSR ACT, REQUIRE ANY AUTHORIZATION, CONSENT, APPROVAL, EXEMPTION OR
OTHER ACTION BY OR DECLARATION OR NOTICE TO OR REGISTRATION WITH ANY THIRD
PERSON OR GOVERNMENT ENTITY.


 


2.3           BROKER FEES.  THE PURCHASER HAS NO LIABILITY OR OBLIGATION TO PAY
ANY FEES OR COMMISSIONS TO ANY BROKER, FINDER, OR AGENT WITH RESPECT TO THE
TRANSACTIONS FOR WHICH THE COMPANY OR SELLERS COULD BECOME LIABLE OR OBLIGATED.


 


2.4           FINANCIAL ABILITY.  THE PURCHASER HAS IMMEDIATELY AVAILABLE FUNDS
SUFFICIENT TO CONSUMMATE THE TRANSACTIONS AND ACKNOWLEDGES AND AFFIRMS THAT IT
IS NOT A CONDITION TO CLOSING OR ANY OF ITS OTHER OBLIGATIONS UNDER THIS
AGREEMENT THAT THE PURCHASER OBTAIN FINANCING FOR OR RELATING TO ANY OF THE
TRANSACTIONS.


 


2.5           NO LITIGATION.  THERE IS NO ACTION OR PROCEEDING PENDING OR, TO
THE PURCHASER’S KNOWLEDGE, THREATENED AGAINST THE PURCHASER, ITS PROPERTIES,
ASSETS OR BUSINESSES, OR ORDER TO WHICH THE PURCHASER IS SUBJECT WHICH WOULD
RESULT IN A PURCHASER MATERIAL ADVERSE CHANGE OR RESTRICT THE ABILITY OF THE
PURCHASER TO CONSUMMATE THE TRANSACTIONS AND OTHERWISE PERFORM ITS OBLIGATIONS
HEREUNDER.


 


2.6           INVESTMENT.  THE PURCHASER IS ACQUIRING THE F&H MEMBERSHIP
INTERESTS FOR ITS OWN ACCOUNT, FOR INVESTMENT ONLY, AND NOT WITH A VIEW TO ANY
RESALE OR PUBLIC DISTRIBUTION THEREOF.  THE PURCHASER SHALL NOT OFFER TO SELL OR
OTHERWISE DISPOSE OF THE F&H MEMBERSHIP INTERESTS IN VIOLATION OF ANY LAW
APPLICABLE TO ANY SUCH OFFER, SALE OR OTHER DISPOSITION.  THE PURCHASER
ACKNOWLEDGES THAT: (I) THE F&H MEMBERSHIP INTERESTS HAVE NOT BEEN (AND WILL NOT
BE) REGISTERED UNDER THE SECURITIES ACT, OR ANY STATE SECURITIES LAWS;
(II) THERE IS NO (AND WILL BE NO) PUBLIC MARKET FOR THE F&H MEMBERSHIP INTERESTS
AND THERE CAN BE NO ASSURANCE THAT A PUBLIC MARKET WILL DEVELOP; AND (III) THE
PURCHASER MUST BEAR THE ECONOMIC RISK OF ITS INVESTMENT IN THE F&H MEMBERSHIP
INTERESTS FOR AN INDEFINITE PERIOD OF TIME.  THE PURCHASER IS AN “ACCREDITED
INVESTOR” WITHIN THE MEANING OF RULE 501 UNDER THE SECURITIES ACT, AS PRESENTLY
IN EFFECT, AND HAS KNOWLEDGE AND EXPERIENCE IN FINANCIAL AND BUSINESS MATTERS
SUCH THAT IT IS CAPABLE OF EVALUATING THE MERITS AND RISKS OF ACQUIRING AND
HOLDING THE F&H MEMBERSHIP INTERESTS.


 


2.7           PURCHASER’S DUE DILIGENCE.  THE PURCHASER ACKNOWLEDGES THAT,
EXCEPT FOR THE MATTERS THAT ARE EXPRESSLY COVERED BY THE PROVISIONS OF THIS
AGREEMENT, IT IS RELYING ON ITS OWN INVESTIGATION AND ANALYSIS IN ENTERING INTO
THE TRANSACTION DOCUMENTS AND THE TRANSACTIONS.  THE PURCHASER IS AN INFORMED
AND SOPHISTICATED PARTICIPANT IN THE TRANSACTIONS AND HAS UNDERTAKEN SUCH
INVESTIGATION, AND HAS BEEN PROVIDED WITH AND HAS EVALUATED SUCH DOCUMENTS AND
INFORMATION, AS IT HAS DEEMED NECESSARY IN CONNECTION WITH THE EXECUTION,
DELIVERY AND PERFORMANCE OF THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS. 
THE PURCHASER HAS NO KNOWLEDGE OF ANY FACTS AND/OR CIRCUMSTANCES THAT WOULD MAKE
ANY OF THE REPRESENTATIONS AND WARRANTIES OF THE COMPANY OR THE SELLERS
CONTAINED IN ARTICLES III AND IV UNTRUE OR MISLEADING.

 

--------------------------------------------------------------------------------


 


ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE SELLERS


 

As a material inducement to the Purchaser to enter into this Agreement and to
purchase the F&H Membership Interests, and understanding that the Purchaser is
relying thereon, except as set forth on the Seller Disclosure Schedule, and
subject to the preceding paragraph, each Seller hereby represents and warrants,
severally and not jointly, that as of the date hereof and as of the Effective
Date:

 


3.1           POWER AND AUTHORIZATION.  SUCH SELLER THAT IS AN INDIVIDUAL HAS
THE REQUISITE POWER, AUTHORITY, LEGAL RIGHT AND CAPACITY NECESSARY TO ENTER
INTO, DELIVER AND PERFORM ITS OBLIGATIONS PURSUANT TO EACH OF THE TRANSACTION
DOCUMENTS TO WHICH HE OR SHE IS A PARTY.  EACH SELLER THAT IS A TRUST HAS THE
REQUISITE POWER, AUTHORITY AND LEGAL RIGHT TO ENTER INTO, DELIVER AND PERFORM
ITS OBLIGATIONS PURSUANT TO EACH OF THE TRANSACTION DOCUMENTS TO WHICH IT IS A
PARTY.  SUCH SELLER’S EXECUTION, DELIVERY AND PERFORMANCE OF EACH TRANSACTION
DOCUMENT TO WHICH IT IS A PARTY HAS BEEN DULY AUTHORIZED BY SUCH SELLER AND, IN
THE CASE OF EACH SELLER THAT IS A TRUST, NO OTHER PROCEEDING ON THE PART OF SUCH
PARTY IS NECESSARY TO AUTHORIZE THE TRANSACTION DOCUMENTS AND THE TRANSACTIONS. 
EACH SELLER HAS DULY EXECUTED AND DELIVERED THIS AGREEMENT AND WILL HAVE, AS OF
THE CLOSING DATE, DULY EXECUTED AND DELIVERED EACH OTHER TRANSACTION DOCUMENT TO
WHICH HE, SHE OR IT IS A PARTY.


 


3.2           BINDING EFFECT AND NONCONTRAVENTION.


 


(A)           EACH TRANSACTION DOCUMENT TO WHICH SUCH SELLER IS A PARTY
CONSTITUTES, OR WHEN EXECUTED WILL CONSTITUTE, A VALID AND BINDING OBLIGATION OF
SUCH SELLER ENFORCEABLE AGAINST SUCH SELLER IN ACCORDANCE WITH ITS TERMS, EXCEPT
AS SUCH ENFORCEABILITY MAY BE LIMITED BY (I) APPLICABLE INSOLVENCY, BANKRUPTCY,
REORGANIZATION, MORATORIUM OR OTHER SIMILAR LAWS AFFECTING CREDITORS’ RIGHTS
GENERALLY, AND (II) APPLICABLE EQUITABLE PRINCIPLES (WHETHER CONSIDERED IN A
PROCEEDING AT LAW OR IN EQUITY).


 


(B)           THE EXECUTION, DELIVERY AND PERFORMANCE BY SUCH SELLER OF THE
TRANSACTION DOCUMENTS TO WHICH SUCH SELLER IS A PARTY AND THE CONSUMMATION OF
TRANSACTIONS DO NOT AND SHALL NOT (WITH OR WITHOUT NOTICE OR LAPSE OF TIME OR
BOTH): (I) CONFLICT WITH OR RESULT IN A BREACH, IN ANY MATERIAL RESPECT, OF THE
TERMS, CONDITIONS OR PROVISIONS OF ANY TRUST DOCUMENTS APPLICABLE TO SUCH
SELLER, (II) RESULT IN THE IMPOSITION OF ANY LIEN UPON ANY OF THE PROPERTIES OR
ASSETS OF SUCH SELLER, CAUSE THE ACCELERATION OR MATERIAL MODIFICATION OF ANY
OBLIGATION UNDER, CREATE IN ANY PARTY THE RIGHT TO TERMINATE, CONSTITUTE A
DEFAULT OR BREACH OF, OR VIOLATE OR CONFLICT WITH THE TERMS, CONDITIONS OR
PROVISIONS OF ANY CONTRACT TO WHICH SUCH SELLER IS A PARTY OR BY WHICH SUCH
SELLER IS BOUND, IN EACH CASE, IN ANY MATERIAL RESPECT; (III) RESULT IN A
MATERIAL BREACH OR MATERIAL VIOLATION BY SUCH SELLER OF ANY OF THE TERMS,
CONDITIONS OR PROVISIONS OF ANY LAW OR ORDER TO WHICH SUCH SELLER OR ANY OF HIS
OR HER PROPERTIES OR ASSETS IS SUBJECT; OR (IV) EXCEPT FOR THE COMPANY’S
COMPLIANCE WITH AND FILINGS UNDER THE HSR ACT OR AS OTHERWISE SET FORTH IN THE
SELLER DISCLOSURE SCHEDULE, REQUIRE ANY AUTHORIZATION, CONSENT, APPROVAL,
EXEMPTION OR OTHER ACTION BY OR DECLARATION OR NOTICE TO OR REGISTRATION WITH
ANY THIRD PERSON OR GOVERNMENT ENTITY.


 


3.3           CAPITAL STOCK.  EXCEPT AS SET FORTH IN SECTION 3.3 OF THE SELLER
DISCLOSURE SCHEDULE, SUCH SELLER HOLDS OF RECORD, OWNS BENEFICIALLY AND HAS GOOD
AND MARKETABLE TITLE TO ALL

 

--------------------------------------------------------------------------------


 


OF SELLER’S COMPANY STOCK, SET FORTH NEXT TO SUCH SELLER’S NAME IN
SECTION 4.3(A) OF THE COMPANY DISCLOSURE SCHEDULE, FREE AND CLEAR OF ANY AND ALL
LIENS.  SUCH SELLER IS NOT A PARTY TO ANY VOTING TRUST, PROXY OR OTHER AGREEMENT
OR UNDERSTANDING WITH RESPECT TO THE VOTING OF ANY COMPANY STOCK THAT WILL
SURVIVE THE CLOSING DATE.


 


ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF
THE COMPANY


 

As a material inducement to the Purchaser to enter into this Agreement and to
purchase the F&H Membership Interests, and understanding that the Purchaser is
relying thereon, except as set forth on the Company Disclosure Schedule, the
Company, as of the date hereof and as of the Effective Date hereby represents
and warrants that:

 


4.1           ORGANIZATION; QUALIFICATION; CORPORATE POWER AND AUTHORIZATION. 
THE COMPANY IS A CORPORATION DULY INCORPORATED AND SUBSISTING OR IN GOOD
STANDING UNDER THE LAWS OF THE JURISDICTION OF ITS INCORPORATION.  THE COMPANY
HAS THE REQUISITE CORPORATE POWER AND AUTHORITY AND ALL MATERIAL PERMITS
NECESSARY TO CONDUCT ITS BUSINESS AS IT HAS BEEN AND IS CURRENTLY BEING
CONDUCTED AND TO ENTER INTO, DELIVER AND CARRY OUT ITS OBLIGATIONS PURSUANT TO
EACH OF THE TRANSACTION DOCUMENTS TO WHICH THE COMPANY IS A PARTY.  THE COMPANY
IS DULY AUTHORIZED TO CONDUCT BUSINESS AND IS IN GOOD STANDING UNDER THE LAWS OF
EACH JURISDICTION WHERE SUCH AUTHORIZATION IS REQUIRED, EXCEPT WHERE THE FAILURE
TO BE SO AUTHORIZED OR IN GOOD STANDING WOULD NOT RESULT IN A COMPANY MATERIAL
ADVERSE CHANGE.  THE COMPANY’S EXECUTION, DELIVERY AND PERFORMANCE OF EACH
TRANSACTION DOCUMENT TO WHICH IT IS A PARTY HAS BEEN DULY AUTHORIZED BY THE
COMPANY AND NO OTHER CORPORATE PROCEEDING ON THE PART OF THE COMPANY IS
NECESSARY TO AUTHORIZE THE TRANSACTION DOCUMENTS AND THE TRANSACTIONS, AND THE
COMPANY HAS DULY EXECUTED AND DELIVERED THIS AGREEMENT AND WILL HAVE, AS OF THE
CLOSING DATE, DULY EXECUTED AND DELIVERED EACH OTHER TRANSACTION DOCUMENT TO
WHICH IT IS, OR IS SPECIFIED TO BE, A PARTY.


 


4.2           BINDING EFFECT AND NONCONTRAVENTION.


 


(A)           EACH TRANSACTION DOCUMENT TO WHICH THE COMPANY IS A PARTY
CONSTITUTES A VALID AND BINDING OBLIGATION OF THE COMPANY ENFORCEABLE AGAINST
THE COMPANY IN ACCORDANCE WITH ITS TERMS, EXCEPT AS SUCH ENFORCEABILITY MAY BE
LIMITED BY (I) APPLICABLE INSOLVENCY, BANKRUPTCY, REORGANIZATION, MORATORIUM OR
OTHER SIMILAR LAWS AFFECTING CREDITORS’ RIGHTS GENERALLY, AND (II) APPLICABLE
EQUITABLE PRINCIPLES (WHETHER CONSIDERED IN A PROCEEDING AT LAW OR IN EQUITY).


 


(B)           EXCEPT AS SET FORTH IN SECTION 4.2(B)(I) OF THE COMPANY DISCLOSURE
SCHEDULE, THE EXECUTION, DELIVERY, AND PERFORMANCE BY THE COMPANY OF THE
TRANSACTION DOCUMENTS TO WHICH THE COMPANY IS A PARTY AND THE CONSUMMATION OF
THE TRANSACTIONS CONTEMPLATED HEREBY DO NOT AND WILL NOT (WITH OR WITHOUT THE
GIVING OF NOTICE, THE LAPSE OF TIME OR BOTH):  (I) CONFLICT WITH OR RESULT IN A
BREACH OF THE TERMS, CONDITIONS, OR PROVISIONS OF THE CERTIFICATE OF
INCORPORATION OR BYLAWS OF THE COMPANY; (II) RESULT IN THE IMPOSITION OF ANY
LIEN UPON ANY OF THE PROPERTIES OR ASSETS OF THE COMPANY, CAUSE THE ACCELERATION
OR MATERIAL MODIFICATION OF ANY OBLIGATION UNDER, CREATE IN ANY PARTY THE RIGHT
TO TERMINATE, CONSTITUTE A DEFAULT OR BREACH OF, OR VIOLATE OR CONFLICT WITH THE
TERMS, CONDITIONS OR PROVISIONS OF ANY

 

--------------------------------------------------------------------------------


 


CONTRACT TO WHICH THE COMPANY IS A PARTY OR BY WHICH THE COMPANY IS BOUND, IN
EACH CASE, OTHER THAN TO THE EXTENT IT WOULD NOT RESULT IN A COMPANY MATERIAL
ADVERSE CHANGE; (III) RESULT IN A MATERIAL BREACH OR MATERIAL VIOLATION BY THE
COMPANY OF ANY OF THE TERMS, CONDITIONS OR PROVISIONS OF ANY LAW OR ORDER TO
WHICH THE COMPANY OR THE BUSINESS IS SUBJECT; OR (IV) EXCEPT FOR COMPLIANCE WITH
AND FILINGS UNDER THE HSR ACT, REQUIRE ANY AUTHORIZATION, CONSENT, APPROVAL,
EXEMPTION OR OTHER ACTION BY OR DECLARATION OR NOTICE TO ANY THIRD PERSON OR
GOVERNMENT ENTITY.  SECTION 4.2(B)(II) OF THE COMPANY DISCLOSURE SCHEDULE SETS
FORTH ALL CONSENTS, WAIVERS, AND OTHER APPROVALS AND ACTIONS THAT ARE REQUIRED
IN CONNECTION WITH THE TRANSACTIONS UNDER ANY MATERIAL CONTRACT DUE TO THE F&H
LLC MERGER.  SECTION 4.2(B)(III) OF THE COMPANY DISCLOSURE SCHEDULE SETS FORTH
ALL CONSENTS, WAIVERS, AND OTHER APPROVALS AND ACTIONS THAT ARE REQUIRED IN
CONNECTION WITH THE TRANSACTIONS UNDER ANY MATERIAL CONTRACT OTHER THAN DUE TO
THE F&H LLC MERGER.  THE COMPANY IS NOT IN BREACH OF ITS CERTIFICATE OF
INCORPORATION OR BYLAWS.


 


4.3           CAPITALIZATION; SUBSIDIARIES.


 


(A)           SECTION 4.3(A) OF THE COMPANY DISCLOSURE SCHEDULE SETS FORTH AS OF
THE DATE HEREOF, (I) THE NUMBER OF SHARES OF AUTHORIZED CAPITAL STOCK OF THE
COMPANY AND OF EACH CLASS OF THE COMPANY’S CAPITAL STOCK; (II) THE NUMBER OF
ISSUED AND OUTSTANDING SHARES OF EACH CLASS OF THE COMPANY’S CAPITAL STOCK, THE
NAMES OF THE RECORD HOLDERS THEREOF, AND THE NUMBER OF SHARES HELD BY EACH SUCH
HOLDER; AND (III) THE NUMBER OF SHARES OF THE COMPANY’S CAPITAL STOCK HELD IN
TREASURY.  THERE ARE NO OUTSTANDING OR AUTHORIZED OPTIONS, WARRANTS, PURCHASE
RIGHTS, SUBSCRIPTION RIGHTS, CONVERSION RIGHTS, EXCHANGE RIGHTS, OR OTHER
CONTRACTS OR COMMITMENTS THAT COULD REQUIRE THE COMPANY TO ISSUE, SELL, OR
OTHERWISE CAUSE TO BECOME OUTSTANDING ANY OF ITS CAPITAL STOCK.


 


(B)           ALL OF THE ISSUED AND OUTSTANDING SHARES OF THE COMMON STOCK HAVE
BEEN DULY AUTHORIZED, ARE VALIDLY ISSUED, FULLY PAID, AND NON-ASSESSABLE, HAVE
NOT BEEN ISSUED IN VIOLATION OF, AND ARE NOT SUBJECT TO, ANY PREEMPTIVE OR
SUBSCRIPTION RIGHTS AND ARE OWNED OF RECORD AND BENEFICIALLY BY THE SELLERS FREE
AND CLEAR OF ALL LIENS.  THERE ARE NO OUTSTANDING OR AUTHORIZED STOCK
APPRECIATION, PHANTOM STOCK, PROFIT PARTICIPATION OR SIMILAR RIGHTS WITH RESPECT
TO THE COMPANY’S CAPITAL STOCK.  UPON TRANSFER OF THE F&H MEMBERSHIP INTERESTS
TO PURCHASER IN ACCORDANCE WITH THE TERMS OF ARTICLE I, PURCHASER WILL RECEIVE
VALID TITLE TO THE F&H MEMBERSHIP INTERESTS, FREE AND CLEAR OF ALL LIENS.


 


(C)           ALL OF THE ISSUED AND OUTSTANDING SHARES OF THE COMMON STOCK WERE
ISSUED IN COMPLIANCE WITH APPLICABLE LAWS, IN ALL MATERIAL RESPECTS.  NONE OF
THE ISSUED AND OUTSTANDING SHARES OF THE COMMON STOCK WAS ISSUED IN VIOLATION,
IN ANY MATERIAL RESPECT, OF ANY CONTRACT TO WHICH THE SELLERS OR THE COMPANY IS
A PARTY OR IS SUBJECT TO OR IN VIOLATION, IN ANY MATERIAL RESPECT, OF ANY
PREEMPTIVE OR SIMILAR RIGHTS OF ANY PERSON.


 


(D)           THE COMPANY HAS NO SUBSIDIARIES.


 


(E)           EXCEPT AS SET FORTH IN SECTION 4.3(E) OF THE COMPANY DISCLOSURE
SCHEDULE, NEITHER THE SELLERS NOR THE COMPANY IS A PARTY OR SUBJECT TO ANY
STOCKHOLDER AGREEMENT, VOTING AGREEMENT, VOTING TRUST OR ANY OTHER SIMILAR
ARRANGEMENT WHICH HAS THE EFFECT OF RESTRICTING OR LIMITING THE TRANSFER, VOTING
OR OTHER RIGHTS ASSOCIATED WITH THE ISSUED AND OUTSTANDING SHARES OF THE COMMON
STOCK.  THE COMPANY DOES NOT HAVE OUTSTANDING ANY BONDS, DEBENTURES, NOTES OR

 

--------------------------------------------------------------------------------


 


OTHER OBLIGATIONS THE HOLDERS OF WHICH HAVE THE RIGHT TO VOTE (OR CONVERTIBLE
INTO, OR EXERCISABLE OR EXCHANGEABLE FOR, SECURITIES HAVING THE RIGHT TO VOTE)
ON ANY MATTER.


 


4.4           FINANCIAL STATEMENTS.


 


(A)           SECTION 4.4(A) OF THE COMPANY DISCLOSURE SCHEDULE CONTAINS COPIES
OF THE FOLLOWING FINANCIAL STATEMENTS FOR THE COMPANY (COLLECTIVELY, THE
“FINANCIAL STATEMENTS”):


 

(I)            THE COMPANY’S AUDITED BALANCE SHEETS AND RELATED STATEMENTS OF
INCOME AND CASH FLOWS FOR THE FISCAL YEARS ENDED JUNE 30, 2007, 2006 AND 2005;
AND

 

(II)           THE COMPANY’S UNAUDITED BALANCE SHEET AS OF OCTOBER 31, 2007 (THE
“LATEST BALANCE SHEET”) AND RELATED STATEMENTS OF INCOME AND CASH FLOWS AS
PREPARED BY MANAGEMENT FOR THE FOUR MONTH PERIOD ENDED OCTOBER 31, 2007.

 


(B)           EXCEPT AS SET FORTH IN SECTION 4.4(B) OF THE COMPANY DISCLOSURE
SCHEDULE, EACH FINANCIAL STATEMENT (INCLUDING THE NOTES THERETO) HAS BEEN
PREPARED IN ACCORDANCE WITH GAAP APPLIED ON A CONSISTENT BASIS THROUGHOUT THE
PERIODS INVOLVED AND FAIRLY PRESENTS, IN ALL MATERIAL RESPECTS, THE FINANCIAL
CONDITION OF THE COMPANY AS OF SUCH DATES AND THE RESULTS OF THE COMPANY’S
OPERATIONS FOR THE PERIODS SPECIFIED, EXCEPT AS DISCLOSED IN SUCH FINANCIAL
STATEMENTS; PROVIDED, HOWEVER, THAT THE UNAUDITED FINANCIAL STATEMENTS ARE
SUBJECT TO NORMAL RECURRING YEAR-END AUDIT ADJUSTMENTS (WHICH ARE NOT EXPECTED
TO BE MATERIAL), AND DO NOT CONTAIN ALL FOOTNOTES REQUIRED UNDER GAAP.


 


(C)           THE COMPANY HAS ESTABLISHED AND MAINTAINS AN EFFECTIVE SYSTEM OF
INTERNAL POLICIES AND CONTROLS, INCLUDING OPERATIONAL, FINANCIAL REPORTING AND
ORGANIZATIONAL CONTROLS, SUFFICIENT TO PROVIDE REASONABLE ASSURANCES THAT ALL
MATERIAL MATTERS ARISING IN CONNECTION WITH THE OPERATION OF ITS BUSINESS ARE
REPORTED TO THE COMPANY’S SENIOR MANAGEMENT IN A TIMELY MANNER.


 


4.5           EVENTS SUBSEQUENT TO THE LATEST BALANCE SHEET.  EXCEPT AS AND TO
THE EXTENT SET FORTH IN THE LATEST BALANCE SHEET OR INCURRED IN THE ORDINARY
COURSE OF THE BUSINESS OR EXCEPT AS SET FORTH IN SECTION 4.5 OF THE COMPANY
DISCLOSURE SCHEDULE, SINCE THE DATE OF THE LATEST BALANCE SHEET UNTIL THE DATE
HEREOF, (I) THE COMPANY HAS NOT INCURRED ANY OBLIGATIONS REQUIRED BY GAAP TO BE
REFLECTED OR RESERVED AGAINST ON A BALANCE SHEET OF THE COMPANY AND (II) THE
COMPANY HAS OPERATED THE BUSINESS IN THE ORDINARY COURSE AND THERE HAS BEEN NO
COMPANY MATERIAL ADVERSE CHANGE.  EXCEPT AS EXPRESSLY SET FORTH IN THE FINANCIAL
STATEMENTS OR IN SECTION 4.5 OF THE COMPANY DISCLOSURE SCHEDULE, SINCE THE
LATEST BALANCE SHEET UNTIL THE DATE HEREOF, THE COMPANY HAS NOT DECLARED, SET
ASIDE OR PAID ANY DIVIDENDS OR DISTRIBUTIONS (INCLUDING, BUT NOT LIMITED TO,
(1) REPURCHASE OR REDEMPTION OF STOCK OR (2) IN CASH, STOCK OR OTHER PROPERTY).


 


4.6           TANGIBLE ASSETS; INVENTORY.


 


(A)           EXCEPT AS SET FORTH IN SECTION 4.6(A) OF THE COMPANY DISCLOSURE
SCHEDULE, THE COMPANY HAS GOOD AND VALID TITLE TO, OR A VALID LEASEHOLD INTEREST
IN, THE TANGIBLE ASSETS REFLECTED ON THE LATEST BALANCE SHEET OR ACQUIRED SINCE
THE DATE THEREOF (OTHER THAN ASSETS DISPOSED OF IN THE ORDINARY COURSE OF
BUSINESS SINCE THE DATE OF THE LATEST BALANCE SHEET), FREE AND CLEAR OF ANY AND
ALL LIENS OTHER THAN PERMITTED LIENS.

 

--------------------------------------------------------------------------------


 


(B)           THE TANGIBLE ASSETS DESCRIBED IN SECTION 4.6(A) ARE FREE FROM
MATERIAL DEFECTS, HAVE BEEN MAINTAINED IN ACCORDANCE WITH NORMAL INDUSTRY
PRACTICE, AND ARE IN REASONABLY SATISFACTORY OPERATING CONDITION, ORDINARY WEAR
AND TEAR AND AGING EXCEPTED.


 


(C)           EXCEPT AS SET FORTH IN SECTION 4.6(C) OF THE COMPANY DISCLOSURE
SCHEDULE, ALL INVENTORY OF THE COMPANY REFLECTED ON THE LATEST BALANCE SHEET
CONSISTED, AND ALL SUCH INVENTORY ACQUIRED SINCE THE LATEST BALANCE SHEET
CONSISTS, OF A QUALITY AND QUANTITY USABLE AND SALABLE IN THE ORDINARY COURSE OF
BUSINESS CONSISTENT WITH PAST PRACTICE, SUBJECT TO NORMAL AND CUSTOMARY RESERVES
AND ALLOWANCES CONSISTENT WITH PAST PRACTICE.


 


4.7           COMPLIANCE WITH LAWS.  EXCEPT WITH REGARD TO THE TAX MATTERS
ADDRESSED IN SECTION 4.8, THE ENVIRONMENTAL MATTERS ADDRESSED IN SECTION 4.9,
THE REAL ESTATE MATTERS IN SECTION 4.13, AND THE EMPLOYEE MATTERS ADDRESSED IN
SECTIONS 4.13 AND 4.14, THE COMPANY HAS COMPLIED WITH ALL LAWS AND ORDERS
RELATING TO THE COMPANY OR THE OPERATION OF THE BUSINESS, OTHER THAN THOSE LAWS
AND ORDERS THE VIOLATION OF WHICH WOULD NOT RESULT IN A COMPANY MATERIAL ADVERSE
CHANGE AND OTHER THAN AS SET FORTH IN SECTION 4.7 OF THE COMPANY DISCLOSURE
SCHEDULE.  EXCEPT AS SET FORTH IN SECTION 4.7 OF THE COMPANY DISCLOSURE
SCHEDULE, THE COMPANY HAS NOT RECEIVED WRITTEN NOTICE ALLEGING ANY VIOLATIONS OF
LAWS WITHIN THE LAST TWELVE (12) MONTHS.  ALL MATERIAL PERMITS NECESSARY TO THE
CONDUCT BY THE COMPANY OF THE BUSINESS ARE LISTED IN SECTION 4.7 OF THE COMPANY
DISCLOSURE SCHEDULE, ARE IN FULL FORCE AND EFFECT, NO MATERIAL VIOLATIONS WITH
RESPECT TO ANY THEREOF HAVE OCCURRED AND NO ACTION OR PROCEEDING IS PENDING OR,
TO THE KNOWLEDGE OF THE COMPANY, THREATENED TO REVOKE OR MATERIALLY LIMIT ANY
THEREOF.


 


4.8           TAX MATTERS.  EXCEPT AS SET FORTH IN SECTION 4.8 OF THE COMPANY
DISCLOSURE SCHEDULE:


 


(A)           THE COMPANY HAS PREPARED IN GOOD FAITH AND DULY FILED ALL TAX
RETURNS WITH RESPECT TO THE COMPANY REQUIRED TO BE FILED WITH ANY TAX
AUTHORITY.  ALL TAXES OWED BY THE COMPANY (WHETHER OR NOT SHOWN ON ANY TAX
RETURN) HAVE BEEN PAID.  THE COMPANY IS NOT CURRENTLY THE BENEFICIARY OF ANY
EXTENSION OF TIME WITHIN WHICH TO FILE ANY TAX RETURN WHICH HAS CONTINUING
EFFECT.


 


(B)           THERE IS NO MATERIAL DISPUTE OR CLAIM CONCERNING ANY TAX LIABILITY
OF THE COMPANY EITHER (I) CLAIMED OR RAISED BY ANY TAX AUTHORITY IN WRITING OR
(II) AS TO WHICH ANY OF THE SELLERS OR THE COMPANY HAS KNOWLEDGE BASED UPON
PERSONAL CONTACT WITH ANY AGENT OF SUCH TAXING AUTHORITY.


 


(C)           THE SELLERS HAVE FURNISHED TO THE PURCHASER CORRECT AND COMPLETE
COPIES OF ALL TAX RETURNS, EXAMINATION REPORTS, AND STATEMENTS OF DEFICIENCIES
ASSESSED AGAINST, OR AGREED TO BY THE COMPANY SINCE DECEMBER 31, 2004.


 


(D)           THE COMPANY IS NOT A PARTY TO ANY TAX ALLOCATION OR SHARING
AGREEMENT.  THE COMPANY HAS NOT BEEN A MEMBER OF AN AFFILIATED GROUP FILING A
CONSOLIDATED FEDERAL TAX RETURN.


 


(E)           THE COMPANY HAS BEEN A VALIDLY ELECTING S CORPORATION WITHIN THE
MEANING OF SECTIONS 1361 AND 1362 OF THE CODE AT ALL TIMES SINCE APRIL 2, 1990
(AND UNDER ALL COMPARABLE PROVISIONS OF STATE, LOCAL, OR FOREIGN LAW SINCE THE
DATES SET FORTH IN SECTION 4.8(E) OF

 

--------------------------------------------------------------------------------


 


THE COMPANY DISCLOSURE SCHEDULE) AND THE COMPANY WILL BE AN S CORPORATION UP TO
AND INCLUDING THE DAY THE COMPANY MERGES WITH F&H LLC.  THE COMPANY IS NOT
CURRENTLY SUBJECT TO, NOR WILL BE SUBJECT TO BY VIRTUE OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT, EITHER THE BUILT-IN-GAINS TAX UNDER SECTION 1374
OF THE CODE OR THE PASSIVE INCOME TAX UNDER SECTION 1375 OF THE CODE.


 


(F)            THE COMPANY (I) HAS NOT WAIVED ANY STATUTE OF LIMITATIONS IN
RESPECT OF TAXES OR (II) AGREED TO ANY EXTENSION OF TIME WITH RESPECT TO A TAX
ASSESSMENT OR DEFICIENCY, IN EACH CASE WHICH HAS CONTINUING EFFECT.


 


(G)           NONE OF THE SELLERS IS A “FOREIGN PERSON” AS SUCH TERM IS DEFINED
IN SECTION 1445 OF THE CODE.


 


(H)           THE COMPANY HAS NOT AGREED TO MAKE, NOR IS IT REQUIRED TO MAKE,
ANY ADJUSTMENT UNDER SECTION 481(A) OF THE CODE (OR ANY SIMILAR PROVISION OF
STATE, LOCAL OR FOREIGN LAW) BY REASON OF A CHANGE IN ACCOUNTING METHOD OR
OTHERWISE, AND THE IRS HAS NOT PROPOSED ANY SUCH ADJUSTMENT OR CHANGE IN
ACCOUNTING METHOD.  THE COMPANY WILL NOT BE REQUIRED TO INCLUDE ANY ITEM OF
INCOME IN, OR EXCLUDE ANY ITEM OF DEDUCTION FROM, TAXABLE INCOME FOR ANY TAXABLE
PERIOD (OR PORTION THEREOF) ENDING AFTER THE CLOSING DATE AS A RESULT OF ANY:
(I) “CLOSING AGREEMENT” AS DESCRIBED IN SECTION 7121 OF THE CODE (OR ANY
CORRESPONDING PROVISION OF STATE, LOCAL OR FOREIGN INCOME TAX LAW);
(II) INSTALLMENT SALE OR OPEN TRANSACTION DISPOSITION MADE ON OR PRIOR TO THE
CLOSING DATE OR (III) PREPAID AMOUNT RECEIVED ON OR PRIOR TO THE CLOSING DATE.


 


(I)            THE COMPANY HAS COMPLIED (AND UNTIL THE CLOSING DATE WILL COMPLY)
IN ALL MATERIAL RESPECTS WITH THE PROVISIONS OF THE CODE RELATING TO THE
WITHHOLDING AND PAYMENT OF TAXES, INCLUDING, WITHOUT LIMITATION, THE WITHHOLDING
AND REPORTING REQUIREMENTS UNDER CODE SECTIONS 1441 THROUGH 1464, 3401 THROUGH
3406, AND 6041 THROUGH 6049, AS WELL AS SIMILAR PROVISIONS UNDER ANY OTHER LAWS,
AND HAVE, WITHIN THE TIME AND IN THE MANNER PRESCRIBED BY LAW, WITHHELD FROM
EMPLOYEE WAGES AND PAID OVER TO THE PROPER GOVERNMENT ENTITY ALL AMOUNTS
REQUIRED.


 


(J)            THE COMPANY HAS NOT BEEN THE “DISTRIBUTING COMPANY” (WITHIN THE
MEANING OF SECTION 355(A)(1) OF THE CODE) NOR THE “CONTROLLED CORPORATION”
(WITHIN THE MEANING OF SECTION 355(A)(1) OF THE CODE) (I) WITHIN THE TWO-YEAR
PERIOD ENDING AS OF THE DATE OF THIS AGREEMENT OR (II) IN A DISTRIBUTION THAT
COULD OTHERWISE CONSTITUTE PART OF A “PLAN” OR “SERIES OF TRANSACTIONS” (WITHIN
THE MEANING OF SECTION 355(E) OF THE CODE) IN CONJUNCTION WITH THIS AGREEMENT.


 


(K)           THE COMPANY HAS NOT ENTERED INTO ANY TRANSACTION THAT IS EITHER A
“LISTED TRANSACTION” OR THAT THE COMPANY BELIEVES IN GOOD FAITH IS A “REPORTABLE
TRANSACTION” (BOTH AS DEFINED IN TREAS. REG. § 1.6011-4).


 


(L)            THE AMOUNTS SET FORTH ON THE “DISTRIBUTIONS FOR 2007 SHAREHOLDER
INCOME TAXES” SPREADSHEET (ATTACHED TO SECTION 4.8(L) OF THE COMPANY DISCLOSURE
SCHEDULE) REPRESENT THE ACTUAL MONTH AND AMOUNT OF DISTRIBUTIONS MADE TO THE
SELLERS FOR PURPOSES OF MAKING THEIR RESPECTIVE REQUIRED ESTIMATED TAX
PAYMENTS ATTRIBUTED TO THE COMPANY’S INCOME AS REQUIRED PURSUANT TO THE CODE.
 THE AMOUNT OF SUCH DISTRIBUTIONS WERE BASED UPON A GOOD FAITH BELIEF OF

 

--------------------------------------------------------------------------------


 


THE COMPANY’S INCOME FOR THE APPLICABLE TAX PERIOD AND WERE CONSISTENT WITH THE
COMPANY’S PAST PRACTICES IN MAKING SUCH TAX DISTRIBUTIONS TO THE SELLERS.


 


4.9           ENVIRONMENTAL MATTERS.  EXCEPT AS SET FORTH IN SECTION 4.9 OF THE
COMPANY DISCLOSURE SCHEDULE: (I)  THE COMPANY IS IN MATERIAL COMPLIANCE WITH ALL
APPLICABLE ENVIRONMENTAL LAWS AND HAS IN PLACE ALL MATERIAL PERMITS AND
APPROVALS REQUIRED BY APPLICABLE ENVIRONMENTAL LAWS;  (II) THE COMPANY HAS NOT
RECEIVED WRITTEN NOTICE OF ANY MATERIAL VIOLATIONS OR LIABILITIES ARISING UNDER
ENVIRONMENTAL LAWS; (III) THE COMPANY HAS NO KNOWLEDGE OF RELEASES OR THREATENED
RELEASES OF HAZARDOUS MATERIALS AT OR FROM ITS REAL PROPERTY OR FROM PROPERTY TO
WHICH THE COMPANY HAS TRANSPORTED, OR ARRANGED FOR TRANSPORT FOR THE TREATMENT,
STORAGE, HANDLING OR DISPOSAL OF, HAZARDOUS MATERIALS; AND (IV) THERE ARE NO
PENDING OR, TO THE KNOWLEDGE OF THE COMPANY, THREATENED CLAIMS ARISING UNDER
ENVIRONMENTAL LAWS THAT HAVE BEEN OR MAY BE FILED BY ANY PERSON WITH RESPECT TO
THE REAL PROPERTY OR THE CONDUCT OF THE BUSINESS.  THE REPRESENTATIONS CONTAINED
IN THIS SECTION 4.9 SETS FORTH SOLE AND EXCLUSIVE REPRESENTATIONS AND WARRANTIES
WITH RESPECT TO ENVIRONMENTAL MATTERS AND ENVIRONMENTAL LAWS.


 


4.10         INTELLECTUAL PROPERTY.


 


(A)           SECTION 4.10 OF THE COMPANY DISCLOSURE SCHEDULE IDENTIFIES EACH
ITEM OF MATERIAL INTELLECTUAL PROPERTY OWNED OR LICENSED BY THE COMPANY (OTHER
THAN TRADE SECRETS AND KNOW-HOW NOT EMBODIED IN ANY FORM OR MEDIUM).


 


(B)           TO THE COMPANY’S KNOWLEDGE, NONE OF THE MATERIAL INTELLECTUAL
PROPERTY CURRENTLY USED IN THE CONDUCT OF THE BUSINESS (OTHER THAN READY-TO-USE,
PRE-PACKAGED SOFTWARE OR SOFTWARE WHICH IS COMMERCIALLY AVAILABLE TO THE PUBLIC)
INFRINGES UPON THE INTELLECTUAL PROPERTY RIGHTS OF ANY OTHER PERSON.  THE
COMPANY IS NOT A PARTY TO ANY ACTION OR PROCEEDING, OR ANY ORDER, AND, TO THE
KNOWLEDGE OF THE COMPANY, NONE IS THREATENED OR IMMINENT, ALLEGING ANY
INFRINGEMENT, VIOLATION OR MISAPPROPRIATION OF INTELLECTUAL PROPERTY RIGHTS OF
ANY OTHER PERSON.


 


(C)           THE COMPANY EXCLUSIVELY OWNS OR HAS A RIGHT TO USE ALL MATERIAL
INTELLECTUAL PROPERTY CURRENTLY USED (IN THE MANNER IN WHICH IT IS BEING USED)
IN THE CONDUCT OF THE BUSINESS.


 


4.11         REAL ESTATE.


 


(A)           SECTION 4.11(A) OF THE COMPANY DISCLOSURE SCHEDULE LISTS ALL REAL
PROPERTY OWNED BY THE COMPANY AS OF THE DATE HEREOF (THE “OWNED REAL PROPERTY”
OR “REAL PROPERTY”). WITH RESPECT TO EACH PARCEL OF OWNED REAL PROPERTY (EACH, A
“PARCEL”), EXCEPT AS SET FORTH IN SECTION 4.11(A) OF THE COMPANY DISCLOSURE
SCHEDULE:


 

(I)            THE ENTITY OWNING SUCH PARCEL HAS FEE SIMPLE TITLE TO SUCH PARCEL
AND ALL BUILDINGS, FIXTURES AND IMPROVEMENTS SITUATED THEREON, WHICH, AS OF THE
CLOSING DATE, SHALL BE FREE AND CLEAR OF ALL LIENS, OTHER THAN PERMITTED LIENS;

 

(II)           EACH PARCEL IS IN COMPLIANCE, IN ALL MATERIAL RESPECTS, WITH ALL
APPLICABLE BUILDING, ZONING, SUBDIVISION, AND LAND USE LAWS AFFECTING SUCH
PARCEL; AND

 

--------------------------------------------------------------------------------


 

(III)          THERE ARE NO OUTSTANDING OPTIONS OR RIGHTS OF FIRST REFUSAL TO
PURCHASE ANY PARCEL OR ANY PORTION THEREOF OR INTEREST THEREIN.

 


(B)           EXCEPT AS SET FORTH IN SECTION 4.11(B) OF THE COMPANY DISCLOSURE
SCHEDULE, THE COMPANY DOES NOT LEASE ANY REAL PROPERTY AS A TENANT. 
SECTION 4.11(B) OF THE COMPANY DISCLOSURE SCHEDULE LISTS ALL REAL PROPERTY
LEASED BY THE COMPANY AS A LANDLORD PURSUANT TO A REAL PROPERTY LEASE (EACH, A
“LEASE”). WITH RESPECT TO EACH LEASE, AND EXCEPT AS DISCLOSED IN
SECTION 4.11(B) OF THE COMPANY DISCLOSURE SCHEDULE: (I) NEITHER THE COMPANY NOR,
TO THE KNOWLEDGE OF THE COMPANY, ANY OTHER PARTY TO SUCH LEASE OR ANY SUBLEASE,
IS IN MATERIAL BREACH OR DEFAULT AND (II) EACH LEASE IS THE LEGAL, VALID AND
BINDING OBLIGATION OF THE COMPANY AND, TO THE KNOWLEDGE OF THE COMPANY, EACH
OTHER PARTY THEREUNDER AND ENFORCEABLE AGAINST THE COMPANY AND, TO THE KNOWLEDGE
OF THE COMPANY, SUCH OTHER PARTY IN ACCORDANCE WITH ITS TERMS, EXCEPT AS SUCH
ENFORCEABILITY MAY BE LIMITED BY (Y) APPLICABLE INSOLVENCY, BANKRUPTCY,
REORGANIZATION, MORATORIUM, OR OTHER SIMILAR LAWS AFFECTING CREDITORS’ RIGHTS
GENERALLY AND (Z) APPLICABLE EQUITABLE PRINCIPLES (WHETHER CONSIDERED IN A
PROCEEDING AT LAW OR IN EQUITY).


 


(C)           EXCEPT AS SET FORTH IN SECTION 4.11(C) OF THE COMPANY DISCLOSURE
SCHEDULE, THE REAL PROPERTY CONSTITUTES ALL THE INTERESTS IN REAL PROPERTY
OWNED, LEASED, USED OR HELD FOR USE BY THE COMPANY IN CONNECTION WITH, OR THAT
ARE NECESSARY FOR, OR OTHERWISE MATERIAL TO, THE CONDUCT OF THE BUSINESS AS
PRESENTLY CONDUCTED.


 


(D)           EXCEPT AS SET FORTH IN SECTION 4.11(D) OF THE COMPANY DISCLOSURE
SCHEDULE (I) THE COMPANY HAS NOT RECEIVED WRITTEN NOTICE OF ANY OUTSTANDING,
PENDING, OR THREATENED CONDEMNATION PROCEEDINGS RELATING TO ANY REAL PROPERTY,
AND (II) THERE ARE NO PARTIES (OTHER THAN THE COMPANY) IN POSSESSION OF ANY
OWNED REAL PROPERTY, OTHER THAN TENANTS UNDER ANY ORAL OR WRITTEN LEASES OR
SUBLEASES WHO ARE IN POSSESSION OF SPACE TO WHICH THEY ARE ENTITLED.


 


(E)           PRIOR TO THE DATE HEREOF, COMPANY HAS DELIVERED, OR CAUSED TO BE
DELIVERED, TO PURCHASER COPIES (FOR REVIEW AT COMPANY’S OFFICES AND/OR FOR
REVIEW OFF SITE) OF ALL LEASES, DEEDS, MORTGAGES, SURVEYS, LICENSES, LEASES,
TITLE INSURANCE POLICIES, IF ANY, AND CERTIFICATES OF OCCUPANCY OR EQUIVALENT
DOCUMENTATION WITH RESPECT TO THE REAL PROPERTY IN THE POSSESSION OR CONTROL OF
THE COMPANY.


 


4.12         LITIGATION.  EXCEPT AS SET FORTH IN SECTION 4.12 OF THE COMPANY
DISCLOSURE SCHEDULE, THERE IS NO ACTION OR PROCEEDING PENDING OR, TO THE
KNOWLEDGE OF THE COMPANY, THREATENED AGAINST THE COMPANY AND THERE IS NO ORDER
TO WHICH THE COMPANY IS SUBJECT WHICH WOULD RESULT IN A COMPANY MATERIAL ADVERSE
CHANGE.


 


4.13         LABOR RELATIONS.  THE COMPANY HAS COMPLIED IN ALL MATERIAL RESPECTS
WITH ALL APPLICABLE LAWS RELATING TO EMPLOYMENT PRACTICES.


 


(A)           THE COMPANY IS NOT A PARTY TO OR BOUND BY, AND HAS NEVER BEEN A
PARTY TO OR BOUND BY, ANY COLLECTIVE BARGAINING AGREEMENT.  NO APPLICATION OR
PETITION FOR AN ELECTION OF OR FOR CERTIFICATION OF A COLLECTIVE BARGAINING
AGENT RELATING TO THE COMPANY IS PENDING AS OF THE DATE OF THIS AGREEMENT.

 

--------------------------------------------------------------------------------



 


(B)           THERE HAS NOT BEEN PENDING OR EXISTING DURING THE TWELVE (12)
MONTH PERIOD PRECEDING THE DATE OF THIS AGREEMENT ANY STRIKE, SLOWDOWN, WORK
STOPPAGE OR LOCKOUT INVOLVING THE COMPANY.


 


(C)           AS OF THE DATE OF THIS AGREEMENT, THERE IS NO UNFAIR LABOR
PRACTICE CHARGE OR COMPLAINT AGAINST THE COMPANY PENDING BEFORE THE NATIONAL
LABOR RELATIONS BOARD OR SIMILAR GOVERNMENTAL AGENCY OUTSIDE OF THE UNITED
STATES, AND NO SUCH CHARGE OR COMPLAINT HAS BEEN MADE AGAINST THE COMPANY DURING
THE LAST TWELVE (12) MONTHS PRIOR TO THE DATE OF THIS AGREEMENT.


 


(D)           EXCEPT AS SET FORTH IN SECTION 4.13 OF THE COMPANY DISCLOSURE
SCHEDULE, THE COMPANY IS, AND HAS BEEN FOR THE LAST TWELVE (12) MONTHS PRIOR TO
THE DATE OF THIS AGREEMENT, IN COMPLIANCE, IN ALL MATERIAL RESPECTS, WITH ALL
LAWS RELATING TO EMPLOYMENT, INCLUDING ALL SUCH LAWS RELATING TO WAGES, HOURS,
COLLECTIVE BARGAINING, DISCRIMINATION, CIVIL RIGHTS, SAFETY AND HEALTH WORKERS’
COMPENSATION AND THE COLLECTION AND PAYMENT OF WITHHOLDING AND/OR SOCIAL
SECURITY TAXES AND SIMILAR TAXES.


 


4.14         EMPLOYEE PLANS.


 


(A)           SECTION 4.14(A) OF THE COMPANY DISCLOSURE SCHEDULE IDENTIFIES EACH
OF THE EMPLOYEE PLANS AND EMPLOYEE BENEFIT ARRANGEMENTS.  EXCEPT AS SET FORTH IN
SECTION 4.14(A) OF THE COMPANY DISCLOSURE SCHEDULE, THE COMPANY DOES NOT HAVE
ANY CURRENT LIABILITY WITH RESPECT TO ANY EMPLOYEE PLAN OR EMPLOYEE BENEFIT
ARRANGMENT OR ANY COMMITMENT OR OBLIGATION TO ESTABLISH ANY OTHER EMPLOYEE PLAN
OR EMPLOYEE BENEFIT ARRANGEMENT.  THE COMPANY HAS FURNISHED TO THE PURCHASER
COPIES OF ALL EMPLOYEE PLANS THAT ARE IN WRITING, EMPLOYEE BENEFIT ARRANGMENTS
THAT ARE IN WRITING AND ALL AMENDMENTS THERETO TOGETHER WITH, WHERE APPLICABLE,
EACH EMPLOYEE PLAN’S SUMMARY PLAN DESCRIPTION AND ANY SUMMARIES OF MATERIAL
MODIFICATIONS THERETO.  WITH RESPECT TO THIS SECTION 4.14, THE TERM “COMPANY”
INCLUDES ANY ERISA AFFILIATE.


 


(B)           EXCEPT AS SET FORTH IN SECTION 4.14(B) OF THE COMPANY DISCLOSURE
SCHEDULE, EACH EMPLOYEE PLAN AND EMPLOYEE BENEFIT ARRANGEMENT (AND EACH RELATED
TRUST, INSURANCE CONTRACT OR FUNDING ARRANGEMENT) HAS BEEN MAINTAINED AND
OPERATED IN ACCORDANCE WITH ITS TERMS AND COMPLIES IN ALL MATERIAL RESPECTS WITH
THE APPLICABLE REQUIREMENTS OF LAW, INCLUDING ERISA AND THE CODE, AND HAS BEEN
OPERATED IN COMPLIANCE WITH ITS TERMS, IN ALL MATERIAL RESPECTS, AND NO
CONDITION EXISTS WITH RESPECT TO THE MAINTENANCE AND OPERATION OF ANY EMPLOYEE
PLAN OR EMPLOYEE BENEFIT ARRANGEMENT THAT HAS RESULTED OR WOULD RESULT IN ANY
PENALTY OR EXCISE TAXES UNDER APPLICABLE LAW, INCLUDING ERISA AND THE CODE.


 


(C)           THE COMPANY DOES NOT SPONSOR, MAINTAIN OR CONTRIBUTE TO, AND HAS
NEVER SPONSORED, MAINTAINED OR CONTRIBUTED TO ANY EMPLOYEE BENEFIT PLAN SUBJECT
TO PART 3 OF ERISA, SECTIONS 412 AND 430 OF THE CODE OR TITLE IV OF ERISA.  THE
COMPANY HAS NOT INCURRED ANY LIABILITY AS A RESULT OF THE FAILURE TO COMPLY WITH
THE CONTINUATION OF COVERAGE REQUIREMENTS OF SECTION 601 ET. SEQ. OF ERISA AND
SECTION 4980B OF THE CODE.


 


(D)           EXCEPT AS SET FORTH IN SECTION 4.14(D) OF THE COMPANY DISCLOSURE
SCHEDULE, NONE OF THE EMPLOYEE PLANS OR EMPLOYEE BENEFIT ARRANGEMENTS PROVIDES
FOR MEDICAL OR DEATH BENEFITS BEYOND TERMINATION OF SERVICE OR RETIREMENT, OTHER
THAN (I) COVERAGE MANDATED

 

--------------------------------------------------------------------------------


 


BY LAW, OR (II) DEATH OR RETIREMENT BENEFITS UNDER A BENEFIT PLAN QUALIFIED
UNDER SECTION 401(A) OF THE CODE.


 


(E)           NONE OF THE EMPLOYEE PLANS OR EMPLOYEE BENEFIT ARRANGEMENTS IS A
MULTIEMPLOYER PLAN WITHIN THE MEANING OF SECTION 4001(A)(3) OF ERISA
(“MULTIEMPLOYER PLAN”), AND THE COMPANY HAS NEVER CONTRIBUTED TO OR BEEN
OBLIGATED TO CONTRIBUTE TO ANY MULTIEMPLOYER PLAN ON BEHALF OF ANY EMPLOYEES OF
THE COMPANY.


 


(F)            ANY EMPLOYEE PLAN OR EMPLOYEE BENEFIT ARRANGEMENT LISTED IN
SECTION 4.14(A) OF THE COMPANY DISCLOSURE SCHEDULE HAS BEEN MAINTAINED AND
OPERATED IN ACCORDANCE WITH THE REQUIREMENTS OF SECTION 409A OF THE CODE, TO THE
EXTENT APPLICABLE.


 


4.15         EMPLOYEES.  SECTION 4.15 OF THE COMPANY DISCLOSURE SCHEDULE
CONTAINS A TRUE AND COMPLETE LIST AS OF THE DATE HEREOF OF (I) THE EMPLOYEES
EMPLOYED BY THE COMPANY HAVING AN ANNUAL BASE SALARY IN CALENDAR YEAR 2007 OF
$100,000 OR MORE, AND (II) THE RATE OF ALL COMPENSATION PAID BY THE COMPANY TO
EACH SUCH EMPLOYEE IN CALENDAR YEAR 2007 PLUS ANY BONUS, CONTINGENT OR DEFERRED
COMPENSATION RELATED TO FISCAL YEAR 2007.  EXCEPT AS SET FORTH IN SECTION 4.15
OF THE COMPANY DISCLOSURE SCHEDULE, NO EMPLOYEE LISTED IN SECTION 4.15 OF THE
COMPANY DISCLOSURE SCHEDULE HAS PROVIDED WRITTEN NOTICE TO THE COMPANY OF ITS
INTENTION TO TERMINATE EMPLOYMENT WITH THE COMPANY.


 


4.16         AFFILIATE TRANSACTIONS.  EXCEPT AS SET FORTH IN SECTION 4.16 OF THE
COMPANY DISCLOSURE SCHEDULE, NO OFFICER, DIRECTOR, EMPLOYEE, SHAREHOLDER OR
AFFILIATE OF THE COMPANY OR ANY INDIVIDUAL RELATED BY BLOOD, MARRIAGE OR
ADOPTION TO ANY SUCH INDIVIDUAL, OR ANY ENTITY IN WHICH ANY SUCH PERSON OR
INDIVIDUAL OWNS ANY BENEFICIAL INTEREST, IS A PARTY TO ANY CONTRACT OR
TRANSACTION WITH THE COMPANY (OTHER THAN CONTRACTS SET FORTH IN SECTION 4.18 OF
THE COMPANY DISCLOSURE SCHEDULE) OR HAS ANY INTEREST IN ANY ASSETS OR PROPERTY
USED BY THE COMPANY (COLLECTIVELY, “AFFILIATE TRANSACTIONS”).


 


4.17         INSURANCE.  SECTION 4.17 OF THE COMPANY DISCLOSURE SCHEDULE SETS
FORTH A (I) LIST OF EACH INSURANCE POLICY, SELF-INSURANCE ARRANGEMENT AND
FIDELITY BOND WHICH COVERS THE COMPANY OR ITS RESPECTIVE PROPERTIES, ASSETS AND
BUSINESS (THE “POLICIES”), AND (II) LIST OF ALL PENDING CLAIMS UNDER THE
POLICIES.  EXCEPT AS SET FORTH IN SECTION 4.17 OF THE COMPANY DISCLOSURE
SCHEDULE, THERE ARE NO PENDING CLAIMS UNDER ANY OF THE POLICIES AS TO WHICH
COVERAGE HAS BEEN QUESTIONED, DENIED OR DISPUTED BY THE INSURER OR IN RESPECT OF
WHICH THE INSURER HAS RESERVED ITS RIGHTS.  THE POLICIES ARE IN FULL FORCE AND
EFFECT AND PROVIDE INSURANCE IN SUCH AMOUNTS AND AGAINST SUCH RISKS AS THE
COMPANY REASONABLY HAS DETERMINED TO BE PRUDENT IN ACCORDANCE WITH THE CONDUCT
OF ITS RESPECTIVE BUSINESSES.


 


4.18         CONTRACTS.  SECTION 4.18 OF THE COMPANY DISCLOSURE SCHEDULE
IDENTIFIES A LIST, AS OF THE DATE OF THIS AGREEMENT, OF ALL OF THE FOLLOWING
CONTRACTS (COLLECTIVELY, THE “MATERIAL CONTRACTS”):


 


(A)           CONTRACTS FOR ANY CAPITAL EXPENDITURE OR FUTURE ACQUISITION OR
SALE BY THE COMPANY OF ANY ASSETS INVOLVING $100,000 INDIVIDUALLY (OR IN THE
AGGREGATE, IN THE CASE OF ANY RELATED SERIES OF CONTRACTS) (EXCLUDING FIXED
PRICE CUSTOMER CONTRACTS);


 


(B)           CONTRACTS RELATING TO JOINT VENTURES OR PARTNERSHIPS OF THE
COMPANY;

 

--------------------------------------------------------------------------------


 


(C)           (I) CONTRACTS (OTHER THAN FIXED PRICE CUSTOMER CONTRACTS) CALLING
FOR FUTURE AGGREGATE PURCHASE PRICES OR PAYMENTS TO OR FROM THE COMPANY IN ANY
ONE YEAR OF MORE THAN $100,000 IN ANY ONE CASE (OR IN THE AGGREGATE, IN THE CASE
OF ANY RELATED SERIES OF CONTRACTS); AND (II) AS OF DECEMBER 19, 2007, FIXED
PRICE CUSTOMER CONTRACTS CALLING FOR FUTURE AGGREGATE PAYMENTS TO THE COMPANY IN
ANY ONE YEAR OF MORE THAN $250,000 IN ANY ONE CASE (OR IN THE AGGREGATE, IN THE
CASE OF ANY RELATED SERIES OF SUCH CONTRACTS);


 


(D)           CONTRACTS CONTAINING COVENANTS OF THE COMPANY PROHIBITING OR
MATERIALLY LIMITING THE RIGHT TO COMPETE IN ANY LINE OF BUSINESS OR PROHIBITING
OR RESTRICTING ITS ABILITY TO CONDUCT BUSINESS WITH ANY PERSON OR IN ANY
GEOGRAPHICAL AREA;


 


(E)           CONTRACTS RELATING TO THE ACQUISITION BY THE COMPANY OF ANY
OPERATING BUSINESS, THE CAPITAL STOCK OF ANY OTHER PERSON OR, EXCEPT FOR
INVENTORY AND TANGIBLE ASSETS ACQUIRED IN THE ORDINARY COURSE OF BUSINESS, ANY
OTHER ASSETS OR PROPERTY (REAL OR PERSONAL) FOR A PURCHASE PRICE OF MORE THAN
$100,000 INDIVIDUALLY (OR IN THE AGGREGATE, IN THE CASE OF ANY RELATED SERIES OF
CONTRACTS), TO THE EXTENT SUCH ACQUISITION OCCURRED SINCE DECEMBER 31, 1997;


 


(F)            CONTRACTS REQUIRING THE PAYMENT BY OR TO THE COMPANY OF A
ROYALTY, OVERRIDE OR SIMILAR COMMISSION OR FEE OF MORE THAN $100,000 IN ANY ONE
YEAR;


 


(G)           ALL COLLECTIVE BARGAINING AGREEMENTS AND ALL CONTRACTS RELATING TO
EMPLOYMENT, COMPENSATION, BENEFITS, TERMINATION, RETENTION, SEVERANCE (OTHER
THAN STANDARD EMPLOYEE MANUALS AND THE LIKE);


 


(H)           CONTRACTS RELATING TO THE CREATION OF LIENS (OTHER THAN THE
PERMITTED LIENS) OR THE GUARANTEE OF THE PAYMENT OF LIABILITIES OR PERFORMANCE
OF OBLIGATIONS OF ANY OTHER PERSON BY THE COMPANY;


 


(I)            CONTRACTS AND OTHER AGREEMENTS PURSUANT TO WHICH ANY PERSON HAS
GRANTED TO THE COMPANY OR HAS BEEN GRANTED BY THE COMPANY THE RIGHT TO USE OR
PURCHASE ANY TANGIBLE ASSETS OR INTELLECTUAL PROPERTY AND INVOLVING THE PAYMENT
OF AMOUNTS IN EXCESS OF $100,000 IN ANY ONE YEAR; AND


 


(J)            ALL NOTES, DEBENTURES, BONDS, EQUIPMENT TRUSTS, LETTERS OF
CREDIT, LOANS OR OTHER CONTRACTS FOR INDEBTEDNESS OR LENDING OF MONEY (OTHER
THAN TO EMPLOYEES FOR TRAVEL EXPENSES IN THE ORDINARY COURSE OF BUSINESS) OR
CONTRACTS FOR A LINE OF CREDIT OR GUARANTEE, PLEDGE OR UNDERTAKING OF THE
INDEBTEDNESS OF ANY OTHER PERSON.


 

The Company has furnished to the Purchaser true, correct and complete copies of
all of the Material Contracts.  With respect to each Material Contract, as of
the date of this Agreement (a) such Material Contract is legal, valid, binding,
enforceable, and in full force and effect with respect to the Company, as
applicable, except as such enforceability may be limited by (i) applicable
insolvency, bankruptcy, reorganization, moratorium, or other similar laws
affecting creditors’ rights generally and (ii) applicable equitable principles
(whether considered in a proceeding at Law or in equity), (b) the Company is not
in material breach or default under any Material Contract, and (c) to the
Knowledge of the Company, no other party to any Material Contract is in material
breach or default thereof, other than as set forth in Section 4.18 of the
Company Disclosure Schedule.  On December 20, 2007, the Company did not enter
into any

 

--------------------------------------------------------------------------------


 

fixed price customer Contracts of a type required to be listed in
Section 4.18(c)(ii) above that would be in violation of the covenant set forth
in Section 5.2(i)(ii).

 


4.19         CUSTOMERS; SUPPLIERS.  AS OF THE DATE HEREOF, THE COMPANY HAS NOT
RECEIVED ANY NOTICE THAT ANY PARTY INTENDS TO CANCEL ANY MATERIAL CONTRACT OR
MATERIALLY REDUCE THE LEVEL OF BUSINESS IT CONDUCTS WITH THE COMPANY.


 


4.20         BROKER FEES.  EXCEPT AS SET FORTH IN SCHEDULE 4.20 OF THE COMPANY
DISCLOSURE SCHEDULE, NEITHER THE COMPANY NOR THE SELLERS HAVE ANY LIABILITY OR
OBLIGATION TO PAY ANY FEES OR COMMISSIONS TO ANY BROKER, FINDER, OR AGENT WITH
RESPECT TO THE TRANSACTIONS FOR WHICH THE PURCHASER OR THE COMPANY (FOLLOWING
THE CLOSING) COULD BECOME LIABLE OR OBLIGATED.


 


4.21         DERIVATIVE AND HEDGING ACTIVITY.  SECTION 4.21 OF THE COMPANY
DISCLOSURE SCHEDULE SETS FORTH A LIST, AS OF DECEMBER 19, 2007, OF (I) ALL
OUTSTANDING DERIVATIVE TRANSACTIONS TO WHICH THE COMPANY IS A PARTY AS OF THE
DATE HEREOF, WHETHER OR NOT THE COMPANY CONTINUES TO HAVE ANY OBLIGATIONS
THEREUNDER AND (II) ALL TERMINATED DERIVATIVE TRANSACTIONS TO WHICH THE COMPANY
WAS A PARTY PRIOR TO THE DATE HEREOF, IF COMPANY HAS ANY CONTINGENT LIABILITY
THEREUNDER.  THE COMPANY HAS PROVIDED PURCHASER WITH TRUE, CORRECT AND COMPLETE
COPIES OF ALL MATERIAL DOCUMENTATION RELATING TO THE DERIVATIVE TRANSACTIONS
THAT ARE REQUIRED TO BE SET FORTH IN SECTION 4.21 OF THE COMPANY DISCLOSURE
SCHEDULE PRIOR TO THE DATE HEREOF.  THE COMPANY HAS DULY PERFORMED ALL OF ITS
OBLIGATIONS, IN ALL MATERIAL RESPECTS, UNDER ALL DERIVATIVE TRANSACTIONS TO THE
EXTENT THAT SUCH OBLIGATIONS TO PERFORM HAVE ACCRUED, AND THERE ARE NO BREACHES,
VIOLATIONS OR DEFAULTS, IN ANY MATERIAL RESPECT, BY THE COMPANY OR ALLEGATIONS
OR ASSERTIONS OF SUCH BY ANY PARTY THEREUNDER.  ALL OUTSTANDING DERIVATIVE
TRANSACTIONS ARE LEGAL, VALID AND BINDING OBLIGATIONS OF THE COMPANY AND, TO THE
KNOWLEDGE OF THE COMPANY, THE OTHER PARTIES THERETO ENFORCEABLE AGAINST THE
COMPANY AND SUCH PARTIES IN ACCORDANCE WITH THEIR TERMS (EXCEPT AS
ENFORCEABILITY MAY BE LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY, MORATORIUM,
REORGANIZATION OR OTHER SIMILAR LAWS AFFECTING THE RIGHTS OF CREDITORS GENERALLY
AND APPLICABLE GENERAL PRINCIPLES OF EQUITY (WHETHER CONSIDERED IN A PROCEEDING
AT LAW OR IN EQUITY)), AND ARE IN FULL FORCE AND EFFECT.  ON DECEMBER 20, 2007,
THE COMPANY DID NOT ENTER INTO ANY DERIVATIVE TRANSACTION OF A TYPE REQUIRED TO
BE LISTED IN SECTION 4.21(I) ABOVE THAT WOULD BE IN VIOLATION OF THE COVENANT
SET FORTH IN SECTION 5.2(L).


 


4.22         DISCLAIMER.  NO REPRESENTATION OR WARRANTY IS BEING MADE TO
PURCHASER BY THE COMPANY OR SELLERS EXCEPT AS SPECIFICALLY SET FORTH IN
ARTICLE III AND ARTICLE IV.  EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED IN
ARTICLE III AND ARTICLE IV, THE F&H MEMBERSHIP INTERESTS ARE BEING ACQUIRED AS
IS AND WITHOUT ANY OTHER EXPRESS OR IMPLIED WARRANTY.


 


ARTICLE V
COVENANTS AND OTHER AGREEMENTS


 


5.1           F&H LLC MERGER.  NO LATER THAN THE DAY IMMEDIATELY PRIOR TO THE
CLOSING DATE, THE SELLERS SHALL FORM F&H LLC AND ISSUE MEMBERSHIP INTERESTS IN
F&H LLC (THE “F&H MEMBERSHIP INTERESTS”) TO EACH OF THE SELLERS, SUCH THAT F&H
LLC SHALL BE OWNED 100% BY THE SELLERS AS OF THE CLOSING DATE, FREE AND CLEAR OF
ALL LIENS.  ON THE DATE ON WHICH ALL CONDITIONS TO THE OBLIGATIONS OF THE
PARTIES TO CONSUMMATE THE TRANSACTIONS ARE SATISFIED OR WAIVED (INCLUDING THE
DELIVERY (INTO ESCROW) OF ALL DOCUMENTS REQUIRED TO BE DELIVERED AT THE CLOSING)
(THE

 

--------------------------------------------------------------------------------


 


“EFFECTIVE DATE”), THE PURCHASER SHALL PROVIDE A WRITTEN NOTICE TO THE SELLERS’
REPRESENTATIVE THAT ALL OF THE CONDITIONS OF PURCHASER’S OBLIGATIONS TO
CONSUMMATE THE CLOSING ARE SATISFIED OR WAIVED (THE “PURCHASER CLOSING
NOTICE”).  ON THE EFFECTIVE DATE, THE COMPANY WILL FILE AN ARTICLES OF MERGER
WITH THE SECRETARY OF STATE OF THE COMMONWEALTH OF PENNSYLVANIA AND A
CERTIFICATE OF MERGER WITH THE SECRETARY OF STATE OF THE STATE OF DELAWARE
CAUSING THE COMPANY TO MERGE WITH AND INTO F&H LLC, WITH F&H LLC SURVIVING THE
MERGER (THE “F&H LLC MERGER”), AND, UPON CONSUMMATION OF THE F&H LLC MERGER, F&H
LLC WILL USE ITS COMMERCIALLY REASONABLE EFFORTS TO QUALIFY F&H LLC TO DO
BUSINESS IN THE JURISDICTIONS IN WHICH IT IS REQUIRED TO BE SO QUALIFIED.
NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT, UPON THE DATE OF THE
DELIVERY OF THE PURCHASER CLOSING NOTICE, THE PURCHASER SHALL BE OBLIGATED TO
CONSUMMATE THE CLOSING OF THE TRANSACTIONS ON THE CLOSING DATE, WITHOUT REGARD
TO ANY CONDITION HEREUNDER, AND ITS FAILURE TO DO SO SHALL BE A BREACH OF THIS
AGREEMENT, IN WHICH CASE THE SELLERS, COMPANY AND F&H LLC SHALL HAVE ALL RIGHTS
AND REMEDIES, INCLUDING THOSE PROVIDED FOR IN SECTIONS 9.2 AND 9.3 HEREOF.


 


5.2           GENERAL; OPERATION OF BUSINESS.  EACH OF THE PARTIES SHALL USE ITS
COMMERCIALLY REASONABLE EFFORTS TO TAKE ALL ACTION AND TO DO ALL THINGS
NECESSARY, PROPER, OR ADVISABLE IN ORDER TO CONSUMMATE AND MAKE EFFECTIVE THE
TRANSACTIONS (INCLUDING SATISFACTION, BUT NOT WAIVER, OF THE CLOSING CONDITIONS
SET FORTH IN ARTICLE VII BELOW).  FROM THE DATE OF THIS AGREEMENT THROUGH THE
CLOSING, EXCEPT AS THE PURCHASER MAY APPROVE OTHERWISE (WITH SUCH APPROVAL NOT
TO BE UNREASONABLY WITHHELD OR DELAYED), OR AS OTHERWISE EXPRESSLY CONTEMPLATED
OR PERMITTED BY THE TRANSACTION DOCUMENTS, THE COMPANY SHALL CONDUCT THE
BUSINESS IN THE ORDINARY COURSE IN ACCORDANCE WITH PAST PRACTICE AND IN
COMPLIANCE, IN ALL MATERIAL RESPECTS, WITH ALL LAWS, PERMITS AND CONTRACTS AND
USE ITS COMMERCIALLY REASONABLE EFFORTS TO PRESERVE AND PROTECT THE COMPANY’S
MATERIAL ASSETS AND PROPERTIES AND ITS CURRENT RELATIONSHIP WITH CUSTOMERS,
SUPPLIERS AND OTHERS WITH WHICH THE COMPANY HAS A BUSINESS RELATIONSHIP. 
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING AND, EXCEPT AS CONTEMPLATED OR
PERMITTED BY THIS AGREEMENT OR THE TRANSACTION DOCUMENTS OR AS SET FORTH ON
SCHEDULE 5.2, WITH RESPECT TO THE PERIOD BETWEEN THE EXECUTION OF THIS AGREEMENT
AND THE CLOSING DATE, THE COMPANY SHALL:


 


(A)           CAUSE ALL TRANSACTIONS BETWEEN THE COMPANY, ON THE ONE HAND, AND
THIRD PERSONS, ON THE OTHER HAND, TO TAKE PLACE ON ARM’S LENGTH TERMS AND NOT
ENTER INTO ANY TRANSACTIONS WITH ANY AFFILIATES OF THE COMPANY (OTHER THAN AS
EXPRESSLY PERMITTED IN THIS AGREEMENT);


 


(B)           ENSURE THAT, EXCEPT IN THE ORDINARY COURSE OF BUSINESS, NO CHANGE
IS MADE TO ANY WRITTEN AGREEMENT WITH ANY KEY EMPLOYEE OR CONSULTANT, INCLUDING
ANY CONTRACT RELATING TO EMPLOYMENT, COMPENSATION, BENEFITS, TERMINATION,
RETENTION, OR SEVERANCE;


 


(C)           NOT DECLARE OR PAY ANY DIVIDENDS OR DISTRIBUTIONS (INCLUDING, BUT
NOT LIMITED TO, REPURCHASE OR REDEMPTION OF STOCK) TO THE SELLERS, EXCEPT:
(I) UPON PRIOR WRITTEN NOTICE TO PURCHASER, FOR DIVIDENDS AND DISTRIBUTIONS PAID
TO THE SELLERS IN AN AMOUNT SUFFICIENT TO PAY THEIR RESPECTIVE TAX LIABILITIES
ON ACCOUNT OF TAXABLE INCOME OF THE COMPANY (INCLUDING DISTRIBUTIONS MADE ON THE
CLOSING DATE IN AMOUNTS REASONABLY SUFFICIENT TO COVER INCOME TAX LIABILITIES OF
THE SELLERS ON ACCOUNT OF TAXABLE INCOME OF THE COMPANY’S BUSINESS FOR THE
PERIOD THROUGH THE CLOSING DATE (BUT EXCLUDING TAX LIABILITIES OF THE SELLERS ON
ACCOUNT OF THE TRANSACTIONS)); PROVIDED, HOWEVER, (X) IF, FOR THE TAX YEAR ENDED
DECEMBER 31, 2007, THE AMOUNT

 

--------------------------------------------------------------------------------


 


OF SUCH TAX DISTRIBUTIONS (WHICH SHALL BE CALCULATED IN A MANNER CONSISTENT WITH
THE METHODOLOGY USED TO CALCULATE THE AMOUNT OF DISTRIBUTIONS MADE TO SELLERS
DURING THE PREVIOUS THREE ESTIMATED TAX PERIODS IN 2007, AS REFLECTED ON
SCHEDULE 5.2(C)) ARE IN EXCESS OF $679,000, THE COMPANY WILL OBTAIN THE CONSENT
OF PURCHASER (WHICH SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED) FOR ALL TAX
DISTRIBUTIONS IN EXCESS OF $679,000 AND (Y) FOR ANY PORTION OF THE TAXABLE YEAR
BEGINNING ON JANUARY 1, 2008, THE COMPANY SHALL NOT MAKE A TAX DISTRIBUTION TO
THE SELLERS UNTIL THE COMPANY DELIVERS A CALCULATION SHOWING THE AMOUNT OF SUCH
TAX DISTRIBUTION TO THE PURCHASER (WHICH SHALL BE PREPARED CONSISTENT WITH THE
PAST PRACTICES OF THE COMPANY IN DETERMINING PRIOR TAX DISTRIBUTIONS) AND THE
PURCHASER CONSENTS TO THE AMOUNT OF SUCH TAX DISTRIBUTION, WHICH CONSENT SHALL
NOT BE UNREASONABLY WITHHELD OR DELAYED; AND (II) FOR THE QUARTERLY PAYMENTS SET
FORTH ON SCHEDULE 5.2 ATTACHED HERETO REQUIRED TO REPAY A SHAREHOLDER LOAN IN
ACCORDANCE WITH THE STOCK PURCHASE AGREEMENT, DATED AS OF APRIL 30, 1998, AMONG
CERTAIN OF THE STOCKHOLDERS OF THE COMPANY;


 


(D)           NOT (I) ISSUE OR AUTHORIZE FOR ISSUANCE ANY SHARES OF CAPITAL
STOCK, ANY OPTIONS, WARRANTS, PURCHASE RIGHTS, SUBSCRIPTION RIGHTS, CONVERSION
RIGHTS OR OTHER CONTRACTS THAT, DIRECTLY OR INDIRECTLY, COULD REQUIRE THE
COMPANY TO ISSUE ANY SHARES OF CAPITAL STOCK, (II) SELL OR OTHERWISE CAUSE TO
BECOME OUTSTANDING SHARES OF CAPITAL STOCK OR OTHER SECURITY, OR MAKE ANY CHANGE
IN ANY SUCH ISSUED AND OUTSTANDING SECURITY, OR (III) REDEEM, PURCHASE OR
OTHERWISE ACQUIRE ANY SUCH SECURITY;


 


(E)           MAINTAIN ITS SEPARATE CORPORATE EXISTENCE, PAY ITS DEBTS AND TAXES
WHEN DUE (UNLESS BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS AND
FOR WHICH ADEQUATE RESERVES HAVE BEEN ESTABLISHED), USE COMMERCIALLY REASONABLE
EFFORTS TO KEEP AVAILABLE THE SERVICES OF ITS PRESENT EMPLOYEES (WITHOUT THE
OBLIGATION TO PAY ADDITIONAL BONUSES OR INCREASE COMPENSATION), MAINTAIN ITS
BOOKS AND RECORDS IN ACCORDANCE WITH PAST PRACTICE, AND USE ITS REASONABLE BEST
EFFORTS TO MAINTAIN IN FULL FORCE AND EFFECT ALL MATERIAL PERMITS;


 


(F)            NOT ADOPT OR PROPOSE ANY AMENDMENT TO THE CERTIFICATE OF
INCORPORATION OR BYLAWS OF THE COMPANY;


 


(G)           NOT (I) ASSUME, INCUR OR GUARANTEE ANY INDEBTEDNESS (OTHER THAN
DRAW DOWNS UNDER THE CREDIT AGREEMENT IN THE ORDINARY COURSE OF BUSINESS
CONSISTENT WITH PAST PRACTICE), (II) MODIFY THE TERMS OF ANY EXISTING
INDEBTEDNESS, (III) OTHER THAN SALES OF INVENTORY IN THE ORDINARY COURSE OF
BUSINESS CONSISTENT WITH PAST PRACTICE, SELL, LEASE, TRANSFER OR ASSIGN ANY
PROPERTY OR ASSETS OF THE COMPANY WITH A VALUE IN EXCESS OF $250,000
INDIVIDUALLY (OR IN THE AGGREGATE, IN THE CASE OF ANY RELATED SERIES OF
TRANSACTIONS), OR (IV) MORTGAGE, PLEDGE OR PERMIT TO BECOME SUBJECT TO LIENS
(OTHER THAN PERMITTED LIENS) ANY PROPERTIES OR ASSETS OF THE COMPANY;


 


(H)           NOT (I) MAKE ANY LOANS, ADVANCES OR CAPITAL CONTRIBUTIONS TO, OR
INVESTMENTS IN, ANY PERSON OR (II) CANCEL ANY DEBTS OR WAIVE ANY CLAIMS OR
RIGHTS OF SUBSTANTIAL VALUE;


 


(I)            NOT (I) AMEND, MODIFY OR TERMINATE, OR WAIVE, RELEASE OR ASSIGN
ANY RIGHTS UNDER, ANY MATERIAL CONTRACT WITHOUT THE PRIOR WRITTEN CONSENT OF
PURCHASER (WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED) OR
(II) OTHER THAN IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST
PRACTICE, ENTER INTO ANY CONTRACT WHICH, IF IN EFFECT ON THE DATE HEREOF, WOULD

 

--------------------------------------------------------------------------------


 


HAVE BEEN REQUIRED TO BE SET FORTH IN SECTION 4.18 OF THE COMPANY DISCLOSURE
SCHEDULE AS A MATERIAL CONTRACT; PROVIDED, HOWEVER, THAT, EVEN IN THE ORDINARY
COURSE OF BUSINESS, THE COMPANY SHALL NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF
PURCHASER (WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED), MAKE
ANY SPOT PURCHASES OF PRODUCT IN EXCESS OF 25,000 BARRELS OR ENTER INTO ANY
FIXED PRICE SALES AGREEMENTS IN EXCESS OF 25,000 BARRELS OR WITH A TERM LONGER
THAN TWELVE (12) MONTHS;


 


(J)            NOT MAKE ANY CAPITAL EXPENDITURE OR ACQUIRE ANY ASSETS,
PROPERTIES OR RIGHTS (OTHER THAN INVENTORY IN THE ORDINARY COURSE OF BUSINESS
CONSISTENT WITH PAST PRACTICE) IN EXCESS OF $250,000 INDIVIDUALLY (OR IN THE
AGGREGATE, IN THE CASE OF ANY RELATED SERIES OF CAPITAL EXPENDITURES);


 


(K)           NOT (I) MAKE ANY CHANGES IN ITS ACCOUNTING METHODS, PRINCIPLES OR
PRACTICES OR (II) MAKE ANY TAX ELECTION, CHANGE ITS METHOD OF TAX ACCOUNTING,
AMEND ANY TAX RETURN OR SETTLE ANY CLAIM RELATING TO TAXES WITHOUT THE PRIOR
WRITTEN CONSENT OF THE PURCHASER (WHICH CONSENT SHALL NOT BE UNREASONABLY
WITHHELD);


 


(L)            (I) NOT ENTER INTO ANY DERIVATIVE TRANSACTIONS OTHER THAN
DERIVATIVE TRANSACTIONS THAT ARE BONA-FIDE HEDGES ENTERED INTO IN THE ORDINARY
COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICE AND (II) HEDGE, IN DERIVATIVE
TRANSACTIONS OF A TYPE, AMOUNT AND TENOR CONSISTENT WITH PAST PRACTICE, THE
INVENTORY PURCHASED BY THE COMPANY;


 


(M)          NOT PAY ANY FEE RELATING TO OBTAINING THE CONSENT UNDER THE CREDIT
AGREEMENT IN CONNECTION WITH THE CONTINUATION OF THE COMPANY’S LINE OF CREDIT
AFTER THE CLOSING, WITHOUT THE PRIOR WRITTEN CONSENT OF PURCHASER (WHICH CONSENT
SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED); AND


 


(N)           NOT AGREE OR OTHERWISE COMMIT, WHETHER IN WRITING OR OTHERWISE, TO
DO ANY OF THE FOREGOING.


 


NOTWITHSTANDING ANYTHING IN THIS SECTION 5.2 TO THE CONTRARY, THE COMPANY SHALL
NOT BE PROHIBITED FROM TAKING ALL REASONABLE ACTIONS NECESSARY TO CONSUMMATE THE
F&H LLC MERGER.


 


5.3           ACCESS TO RECORDS.  SUBJECT TO THE TERMS OF THE CONFIDENTIALITY
AGREEMENT, THE PURCHASER SHALL BE ENTITLED, THROUGH ITS EMPLOYEES AND
REPRESENTATIVES, TO ENTER UPON AND MAKE SUCH REASONABLE INVESTIGATION OF THE
ASSETS, PROPERTIES, BUSINESS AND OPERATIONS OF THE COMPANY, AND SUCH EXAMINATION
OF THE BOOKS AND RECORDS, FINANCIAL CONDITION AND OPERATIONS OF THE COMPANY AS
THE PURCHASER MAY REASONABLY REQUEST, INCLUDING, WITHOUT LIMITATION, THE REPORTS
AND INFORMATION SET FORTH ON SCHEDULE 5.3 HERETO.  ANY SUCH INVESTIGATION AND
EXAMINATION SHALL BE CONDUCTED AT REASONABLE TIMES UPON REASONABLE PRIOR NOTICE
TO THE COMPANY AND UNDER REASONABLE CIRCUMSTANCES; PROVIDED, HOWEVER, THAT
(I) SUCH INVESTIGATION SHALL NOT UNREASONABLY INTERFERE WITH THE BUSINESS
OPERATIONS OF THE COMPANY; (II) THE COMPANY SHALL NOT BE REQUIRED TO PROVIDE
ACCESS TO ANY INFORMATION OR TAKE ANY OTHER ACTION THAT WOULD CONSTITUTE A
WAIVER OF THE ATTORNEY-CLIENT PRIVILEGE; AND (III) THE COMPANY NEED NOT SUPPLY
THE PURCHASER WITH ANY INFORMATION WHICH, IN THE REASONABLE JUDGMENT OF THE
COMPANY, THE COMPANY IS UNDER A LEGAL OBLIGATION NOT TO SUPPLY.

 

--------------------------------------------------------------------------------


 


5.4           SUPPLEMENTAL DISCLOSURE; NOTICE OF DEVELOPMENTS.


 


(A)           DURING THE PERIOD PRIOR TO THE CLOSING DATE, EACH PARTY SHALL, AS
SOON AS PRACTICABLE, NOTIFY THE OTHER PARTY IN WRITING OF:


 

(I)            THE DISCOVERY BY SUCH PARTY OF ANY EVENT, CONDITION, FACT OR
CIRCUMSTANCE THAT OCCURRED OR EXISTED ON OR PRIOR TO THE DATE OF THIS AGREEMENT
AND THAT CAUSED OR CONSTITUTES AN INACCURACY IN OR BREACH OF ANY REPRESENTATION
OR WARRANTY MADE BY SUCH PARTY IN THIS AGREEMENT;

 

(II)           ANY EVENT, CONDITION, FACT OR CIRCUMSTANCE THAT OCCURS, ARISES OR
EXISTS AFTER THE DATE OF THIS AGREEMENT AND THAT WOULD CAUSE OR CONSTITUTE AN
INACCURACY IN OR BREACH OF ANY REPRESENTATION OR WARRANTY MADE BY SUCH PARTY IN
THIS AGREEMENT IF (A) SUCH REPRESENTATION OR WARRANTY HAD BEEN MADE AS OF THE
TIME OF THE OCCURRENCE, EXISTENCE OR DISCOVERY OF SUCH EVENT, CONDITION, FACT OR
CIRCUMSTANCE, OR (B) SUCH EVENT, CONDITION, FACT OR CIRCUMSTANCE HAD OCCURRED,
ARISEN OR EXISTED ON OR PRIOR TO THE DATE OF THIS AGREEMENT;

 

(III)          ANY BREACH OF ANY COVENANT OR OBLIGATION OF SUCH PARTY; AND

 

(IV)          ANY EVENT, CONDITION, FACT OR CIRCUMSTANCE THAT WOULD MAKE THE
TIMELY SATISFACTION OF ANY OF THE CONDITIONS SET FORTH IN ARTICLE VII IMPOSSIBLE
OR UNLIKELY.

 


(B)           IF ANY EVENT, CONDITION, FACT OR CIRCUMSTANCE THAT IS REQUIRED TO
BE DISCLOSED PURSUANT TO SECTION 5.4(A) REQUIRES ANY CHANGE IN THE COMPANY
DISCLOSURE SCHEDULE, OR IF ANY SUCH EVENT, CONDITION, FACT OR CIRCUMSTANCE WOULD
REQUIRE SUCH A CHANGE ASSUMING THE COMPANY DISCLOSURE SCHEDULE WERE DATED AS OF
THE DATE OF THE OCCURRENCE, EXISTENCE OR DISCOVERY OF SUCH EVENT, CONDITION,
FACT OR CIRCUMSTANCE, THEN THE COMPANY SHALL PROMPTLY (UPON DISCOVERY) DELIVER
TO PURCHASER AN UPDATE TO THE DISCLOSURE SCHEDULE SPECIFYING SUCH CHANGE.  NO
SUCH UPDATE SHALL BE DEEMED TO SUPPLEMENT OR AMEND THE COMPANY DISCLOSURE
SCHEDULE FOR THE PURPOSE OF (I) DETERMINING THE ACCURACY OF ANY OF THE
REPRESENTATIONS AND WARRANTIES MADE BY THE COMPANY OR SELLERS IN THIS AGREEMENT,
OR (II) DETERMINING WHETHER ANY OF THE CONDITIONS SET FORTH IN ARTICLE VII HAS
BEEN SATISFIED ; PROVIDED, HOWEVER, IF (X) THE COMPANY AND SELLERS’
REPRESENTATIVE EXPRESSLY ACKNOWLEDGE (IN ANY SUCH NOTICE DELIVERED BY THE
COMPANY AND SELLERS’ REPRESENTATIVE) IN GOOD FAITH THAT THAT PURCHASER HAS THE
RIGHT TO TERMINATE THIS AGREEMENT PURSUANT TO SECTION 9 BY REASON OF SUCH CHANGE
(TAKING INTO ACCOUNT ANY PRIOR CHANGES SO DISCLOSED) AND (Y) PURCHASER FAILS TO
EXERCISE SUCH RIGHT TO TERMINATE THIS AGREEMENT, THEN ANY RIGHT OF PURCHASER TO
INDEMNIFICATION (AS A RESULT OF THE BREACHES RELATING TO THE EVENTS, CONDITIONS,
FACTS AND/OR CIRCUMSTANCES GIVING RISE TO THE CHANGE AND ANY SUCH PRIOR CHANGES)
SHALL BE DEEMED WAIVED, NOTWITHSTANDING ANY OTHER PROVISION IN THIS AGREEMENT TO
THE CONTRARY.


 


(C)           DERIVATIVE ACTIVITY.  COMPANY HEREBY AGREES TO PREPARE AND PROVIDE
TO PURCHASER ON THE CLOSING DATE A LIST (THE “CLOSING DERIVATIVE LIST”) OF
(A) ALL OUTSTANDING DERIVATIVE TRANSACTIONS TO WHICH COMPANY IS A PARTY AS OF
THE DATE IMMEDIATELY PRIOR TO THE CLOSING DATE, WHETHER OR NOT COMPANY CONTINUES
TO HAVE ANY OBLIGATIONS THEREUNDER AND (B) ALL TERMINATED DERIVATIVE
TRANSACTIONS TO WHICH COMPANY WAS A PARTY PRIOR TO SUCH DATE, IF COMPANY HAS ANY
CONTINGENT LIABILITY THEREUNDER.  THE CLOSING DERIVATIVE LIST SHALL INCLUDE THE
FAIR MARKET VALUE OF EACH OUTSTANDING DERIVATIVE TRANSACTION AS OF SUCH DATE,
WITH A VALUE TO

 

--------------------------------------------------------------------------------


 


COMPANY EXPRESSED AS A POSITIVE NUMBER AND A VALUE TO THE COUNTERPARTY THERETO
EXPRESSED AS A NEGATIVE NUMBER.  COMPANY SHALL DETERMINE THE FAIR MARKET VALUE
OF EACH DERIVATIVE TRANSACTION BY OBTAINING QUOTATIONS FROM THE COUNTERPARTY TO
SUCH DERIVATIVE TRANSACTION.


 


5.5           PUBLIC ANNOUNCEMENTS; CONFIDENTIALITY.


 


(A)           NONE OF THE COMPANY AND THE SELLERS OR THE PURCHASER SHALL MAKE,
OR PERMIT ANY AGENT OR AFFILIATE TO MAKE, ANY PUBLIC STATEMENTS, INCLUDING ANY
PRESS RELEASES, WITH RESPECT TO THIS AGREEMENT AND THE TRANSACTIONS WITHOUT THE
PRIOR WRITTEN CONSENT OF THE OTHER (WHICH CONSENT SHALL NOT BE UNREASONABLY
WITHHELD OR DELAYED), EXCEPT AS MAY BE REQUIRED BY ANY LAW OR ORDER OR PURSUANT
TO ANY LISTING AGREEMENT WITH ANY NATIONAL SECURITIES EXCHANGE OR STOCK MARKET,
IN WHICH CASE THE PARTY REQUIRED TO MAKE THE RELEASE OR ANNOUNCEMENT SHALL ALLOW
THE OTHER PARTY REASONABLE TIME TO COMMENT ON SUCH RELEASE OR ANNOUNCEMENT IN
ADVANCE OF SUCH ISSUANCE.  THE PURCHASER, THE SELLERS AND THE COMPANY SHALL
JOINTLY AGREE ON THE CONTENT AND SUBSTANCE OF ALL PUBLIC ANNOUNCEMENTS
CONCERNING THE TRANSACTIONS.


 


(B)           THE PARTIES ACKNOWLEDGE THAT THE INFORMATION BEING PROVIDED TO ONE
ANOTHER IN CONNECTION WITH THE TRANSACTIONS (INCLUDING THE TERMS AND CONDITIONS
OF THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS) ARE SUBJECT TO THE TERM
OF THE CONFIDENTIALITY AGREEMENT, THE TERMS OF WHICH ARE INCORPORATED HEREIN BY
REFERENCE.


 


5.6           LITIGATION SUPPORT.  IN THE EVENT AND FOR SO LONG AS ANY PARTY
ACTIVELY IS CONTESTING OR DEFENDING AGAINST ANY THIRD PARTY ACTION OR PROCEEDING
IN CONNECTION WITH (A) THE TRANSACTIONS, OR (B) ANY FACT, SITUATION,
CIRCUMSTANCE, STATUS, CONDITION, ACTIVITY, PRACTICE, PLAN, OCCURRENCE, EVENT,
INCIDENT, ACTION, FAILURE TO ACT, OR TRANSACTION ON OR PRIOR TO THE CLOSING DATE
INVOLVING THE SELLERS OR THE COMPANY, THE PURCHASER AGREES TO (I) COOPERATE WITH
THE CONTESTING OR DEFENDING PARTY AND ITS COUNSEL, (II) MAKE AVAILABLE THE
BUSINESS EMPLOYEES THEN EMPLOYED BY THE PURCHASER TO PROVIDE TESTIMONY, TO BE
DEPOSED, TO ACT AS WITNESSES AND TO ASSIST COUNSEL, AND (III) PROVIDE ACCESS TO
ITS BOOKS AND RECORDS AS SHALL BE NECESSARY IN CONNECTION WITH THE DEFENSE OR
CONTEST, ALL AT THE SOLE COST AND EXPENSE OF THE CONTESTING OR DEFENDING PARTY.


 


5.7           REGULATORY AND OTHER APPROVALS; CONSENTS.


 


(A)           HSR ACT.  THE COMPANY AND THE PURCHASER WILL AS PROMPTLY AS
PRACTICABLE, BUT IN NO EVENT LATER THAN FIVE (5) BUSINESS DAYS FOLLOWING THE
EXECUTION AND DELIVERY OF THIS AGREEMENT, FILE WITH THE UNITED STATES FEDERAL
TRADE COMMISSION (THE “FTC”) AND THE UNITED STATES DEPARTMENT OF JUSTICE (THE
“DOJ”) THE NOTIFICATION AND REPORT FORM, IF ANY, REQUIRED FOR THE TRANSACTIONS
AND ANY SUPPLEMENTAL INFORMATION REQUESTED IN CONNECTION THEREWITH PURSUANT TO
THE HSR ACT.  ANY SUCH NOTIFICATION AND REPORT FORM AND SUPPLEMENTAL INFORMATION
WILL BE IN SUBSTANTIAL COMPLIANCE WITH THE REQUIREMENTS OF THE HSR ACT.  THE
COMPANY AND THE PURCHASER SHALL FURNISH TO THE OTHER SUCH NECESSARY INFORMATION
AND REASONABLE ASSISTANCE AS THE OTHER MAY REQUEST IN CONNECTION WITH ITS
PREPARATION OF ANY FILING OR SUBMISSION WHICH IS NECESSARY UNDER THE HSR ACT. 
EACH OF THE COMPANY AND PURCHASER WILL USE SUCH PARTY’S REASONABLE BEST EFFORTS
TO OBTAIN ANY CLEARANCE REQUIRED UNDER THE HSR ACT FOR THE TRANSACTIONS AND TO
REQUEST EARLY TERMINATION AND A WAIVER FROM THE APPLICABLE WAITING PERIOD UNDER
THE HSR ACT AND ANY SIMILAR FOREIGN LAWS AND REGULATIONS.  NOTWITHSTANDING THE
FOREGOING, (I) PURCHASER SHALL NOT BE REQUIRED TO (A) CONSENT TO THE
DIVESTITURE, LICENSE OR OTHER DISPOSITION OR

 

--------------------------------------------------------------------------------


 


HOLDING SEPARATE (THROUGH THE ESTABLISHMENT OF A TRUST OR OTHERWISE) OF ANY OF
ITS OR ITS AFFILIATES’ ASSETS OR ANY ASSETS OF THE COMPANY OR (B) CONSENT TO ANY
OTHER STRUCTURAL OR CONDUCT REMEDY OR ENTER INTO ANY SETTLEMENT OR AGREE TO ANY
ORDER REGARDING ANTITRUST MATTERS RESPECTING THE TRANSACTIONS AND (II) PURCHASER
AND ITS AFFILIATES SHALL HAVE NO OBLIGATION TO CONTEST, ADMINISTRATIVELY OR IN
COURT, ANY RULING, ORDER OR OTHER ACTION OF ANY GOVERNMENTAL ENTITY OR ANY OTHER
PERSON RESPECTING THE TRANSACTIONS.  THE COMPANY AND THE PURCHASER SHALL KEEP
EACH OTHER APPRISED OF THE STATUS OF ANY COMMUNICATIONS WITH, AND INQUIRIES OR
REQUESTS FOR ADDITIONAL INFORMATION FROM, THE FTC AND THE DOJ AND SHALL COMPLY
PROMPTLY WITH ANY SUCH INQUIRY OR REQUEST.  IN ADDITION TO THE FOREGOING, THE
COMPANY AND THE PURCHASER SHALL SUBSTANTIALLY COMPLY WITH ANY ADDITIONAL
REQUESTS FOR INFORMATION, INCLUDING REQUESTS FOR PRODUCTION OF DOCUMENTS AND
PRODUCTION OF WITNESSES FOR INTERVIEWS OR DEPOSITIONS, BY ANY ANTITRUST
AUTHORITY.  IF NECESSARY, THE COMPANY AND THE PURCHASER SHALL FILE WITH ANY
APPLICABLE FOREIGN GOVERNMENT ENTITY ANY REQUIRED NOTIFICATIONS UNDER APPLICABLE
FOREIGN ANTITRUST OR COMPETITION LAW.


 


(B)           OTHER AUTHORIZATIONS AND CONSENTS.  AS PROMPTLY AS PRACTICABLE
AFTER THE DATE HEREOF, THE COMPANY AND THE PURCHASER SHALL MAKE ALL OTHER
FILINGS WITH GOVERNMENT ENTITIES AND USE COMMERCIALLY REASONABLE EFFORTS TO
OBTAIN ALL PERMITS REQUIRED TO CONSUMMATE THE TRANSACTION, THE CONSENTS OF THIRD
PERSONS LISTED ON SCHEDULE 5.7(B) AND THE SPECIFIED PURCHASER CONSENTS. 
NOTWITHSTANDING THE FOREGOING, NONE OF THE COMPANY OR THE SELLERS SHALL HAVE ANY
OBLIGATION TO PAY ANY FEE TO ANY THIRD PERSON FOR THE PURPOSE OF OBTAINING SUCH
CONSENT OR ANY COSTS AND EXPENSES OF ANY THIRD PERSON RESULTING FROM THE PROCESS
OF OBTAINING ANY SUCH CONSENT.  THE COMPANY AND THE PURCHASER SHALL FURNISH
PROMPTLY TO EACH OTHER ALL INFORMATION THAT IS NOT OTHERWISE AVAILABLE TO THE
OTHER PARTY AND THAT SUCH PARTY MAY REASONABLY REQUEST IN CONNECTION WITH SUCH
AUTHORIZATIONS AND CONSENTS.


 


5.8           EMPLOYEE MATTERS.


 


(A)           FOR A PERIOD OF NINETY (90) DAYS AFTER THE CLOSING DATE, THE
PURCHASER SHALL NOT TERMINATE BUSINESS EMPLOYEES IN SUCH NUMBERS AS WOULD
TRIGGER ANY LIABILITIES UNDER THE WORKER ADJUSTMENT AND RETRAINING NOTIFICATION
ACT, 29 U.S.C. § 2101, ET SEQ. (“WARN”) OR ANY STATE OR LOCAL PLANT CLOSING OR
SEVERANCE LAW.  THE PURCHASER SHALL COMPLY WITH ANY NOTICE OR FILING
REQUIREMENTS UNDER WARN AND ANY STATE OR LOCAL PLANT CLOSING OR SEVERANCE LAW. 
THE PURCHASER IS RESPONSIBLE FOR PROVIDING NOTICE UNDER WARN AND ANY STATE OR
LOCAL PLANT CLOSING OR SEVERANCE LAW OF ANY PLANT CLOSING OR MASS LAYOFF WHICH
TAKES PLACE OR IS TRIGGERED ON OR AFTER THE CLOSING DATE.


 


(B)           FROM AND AFTER THE CLOSING DATE, THE PURCHASER SHALL, AND SHALL
CAUSE F&H LLC TO, HONOR (WITHOUT MODIFICATION) EACH WRITTEN CONTRACT BETWEEN THE
COMPANY AND/OR F&H LLC AND ANY BUSINESS EMPLOYEE THAT (I) EXISTED AS OF THE DATE
HEREOF, AND (II) IS SET FORTH IN SECTION 4.14 OR SECTION 4.18(G) OF THE COMPANY
DISCLOSURE SCHEDULE.


 


(C)           SUBJECT TO ANY GREATER COMPENSATION AND BENEFITS PROVIDED IN AN
EMPLOYMENT AGREEMENT WITH ANY BUSINESS EMPLOYEE, DURING THE TWELVE (12)-MONTH
PERIOD COMMENCING AT THE CLOSING DATE, THE PURCHASER SHALL PROVIDE, OR SHALL
CAUSE F&H LLC TO PROVIDE, TO ANY BUSINESS EMPLOYEE (AS LONG AS SUCH BUSINESS
EMPLOYEE CONTINUES TO BE EMPLOYED BY F&H LLC DURING SUCH PERIOD) COMPENSATION
AND BENEFITS, INCLUDING THE EMPLOYEE PLANS AND EMPLOYEE BENEFIT ARRANGEMENTS,
THAT ARE IN THE AGGREGATE, SUBSTANTIALLY COMPARABLE TO

 

--------------------------------------------------------------------------------


 


AND NO LESS FAVORABLE THAN THE COMPENSATION AND BENEFITS BEING PROVIDED TO
BUSINESS EMPLOYEES AS OF THE DATE OF THIS AGREEMENT; PROVIDED, HOWEVER, THAT
NOTHING HEREIN SHALL PROHIBIT THE PURCHASER FROM REPLACING ANY SUCH EXISTING
EMPLOYEE PLAN OR EMPLOYEE BENEFIT ARRANGEMENT WITH A PLAN, POLICY, PROGRAM OR
ARRANGEMENT WHICH PROVIDE SUCH BUSINESS EMPLOYEES WITH BENEFITS THAT ARE IN THE
AGGREGATE SUBSTANTIALLY COMPARABLE TO AND NO LESS FAVORABLE THAN THE BENEFITS
THAT WOULD HAVE BEEN PROVIDED UNDER SUCH EXISTING EMPLOYEE PLAN OR EMPLOYEE
BENEFIT ARRANGEMENT.


 


(D)           THE PURCHASER SHALL CAUSE F&H LLC TO PROVIDE SEVERANCE
COMPENSATION TO EMPLOYEES INVOLUNTARILY TERMINATED DURING THE TWELVE (12)-MONTH
PERIOD COMMENCING AT THE CLOSING DATE IN ACCORDANCE WITH A SEVERANCE POLICY
REASONABLY ACCEPTABLE TO THE SELLERS, THE PRINCIPAL TERMS OF WHICH ARE SET FORTH
ON EXHIBIT 5.8 ATTACHED HERETO.


 


(E)           WITHOUT LIMITING THE GENERALITY OF SECTION 5.8(B), WITH RESPECT TO
ANY EMPLOYEE BENEFIT PLAN, POLICY, PROGRAM OR ARRANGEMENT AS MAY BE MAINTAINED
FOR BUSINESS EMPLOYEES FROM TIME TO TIME FOLLOWING THE CLOSING DATE BY PURCHASER
AND/OR F&H LLC (INCLUDING PLANS, POLICIES, PROGRAMS OR ARRANGEMENTS PROVIDING
SEVERANCE BENEFITS AND VACATION ENTITLEMENT), SERVICE BY SUCH BUSINESS EMPLOYEES
PERFORMED FOR F&H LLC AND/OR THE COMPANY PRIOR TO CLOSING SHALL BE TREATED AS
SERVICE WITH THE PURCHASER OR F&H LLC, AS THE CASE MAY BE, FOR PURPOSES OF
DETERMINING ELIGIBILITY TO PARTICIPATE AND VESTING.  SUCH SERVICE ALSO SHALL
APPLY FOR PURPOSES OF SATISFYING ANY WAITING PERIODS, EVIDENCE OF INSURABILITY
REQUIREMENTS, OR THE APPLICATION OF ANY PREEXISTING CONDITION LIMITATIONS.  THE
PURCHASER SHALL ALSO HONOR, OR CAUSE F&H LLC TO HONOR, ALL VACATION, PERSONAL
AND SICK DAYS ACCRUED BY THE BUSINESS EMPLOYEES UNDER THE EMPLOYEE PLANS AND
EMPLOYEE BENEFIT ARRANGEMENTS IMMEDIATELY PRIOR TO THE CLOSING DATE, TO THE
EXTENT RESERVED AGAINST THE FINANCIAL STATEMENTS.


 


(F)            WITHOUT LIMITING THE GENERALITY OF SECTION 5.8(B), THE PURCHASER
SHALL CAUSE F&H LLC TO HONOR, IN ACCORDANCE WITH THEIR TERMS, AND SHALL, OR
SHALL CAUSE F&H LLC TO, MAKE REQUIRED PAYMENTS WHEN DUE UNDER, ALL EMPLOYEE
PLANS AND EMPLOYEE BENEFIT ARRANGEMENTS MAINTAINED OR CONTRIBUTED TO BY F&H LLC
OR TO WHICH F&H LLC IS A PARTY (INCLUDING EMPLOYMENT, INCENTIVE AND SEVERANCE
AGREEMENTS AND ARRANGEMENTS), THAT ARE APPLICABLE WITH RESPECT TO ANY BUSINESS
EMPLOYEE OR ANY DIRECTOR OF THE COMPANY OR MANAGER OF F&H LLC (WHETHER CURRENT,
FORMER OR RETIRED) OR THEIR BENEFICIARIES; PROVIDED, HOWEVER, THAT THE FOREGOING
SHALL NOT PRECLUDE THE PURCHASER OR F&H LLC FROM AMENDING OR TERMINATING ANY
EMPLOYEE PLAN OR EMPLOYEE BENEFIT ARRANGEMENT IN ACCORDANCE WITH ITS TERMS.


 


5.9           RECORD RETENTION.  THE PARTIES AGREE THAT FOR A PERIOD OF SEVEN
(7) YEARS AFTER THE CLOSING DATE, OR FOR A LONGER PERIOD IF REQUIRED BY LAW,
WITHOUT THE PRIOR WRITTEN CONSENT OF THE SELLERS (WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD OR DELAYED), NEITHER THE PURCHASER NOR ANY OF ITS
AFFILIATES SHALL DISPOSE OF OR DESTROY ANY OF THE BOOKS AND RECORDS PURCHASED
HEREUNDER WHICH MAY BE RELEVANT TO ANY LEGAL, REGULATORY OR TAX AUDIT,
INVESTIGATION, INQUIRY OR REQUIREMENT OF ANY OF THE SELLERS WITHOUT FIRST
OFFERING SUCH RECORDS TO THE SELLERS.


 


5.10         RIGHTS TO INDEMNIFICATION.  F&H LLC’S CERTIFICATE OF FORMATION AND
OPERATING AGREEMENT (AT THE TIME OF THE F&H LLC MERGER) SHALL CONTAIN THE SAME
PROVISIONS RELATING TO INDEMNIFICATION AND EXCULPATION OF MANAGERS AND OFFICERS
OF F&H LLC (AND, WITH RESPECT TO THE PERIOD PRIOR TO THE F&H LLC MERGER,
DIRECTORS AND OFFICERS OF THE COMPANY) AS CURRENTLY

 

--------------------------------------------------------------------------------


 


CONTAINED IN THE ARTICLES OF INCORPORATION AND BYLAWS OF THE COMPANY (WITH
RESPECT TO OFFICERS AND DIRECTORS OF THE COMPANY) FOR ACTS AND OMISSIONS ON OR
PRIOR TO THE CLOSING DATE. THE PURCHASER SHALL NOT AMEND, ALTER, MODIFY, OR
TERMINATE ANY PROVISIONS IN F&H LLC’S CERTIFICATE OF FORMATION OR OPERATING
AGREEMENT OR OTHER EQUIVALENT GOVERNING DOCUMENTS IN A MANNER WHICH WOULD
REMOVE, LIMIT OR IMPAIR SUCH PROVISIONS PROVIDING FOR SUCH INDEMNIFICATION AND
EXCULPATION.  THE PURCHASER SHALL CAUSE F&H LLC TO MAINTAIN INSURANCE COVERAGE
UNDER A DIRECTOR AND OFFICERS LIABILITY INSURANCE POLICY FOR A PERIOD OF NOT
LESS THAN SIX (6) YEARS FROM THE DATE HEREOF (IN AMOUNTS NO LESS FAVORABLE THAN
THOSE OF SUCH POLICY IN EFFECT ON THE DATE HEREOF AND SUFFICIENT IN SCOPE TO
INSURE AGAINST F&H LLC’S OBLIGATIONS IN ITS CERTIFICATE OF FORMATION AND
OPERATING AGREEMENT, INCLUDING COVERAGE FOR THE PERIOD UP TO AND INCLUDING
CLOSING DATE).  IN LIEU OF THE FOREGOING, THE PURCHASER MAY PURCHASE SIX-YEAR
“TAIL” COVERAGE COVERING ACTS OR OMISSIONS PRIOR TO THE CLOSING ON TERMS NO LESS
FAVORABLE THAN THOSE CONTAINED IN THE EXISTING POLICY.  THIS SECTION 5.10 IS
INTENDED FOR THE IRREVOCABLE BENEFIT OF, AND TO GRANT THIRD PARTY RIGHTS TO, THE
DIRECTORS AND OFFICERS OF THE COMPANY (AND THE MANAGERS AND OFFICERS OF F&H LLC)
EXISTING ON OR AT ANYTIME PRIOR TO THE CLOSING (AND THEIR RESPECTIVE HEIRS AND
PERSONAL REPRESENTATIVES), AND SHALL BE BINDING UPON ALL SUCCESSORS AND ASSIGNS
OF THE PURCHASER, F&H LLC AND THE COMPANY.  THE DIRECTORS AND OFFICERS OF THE
COMPANY (AND THE MANAGERS AND OFFICERS OF F&H LLC) AS OF IMMEDIATELY PRIOR TO
CLOSING SHALL BE ENTITLED TO ENFORCE THE COVENANTS CONTAINED IN THIS
SECTION 5.10.  IN THE EVENT THAT F&H LLC (OR ANY OF ITS SUCCESSORS OR ASSIGNS)
SHALL CONSOLIDATE OR MERGE WITH ANY OTHER PERSON AND SHALL NOT BE THE CONTINUING
OR SURVIVING CORPORATION OR ENTITY IN SUCH CONSOLIDATION OR MERGER, OR TRANSFERS
ALL OR SUBSTANTIALLY ALL OF ITS PROPERTIES AND ASSETS TO ANY OTHER PERSON, THEN
IN EACH CASE PROPER PROVISION SHALL BE MADE SO THAT THE CONTINUING OR SURVIVING
CORPORATION OR ENTITY (OR ITS SUCCESSORS OR ASSIGNS, IF APPLICABLE), OR
TRANSFEREE OF SUCH ASSETS, AS THE CASE MAY BE, SHALL ASSUME THE OBLIGATIONS SET
FORTH IN THIS SECTION 5.10 SUBJECT TO APPLICABLE LAW.


 


5.11         ACKNOWLEDGEMENT OF PERSONAL PROPERTY.  THE PARTIES ACKNOWLEDGE AND
AGREE THAT THE PERSONAL PROPERTY SET FORTH IN SCHEDULE 5.11 IS PERSONAL PROPERTY
OWNED BY THE SELLERS AND THAT SELLERS SHALL BE ENTITLED TO REMOVE SUCH PERSONAL
PROPERTY FROM THE PREMISES OF THE COMPANY.


 


5.12         TAX MATTERS.


 


(A)           PREPARATION OF TAX RETURNS.


 

(I)            TAX PERIODS ENDING ON OR BEFORE THE CLOSING DATE.

 

(A)          NON-INCOME TAX RETURNS.  PURCHASER SHALL PREPARE OR CAUSE TO BE
PREPARED AND FILE OR CAUSE TO BE FILED ALL TAX RETURNS FOR THE COMPANY AND F&H
LLC FOR ALL PERIODS ENDING ON OR PRIOR TO THE CLOSING DATE (“PRE-CLOSING TAX
PERIOD”) WHICH ARE FILED AFTER THE CLOSING DATE, OTHER THAN INCOME TAX RETURNS
AND THE PA CAPITAL STOCK TAX RETURN FOR SUCH PERIODS.  SUCH TAX RETURNS SHALL BE
PREPARED CONSISTENTLY WITH THE PAST PRACTICE OF THE COMPANY, UNLESS OTHERWISE
REQUIRED BY APPLICABLE LAW.  PURCHASER SHALL PERMIT THE SELLERS’ REPRESENTATIVE
TO REVIEW AND COMMENT ON EACH SUCH TAX RETURN DESCRIBED IN THE PRECEDING
SENTENCE PRIOR TO FILING AND SHALL ACCEPT ALL COMMENTS THAT ARE REASONABLE. 
PURCHASER SHALL CAUSE THE COMPANY TO PAY SUCH TAXES IN ACCORDANCE WITH THE
COMPANY’S NORMAL PAST PRACTICES.  SELLERS SHALL REIMBURSE PURCHASER FOR SUCH
TAXES TO THE EXTENT NOT INCURRED IN THE ORDINARY COURSE

 

--------------------------------------------------------------------------------


 

OF BUSINESS OR INCURRED IN A MANNER INCONSISTENT WITH THE COMPANY’S NORMAL PAST
PRACTICES WITHIN FIFTEEN (15) DAYS OF DEMAND BY PURCHASER OR THE COMPANY.

 

(B)           INCOME TAX RETURNS.  SELLERS’ REPRESENTATIVE SHALL PREPARE OR
CAUSE TO BE PREPARED ALL INCOME TAX RETURNS (INCLUDING THE PA CAPITAL STOCK TAX
RETURN) FOR THE COMPANY AND F&H LLC FOR ALL PRE-CLOSING TAX PERIODS.  SUCH
INCOME TAX RETURNS SHALL BE PREPARED CONSISTENTLY WITH PAST PRACTICE OF THE
COMPANY.  SELLERS’ REPRESENTATIVE SHALL PERMIT PURCHASER TO REVIEW AND COMMENT
ON EACH SUCH TAX RETURN DESCRIBED IN THE PRECEDING SENTENCE PRIOR TO FILING AND
SHALL ACCEPT ALL COMMENTS THAT ARE REASONABLE.  THE PURCHASER, THE COMPANY OR
F&H LLC SHALL FILE SUCH TAX RETURNS AT THE DIRECTION OF THE SELLERS’
REPRESENTATIVE ON OR BEFORE THE APPLICABLE DUE DATE (TAKEN INTO ACCOUNT
EXTENSION PERIODS).  WITH RESPECT TO ALL INCOME TAX RETURNS OF THE COMPANY OR
F&H LLC THAT REFLECT A COMPANY TAX LIABILITY (AS COMPARED TO A SELLER TAX
LIABILITY), SELLERS SHALL REIMBURSE PURCHASER FOR SUCH TAXES OF THE COMPANY OR
F&H LLC WITHIN FIFTEEN (15) DAYS OF PAYMENT BY PURCHASER, THE COMPANY OR F&H LLC
OF SUCH TAXES; PROVIDED, HOWEVER, THAT SELLERS SHALL BE PERMITTED TO UTILIZE ANY
TAX CREDITS GENERATED BY THE COMPANY DURING PRE-CLOSING TAX PERIOD (INCLUDING
TAX CREDITS THAT ARE GENERATED BY THE COMPANY’S PARTICIPATION IN THE
PENNSYLVANIA EITC PROGRAM) TO OFFSET THEIR PORTION OF THE COMPANY’S TAX
LIABILITY.

 

(II)           TAX PERIODS BEGINNING BEFORE AND ENDING AFTER THE CLOSING DATE. 
PURCHASER SHALL PREPARE OR CAUSE TO BE PREPARED AND FILE OR CAUSE TO BE FILED
ANY TAX RETURNS OF THE COMPANY OR F&H LLC FOR TAX PERIODS WHICH BEGIN ON OR
BEFORE THE CLOSING DATE AND END AFTER THE CLOSING DATE (A “STRADDLE TAX
PERIOD)”.  SUCH TAX RETURNS SHALL BE PREPARED CONSISTENTLY WITH THE PAST
PRACTICE OF THE COMPANY UNLESS OTHERWISE REQUIRED BY APPLICABLE LAW.  PURCHASER
SHALL PERMIT THE SELLERS’ REPRESENTATIVE TO REVIEW AND COMMENT ON EACH SUCH TAX
RETURN DESCRIBED IN THE PRECEDING SENTENCE PRIOR TO FILING AND SHALL ACCEPT ALL
COMMENTS THAT ARE REASONABLE.  SELLERS SHALL REIMBURSE PURCHASER SOLELY FROM THE
ESCROW FUNDS WITHIN FIVE (5) DAYS OF THE DATE ON WHICH INCOME TAXES ARE PAID
WITH RESPECT TO SUCH PERIODS AN AMOUNT EQUAL TO THE PORTION OF SUCH INCOME TAXES
WHICH RELATES TO THE PORTION OF SUCH TAXABLE PERIOD ENDING ON THE CLOSING DATE.

 

(III)          ALLOCATION. FOR PURPOSES OF THIS SECTION 5.12, IN THE CASE OF ANY
TAXES THAT ARE IMPOSED ON A PERIODIC BASIS AND ARE PAYABLE FOR A STRADDLE TAX
PERIOD, THE PORTION OF SUCH TAXES WHICH RELATES TO THE PORTION OF SUCH STRADDLE
TAX PERIOD ENDING ON THE CLOSING DATE SHALL (X) IN THE CASE OF ANY TAXES OTHER
THAN THE TAXES BASED UPON OR RELATED TO INCOME OR RECEIPTS, BE DEEMED TO BE THE
AMOUNT OF SUCH TAX FOR THE ENTIRE STRADDLE TAX PERIOD MULTIPLIED BY A FRACTION
THE NUMERATOR OF WHICH IS THE NUMBER OF DAYS IN THE PORTION OF THE STRADDLE TAX
PERIOD ENDING ON THE CLOSING DATE AND THE DENOMINATOR OF WHICH IS THE NUMBER OF
DAYS IN THE ENTIRE STRADDLE TAX PERIOD, AND (Y) IN THE CASE OF ANY TAX BASED
UPON OR RELATED TO INCOME OR RECEIPTS BE DEEMED EQUAL TO THE AMOUNT WHICH WOULD
BE PAYABLE IF THE STRADDLE TAX PERIOD ENDED ON THE CLOSING DATE.  FOR PURPOSES
OF THIS SECTION 5.12, IN THE CASE OF ANY TAX CREDIT RELATING TO A STRADDLE TAX
PERIOD, THE PORTION OF SUCH TAX CREDIT WHICH RELATES TO THE PORTION OF SUCH
STRADDLE TAX PERIOD ENDING ON THE CLOSING DATE SHALL BE THE AMOUNT WHICH BEARS
THE SAME RELATIONSHIP TO THE TOTAL AMOUNT OF SUCH TAX CREDIT AS THE AMOUNT OF
TAXES DESCRIBED IN (Y) ABOVE BEARS TO THE TOTAL AMOUNT OF TAXES FOR SUCH
STRADDLE TAX PERIOD.

 

--------------------------------------------------------------------------------


 


(B)           COOPERATION ON TAX MATTERS.


 

(I)            PURCHASER AND EACH SELLER SHALL (AND PURCHASER SHALL CAUSE THE
COMPANY AND F&H LLC TO) COOPERATE FULLY, AS AND TO THE EXTENT REASONABLY
REQUESTED BY THE OTHER PARTY, IN CONNECTION WITH THE FILING OF TAX RETURNS AND
ANY AUDIT, LITIGATION OR OTHER PROCEEDING WITH RESPECT TO TAXES.  SUCH
COOPERATION SHALL INCLUDE THE RETENTION AND (UPON THE OTHER PARTY’S REQUEST) THE
PROVISION OF RECORDS AND INFORMATION REASONABLY RELEVANT TO ANY SUCH AUDIT,
LITIGATION, OR OTHER PROCEEDING AND MAKING EMPLOYEES AVAILABLE ON A MUTUALLY
CONVENIENT BASIS TO PROVIDE ADDITIONAL INFORMATION AND EXPLANATION OF ANY
MATERIAL PROVIDED HEREUNDER.  EACH SELLER AND PURCHASER AGREE TO (A) RETAIN ALL
BOOKS AND RECORDS WITH RESPECT TO TAX MATTERS PERTINENT TO THE COMPANY OR F&H
LLC RELATING TO ANY TAXABLE PERIOD BEGINNING BEFORE THE CLOSING DATE UNTIL
EXPIRATION OF THE STATUTE OF LIMITATIONS (AND ANY EXTENSIONS THEREOF) OF THE
RESPECTIVE TAXABLE PERIODS, AND TO ABIDE BY ALL RECORD RETENTION AGREEMENTS
ENTERED INTO WITH ANY TAXING AUTHORITY, AND (B) GIVE ALL PARTIES REASONABLE
WRITTEN NOTICE PRIOR TO TRANSFERRING, DESTROYING OR DISCARDING ANY SUCH BOOKS
AND RECORDS AND, IF ANY OTHER PARTY SO REQUESTS, SHALL ALLOW SUCH OTHER PARTY TO
TAKE POSSESSION OF SUCH BOOKS AND RECORDS.

 

(II)           PURCHASER AND EACH SELLER FURTHER AGREE, UPON REQUEST, TO USE
THEIR REASONABLE BEST EFFORTS TO OBTAIN ANY CERTIFICATE OR OTHER DOCUMENT FROM
ANY GOVERNMENTAL AUTHORITY OR ANY OTHER PERSON AS MAY BE NECESSARY TO MITIGATE,
REDUCE OR ELIMINATE ANY TAX THAT COULD BE IMPOSED.

 


(C)           AMENDED TAX RETURNS.


 

(I)            ANY AMENDED TAX RETURN OF THE COMPANY OR F&H LLC OR CLAIM FOR TAX
REFUND ON BEHALF OF THE COMPANY OR F&H LLC OR ANY PERIOD ENDING ON OR PRIOR TO
THE CLOSING DATE SHALL BE FILED, OR CAUSED TO BE FILED, ONLY BY THE SELLERS’
REPRESENTATIVE.  THE SELLERS’ REPRESENTATIVE SHALL NOT, WITHOUT THE PRIOR
WRITTEN CONSENT OF THE PURCHASER (WHICH CONSENT SHALL NOT BE UNREASONABLY
WITHHELD OR DELAYED), MAKE OR CAUSE TO BE MADE, ANY SUCH FILING, TO THE EXTENT
SUCH FILING, IF ACCEPTED, REASONABLY MIGHT CHANGE THE TAX LIABILITY OF THE
PURCHASER FOR ANY PERIOD ENDING AFTER THE CLOSING DATE.

 

(II)           ANY AMENDED TAX RETURN OF THE COMPANY OR F&H LLC OR CLAIM FOR TAX
REFUND ON BEHALF OF THE COMPANY OR F&H LLC FOR ANY PERIOD ENDING AFTER THE
CLOSING DATE SHALL BE FILED, OR CAUSED TO BE FILED, ONLY BY THE PURCHASER.  THE
PURCHASER SHALL NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF THE SELLERS’
REPRESENTATIVE (WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED),
MAKE OR CAUSE TO BE MADE, ANY SUCH FILING, TO THE EXTENT SUCH FILING, IF
ACCEPTED, REASONABLY MIGHT CHANGE THE TAX LIABILITY OF THE SELLERS FOR (I) ANY
PERIOD ENDING ON OR PRIOR TO THE CLOSING DATE OR (II) ANY PORTION OF A STRADDLE
TAX PERIOD.

 


(D)           AUDITS.


 

(I)            PURCHASER SHALL PROVIDE SELLERS’ REPRESENTATIVE WITH NOTICE OF
ANY WRITTEN INQUIRIES, AUDITS, EXAMINATIONS OR PROPOSED ADJUSTMENTS BY THE
INTERNAL REVENUE SERVICE (“IRS) OR ANY OTHER TAXING AUTHORITY, WHICH RELATE TO
ANY PRE-CLOSING TAX PERIODS WITHIN TEN (10) DAYS OF THE RECEIPT OF SUCH NOTICE. 
SELLERS’ REPRESENTATIVE SHALL HAVE THE SOLE RIGHT TO REPRESENT THE INTERESTS OF
THE COMPANY OR F&H LLC IN ANY TAX AUDIT OR OTHER PROCEEDING RELATING TO ANY
PRE-CLOSING TAX PERIODS, TO EMPLOY COUNSEL OF HIS CHOICE AT HIS OWN EXPENSE, AND
TO SETTLE ANY ISSUES AND TO TAKE ANY OTHER ACTIONS IN CONNECTION WITH SUCH
PROCEEDINGS RELATING TO SUCH TAXABLE

 

--------------------------------------------------------------------------------


 

PERIODS; PROVIDED, HOWEVER, THAT SELLERS’ REPRESENTATIVE SHALL INFORM PURCHASER
OF THE STATUS OF ANY SUCH PROCEEDINGS, SHALL PROVIDE PURCHASER (AT PURCHASER’S
COST AND EXPENSE) WITH COPIES OF ANY PLEADINGS, CORRESPONDENCE, AND OTHER
DOCUMENTS AS PURCHASER MAY REASONABLY REQUEST AND SHALL CONSULT WITH PURCHASER
PRIOR TO THE SETTLEMENT OF ANY SUCH PROCEEDINGS AND SHALL OBTAIN THE PRIOR
WRITTEN CONSENT OF PURCHASER PRIOR TO THE SETTLEMENT OF ANY SUCH PROCEEDINGS
THAT COULD REASONABLY BE EXPECTED TO ADVERSELY AFFECT PURCHASER IN ANY TAXABLE
PERIOD ENDING AFTER THE CLOSING DATE, WHICH CONSENT SHALL NOT BE UNREASONABLY
WITHHELD OR DELAYED; PROVIDED FURTHER, HOWEVER, THAT PURCHASER AND COUNSEL OF
ITS OWN CHOOSING SHALL HAVE THE RIGHT TO PARTICIPATE IN, BUT NOT DIRECT, THE
PROSECUTION OR DEFENSE OF SUCH PROCEEDINGS AT PURCHASER’S SOLE EXPENSE.

 

(II)           PURCHASER AND SELLERS’ REPRESENTATIVE SHALL PROVIDE EACH OTHER
WITH NOTICE OF ANY WRITTEN INQUIRIES, AUDITS, EXAMINATIONS OR PROPOSED
ADJUSTMENTS BY THE IRS OR ANY OTHER TAXING AUTHORITY THAT RELATE TO ANY STRADDLE
TAX PERIOD WITHIN TEN (10) DAYS OF THE RECEIPT OF SUCH NOTICE.  PURCHASER AND
SELLERS’ REPRESENTATIVE SHALL JOINTLY CONTROL THE CONDUCT OF ANY TAX AUDITS OR
OTHER PROCEEDINGS RELATING TO TAXES FOR A STRADDLE TAX PERIOD, AND NEITHER PARTY
SHALL SETTLE ANY SUCH TAX AUDIT OR OTHER PROCEEDING WITHOUT THE WRITTEN CONSENT
OF THE OTHER PARTY, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED.

 

(III)          PURCHASER SHALL HAVE THE RIGHT TO CONTROL ALL OTHER TAX AUDITS OR
PROCEEDINGS OF THE COMPANY OR F&H LLC.  PURCHASER SHALL OBTAIN THE PRIOR WRITTEN
CONSENT OF SELLERS’ REPRESENTATIVE PRIOR TO THE SETTLEMENT OF ANY SUCH
PROCEEDINGS THAT COULD REASONABLY BE EXPECTED TO INCREASE THE SELLERS’ TAX
LIABILITY FOR A PRE-CLOSING TAX PERIOD, WHICH CONSENT SHALL NOT BE UNREASONABLY
WITHHELD OR DELAYED.

 

(IV)          PURCHASER, THE COMPANY AND F&H LLC SHALL EXECUTE AND DELIVER TO
SELLERS’ REPRESENTATIVE SUCH POWERS OF ATTORNEY AND OTHER DOCUMENTS AS MAY BE
NECESSARY OR APPROPRIATE TO GIVE EFFECT TO THE FOREGOING.

 


(E)           CERTAIN TAXES.   ALL TRANSFER, DOCUMENTARY, SALES, USE, STAMP,
REGISTRATION AND OTHER SUCH TAXES AND FEES (INCLUDING ANY PENALTIES AND
INTEREST) INCURRED IN CONNECTION WITH THIS AGREEMENT SHALL BE PAID BY THE
PURCHASER WHEN DUE, AND THE PURCHASER,  THE COMPANY OR F&H LLC WILL, AT ITS OWN
EXPENSE, FILE ALL NECESSARY TAX RETURNS AND OTHER DOCUMENTATION WITH RESPECT TO
ALL SUCH TRANSFER, DOCUMENTARY, SALES, USE, STAMP, REGISTRATION AND OTHER TAXES
AND FEES, AND, IF REQUIRED BY APPLICABLE LAW, THE SELLERS WILL JOIN IN THE
EXECUTION OF ANY SUCH TAX RETURNS AND OTHER DOCUMENTATION, PROVIDED THAT SELLERS
ARE HELD HARMLESS FROM ANY LIABILITY SOLELY BY REASON OF SUCH JOINDER.


 


(F)            TAX COVENANTS.


 

(I)            PURCHASER COVENANTS THAT WITHOUT OBTAINING THE PRIOR WRITTEN
CONSENT OF SELLERS’ REPRESENTATIVE (WHICH CONSENT SHALL NOT BE UNREASONABLY
WITHHELD OR DELAYED), AND EXCEPT AS REQUIRED BY LAW, IT WILL NOT, AND WILL NOT
CAUSE OR PERMIT F&H LLC OR ANY AFFILIATE OF PURCHASER, TO (I) TAKE ANY ACTION ON
THE CLOSING DATE OTHER THAN IN THE ORDINARY COURSE OF BUSINESS THAT COULD GIVE
RISE TO ANY TAX LIABILITY OF SELLERS OR ANY INDEMNIFICATION OBLIGATION OF
SELLERS UNDER SECTION 6.1, OR (II) MAKE OR CHANGE ANY MATERIAL TAX ELECTION,
AMEND ANY TAX RETURN, TAKE ANY TAX POSITION ON ANY TAX RETURN, OR COMPROMISE OR
SETTLE ANY TAX LIABILITY, IN EACH CASE IF SUCH ACTION COULD HAVE THE EFFECT OF
INCREASING THE TAX LIABILITY OF SELLERS

 

--------------------------------------------------------------------------------


 

OR REDUCING ANY TAX ASSET OF THE COMPANY OR F&H LLC WITH RESPECT TO ANY
PRE-CLOSING TAX PERIOD OR PORTION OF A STRADDLE-TAX PERIOD ENDING ON THE CLOSING
DATE.

 

(II)           AFTER THE CLOSING DATE, PURCHASER, THE COMPANY OR F&H LLC WILL
NOT, WITHOUT OBTAINING THE WRITTEN CONSENT OF THE SELLERS’ REPRESENTATIVE (WHICH
CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED), AGREE TO THE WAIVER OR
ANY EXTENSION OF THE STATUTE OF LIMITATIONS RELATING TO ANY TAXES OF THE COMPANY
OR F&H LLC FOR ANY PRE-CLOSING TAX PERIOD OR ANY STRADDLE TAX PERIOD.

 

(III)          SELLERS SHALL HAVE THE RIGHT TO ANY TAX REFUNDS RECEIVED BY THE
COMPANY OR F&H LLC FOR ANY PRE-CLOSING TAX PERIOD OR PORTION OF ANY STRADDLE TAX
PERIOD THAT ENDS ON THE CLOSING DATE.  PURCHASER SHALL PAY SUCH AMOUNTS TO
SELLERS’ REPRESENTATIVE NO LATER THAN TEN (10) DAYS AFTER THE RECEIPT BY THE
COMPANY OF SUCH TAX REFUNDS.

 


(G)           TAX TREATMENT OF F&H LLC MERGER / ASSET ALLOCATION.


 

(I)            PURCHASER AND SELLERS ACKNOWLEDGE THAT THE F&H LLC MERGER,
FOLLOWED BY THE SALE OF THE F&H LLC MEMBERSHIP INTERESTS, WILL BE TREATED AS
FOLLOWS FOR TAX PURPOSES:

 

(A)          FIRST, THE TRANSFER BY THE COMPANY OF ALL ITS ASSETS TO (AND
ASSUMPTION OF ALL ITS LIABILITIES BY) F&H LLC IN EXCHANGE FOR THE ISSUANCE OF
THE F&H LLC MEMBERSHIP INTERESTS TO THE COMPANY;

 

(B)           NEXT, THE LIQUIDATION OF THE COMPANY PURSUANT TO WHICH THE COMPANY
DISTRIBUTES ALL ITS ASSETS TO THE SELLERS (CONSISTING SOLELY OF THE F&H LLC
MEMBERSHIP INTERESTS) IN A FULLY TAXABLE TRANSACTION; AND

 

(C)           FINALLY, ON THE DAY FOLLOWING THE F&H LLC MERGER, THE PURCHASE BY
PURCHASER OF THE F&H LLC MEMBERSHIP INTERESTS FROM THE SELLERS WHICH SHALL BE IN
ACCORDANCE WITH REVENUE RULING 99-6, 1991-1 CB 432.

 

(II)           PURCHASER, THE COMPANY, F&H LLC, AND THE SELLERS HEREBY
ACKNOWLEDGE THAT THE AGREED FAIR MARKET VALUE OF THE COMPANY’S AND F&H’S ASSETS
FOR THE PURPOSES OF DETERMINING THE TAX CONSEQUENCES OF THE LIQUIDATION OF THE
COMPANY AND THE PURCHASE BY PURCHASER OF THE F&H LLC MEMBERSHIP INTERESTS SHALL
BE AS SET FORTH IN AN AGREEMENT REACHED BY PURCHASER AND SELLERS’ REPRESENTATIVE
(THE “PURCHASE PRICE ALLOCATION”).  THE PURCHASE PRICE ALLOCATION SHALL BE
PREPARED CONSISTENT WITH THE PRINCIPLES OF SECTION 1060 OF THE CODE AND THE
TREASURY REGULATIONS PROMULGATED THEREUNDER AND IN ACCORDANCE WITH THE
METHODOLOGY SET FORTH ON SCHEDULE 5.12(G).

 

(III)          SELLERS’ REPRESENTATIVE SHALL DELIVER A STATEMENT REFLECTING THE
PURCHASE PRICE ALLOCATION (THE “ALLOCATION STATEMENT”) TO THE PURCHASER NO LATER
THAN SIXTY (60) DAYS FOLLOWING THE CLOSING DATE.  THE PURCHASER SHALL NOTIFY
SELLERS’ REPRESENTATIVE OF ANY OBJECTIONS TO THE ALLOCATION STATEMENT WITHIN
FIFTEEN (15) DAYS AFTER THE PURCHASER RECEIVES THE ALLOCATION STATEMENT.  IF THE
COMPANY DOES NOT NOTIFY SELLERS’ REPRESENTATIVE OF ANY OBJECTIONS TO THE
ALLOCATION STATEMENT, WITHIN THAT FIFTEEN (15) DAY PERIOD, THE ALLOCATION
STATEMENT SHALL BE CONSTRUED AS FINAL.  IF THE PURCHASER NOTIFIES SELLERS’
REPRESENTATIVE OF AN OBJECTION TO THE

 

--------------------------------------------------------------------------------


 

ALLOCATION STATEMENT BY THE END OF THE FIFTEEN (15) DAY PERIOD, AND THE SELLERS’
REPRESENTATIVE AND THE PURCHASER ARE UNABLE TO RESOLVE THEIR DIFFERENCES WITHIN
FIFTEEN (15) DAYS THEREAFTER, THEN THE DISPUTED ITEMS ON THE ALLOCATION
STATEMENT SHALL BE SUBMITTED TO A MUTUALLY ACCEPTABLE NEUTRAL ACCOUNTING FIRM
(THE “ACCOUNTING ARBITRATOR”) FOR RESOLUTION, WITH THE COSTS PAID FIFTY PERCENT
(50%) BY THE SELLERS AND FIFTY PERCENT (50%) BY THE PURCHASER, AND THE
ACCOUNTING ARBITRATOR SHALL BE INSTRUCTED TO DELIVER A FINALIZED ALLOCATION
STATEMENT AS SOON AS POSSIBLE.

 

(IV)          PURCHASER, SELLERS, THE COMPANY, F&H LLC, AND THEIR RESPECTIVE
AFFILIATES SHALL REPORT, ACT AND FILE ALL TAX RETURNS IN ALL RESPECTS AND FOR
ALL PURPOSES CONSISTENT WITH THE ALLOCATION STATEMENT AND THE TAX TREATMENT OF
THE F&H LLC MERGER (FOLLOWED BY THE SALE OF THE F&H LLC MEMBERSHIP INTERESTS)
DESCRIBED IN THIS SECTION 5.12(G), AS WELL AS ANY AMENDMENTS TO SUCH TAX RETURNS
REQUIRED WITH RESPECT TO ANY ADJUSTMENT TO THE PURCHASE PRICE.  NEITHER
PURCHASERS, SELLERS OR ANY OF THEIR AFFILIATES SHALL TAKE ANY POSITION (WHETHER
IN AUDITS, TAX RETURNS OR OTHERWISE) THAT IS INCONSISTENT WITH THE INFORMATION
SET FORTH ON THE ALLOCATION STATEMENT OR THAT IS INCONSISTENT WITH THIS
SECTION 5.12(G), UNLESS REQUIRED TO DO SO BY APPLICABLE LAW.

 

(H)           TAX TREATMENT OF EXECUTIVE BONUSES.  ALL TAX DEDUCTIONS RELATING
TO (I) THE PAYMENTS UNDER THE EXECUTIVE RETENTION AGREEMENTS (UNDER THE 1999
BONUS PLAN AND 2002 BONUS PLAN) TO THE EXTENT RELATING TO PAYMENTS MADE ON OR
PRIOR TO THE CLOSING DATE AND (II) THE PORTION OF THE EXECUTIVE SALE BONUSES
THAT ARE PAID ON THE CLOSING DATE, SHALL BE FOR THE BENEFIT OF THE SELLERS AND
SHALL BE REPORTED ON THE TAX RETURN OF THE COMPANY AND/OR F&H LLC FOR THE
APPLICABLE TAX PERIOD ENDING ON OR IMMEDIATELY PRIOR TO THE CLOSING DATE.  ALL
TAX DEDUCTIONS RELATING TO THE PORTION OF THE EXECUTIVE SALES BONUSES THAT ARE
PAID AFTER THE CLOSING DATE SHALL BE FOR THE BENEFIT OF THE PURCHASERS.

 


5.13         FURTHER ASSURANCES.  FROM AND AFTER THE CLOSING, THE PURCHASER AND
EACH OF THE SELLERS SHALL EXECUTE AND DELIVER SUCH FURTHER INSTRUMENTS OF
CONVEYANCE AND TRANSFER AND TAKE SUCH OTHER ACTION AS REASONABLY MAY BE
NECESSARY TO FURTHER EFFECTUATE THE TRANSACTIONS.  THE PURCHASER SHALL PERMIT
THE SELLERS AND THEIR AUTHORIZED REPRESENTATIVES, AT REASONABLE TIMES UPON
REASONABLE PRIOR NOTICE UNDER REASONABLE CIRCUMSTANCES, TO ENTER UPON AND MAKE
SUCH REASONABLE INVESTIGATION OF THE ASSETS, PROPERTIES, BUSINESS AND OPERATIONS
OF THE PURCHASER AND THE COMPANY AND SUCH EXAMINATION OF THE BOOKS AND RECORDS,
FINANCIAL CONDITION AND OPERATIONS OF THE PURCHASER AND THE COMPANY AS THE
SELLERS MAY REASONABLY REQUEST; PROVIDED THAT SUCH INVESTIGATION OR EXAMINATION
RELATES TO TRANSACTIONS OR EVENTS OCCURRING PRIOR TO THE CLOSING OR TRANSACTION
OR EVENTS OCCURRING SUBSEQUENT TO THE CLOSING WHICH ARISE OUT OF OR ARE RELATED
TO TRANSACTIONS OR EVENTS OCCURRING PRIOR TO THE CLOSING; PROVIDED FURTHER, THAT
SUCH INVESTIGATION SHALL NOT UNREASONABLY INTERFERE WITH THE BUSINESS OPERATIONS
OF THE PURCHASER OR THE COMPANY.


 


5.14         SURVIVAL.  THE AGREEMENTS AND COVENANTS CONTAINED IN THIS ARTICLE V
SHALL SURVIVE THE CLOSING DATE AND BE ENFORCEABLE THEREAFTER, SUBJECT TO ANY
TIME LIMITATIONS CONTAINED IN THIS AGREEMENT.


 


5.15         EXCLUSIVITY.  THE SELLERS AND THE COMPANY SHALL NOT, NOR SHALL THEY
PERMIT ANY OFFICER, DIRECTOR, EMPLOYEE, INVESTMENT BANKER, ATTORNEY OR OTHER
ADVISER OR REPRESENTATIVE OF THE SELLERS, THE COMPANY OR ANY OF THEIR RESPECTIVE
AFFILIATES, TO, SUBMIT, SOLICIT, INITIATE, OR DISCUSS ANY ACQUISITION PROPOSAL
(AS DEFINED BELOW), ENTER INTO ANY CONTRACT OR ACCEPT ANY OFFER RELATING

 

--------------------------------------------------------------------------------


 


TO ANY ACQUISITION PROPOSAL, CONSUMMATE ANY REORGANIZATION, LIQUIDATION,
DISSOLUTION OR INITIAL PUBLIC OFFERING.  “ACQUISITION PROPOSAL” MEANS, OTHER
THAN THIS AGREEMENT AND THE TRANSACTIONS, ANY PROPOSAL OR OFFER RELATING TO THE
ACQUISITION, DIRECTLY OR INDIRECTLY, OF ALL OR ANY SUBSTANTIAL PORTION OF THE
CAPITAL STOCK OR ASSETS OF THE COMPANY (INCLUDING ANY ACQUISITION STRUCTURED AS
A MERGER, CONSOLIDATION OR SHARE EXCHANGE).  THE OBLIGATIONS OF THE PARTIES
UNDER THIS SECTION 5.15 SHALL AUTOMATICALLY TERMINATE UPON THE CLOSING OR THE
EARLIER TERMINATION OF THIS AGREEMENT IN ACCORDANCE WITH ARTICLE IX HEREOF.


 


5.16         SELLERS’ REPRESENTATIVE.


 


(A)           EACH SELLER, BY VIRTUE OF ITS EXECUTION OF THIS AGREEMENT, HEREBY
MAKES, CONSTITUTES AND APPOINTS THE SELLERS’ REPRESENTATIVE, WITH FULL POWER OF
SUBSTITUTION AND RE-SUBSTITUTION, AS ITS TRUE AND LAWFUL ATTORNEY-IN-FACT FOR
HIM, HER OR IT AND IN HIS, HER OR ITS NAME, PLACE, AND STEAD TO SIGN, EXECUTE,
DELIVER AND PERFORM ANY TRANSACTION DOCUMENTS REQUIRED TO BE EXECUTED BY SUCH
SELLER (OR ANY TRANSACTION DOCUMENTS BY WHICH SELLER IS OTHERWISE BOUND), TO
MAKE AND AUTHORIZE AMENDMENTS TO, OR WAIVERS OF, THIS AGREEMENT OR ANY OTHER
TRANSACTION DOCUMENT, TO ENFORCE THE OBLIGATIONS OF THE PURCHASER AND THE
COMPANY UNDER THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT, TO GIVE AND
RECEIVE ALL NOTICES REQUIRED OR PERMITTED BY THE SELLERS’ REPRESENTATIVE UNDER
THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT, AND TO DEFEND AND/OR SETTLE
ANY INDEMNIFICATION CLAIMS MADE BY THE PURCHASER OR THE COMPANY OR ANY OTHER
INDEMNIFIED PERSON PURSUANT TO THE TERMS OF THIS AGREEMENT OR ANY OTHER
TRANSACTION DOCUMENT (TO THE EXTENT SUCH CLAIMS ARE TO BE SATISFIED OUT OF THE
ESCROW FUNDS), HEREBY RATIFYING AND CONFIRMING THAT THE SELLERS’ REPRESENTATIVE
MAY DO OR CAUSE TO BE DONE BY VIRTUE HEREOF AND TO MAKE ALL DETERMINATIONS AND
ELECTIONS HEREUNDER AND THEREUNDER.  THIS POWER OF ATTORNEY IS A SPECIAL POWER
OF ATTORNEY COUPLED WITH AN INTEREST AND IS IRREVOCABLE, AND SHALL SURVIVE THE
CLOSING AND DEATH, DISABILITY, LEGAL INCAPACITY, BANKRUPTCY, INSOLVENCY,
DISSOLUTION, OR CESSATION OF EXISTENCE OF ANY SELLER.  THIS POWER OF ATTORNEY
MAY BE EXERCISED BY THE SELLERS’ REPRESENTATIVE BY LISTING THE SELLER EXECUTING
ANY TRANSACTION DOCUMENT WITH THE SINGLE SIGNATURE OF THE SELLERS’
REPRESENTATIVE ACTING AS ATTORNEY-IN-FACT FOR SUCH SELLER.  EACH SELLER HEREBY
FOREVER RELEASES AND DISCHARGES THE SELLERS’ REPRESENTATIVE FROM ANY AND ALL
LIABILITY WHICH MAY ARISE IN CONNECTION WITH THE SELLERS’ REPRESENTATIVE’S
PERFORMANCE IN GOOD FAITH AND ANY ACTS OR OMISSIONS WHICH SUCH SELLERS’
REPRESENTATIVE TAKES ON BEHALF OF THE SELLERS AND THEIR SHAREHOLDERS IN
ACCORDANCE WITH THE TERMS OF THIS LIMITED POWER OF ATTORNEY, EXCEPT IN THE CASE
OF GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE SELLERS’ REPRESENTATIVE.


 


(B)           EACH SELLER SHALL INDEMNIFY AND HOLD HARMLESS AND REIMBURSE THE
SELLERS’ REPRESENTATIVE FROM AND AGAINST SUCH SELLER’S RATABLE SHARE OF ANY AND
ALL LIABILITIES, LOSSES, DAMAGES, CLAIMS, COSTS OR EXPENSES SUFFERED OR INCURRED
BY THE SELLERS’ REPRESENTATIVE ARISING OUT OF OR RESULTING FROM ANY ACTION TAKEN
OR OMITTED TO BE TAKEN BY THE SELLERS’ REPRESENTATIVE UNDER THIS AGREEMENT OR
THE OTHER TRANSACTION DOCUMENTS, OTHER THAN SUCH LIABILITIES, LOSSES, DAMAGES,
CLAIMS, COSTS OR EXPENSES ARISING OUT OF OR RESULTING FROM THE SELLERS’
REPRESENTATIVE’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, AND IN THE EVENT THERE
ARE ANY REMAINING FUNDS IN THE ESCROW ACCOUNT TO BE DISTRIBUTED TO THE SELLERS
AT THE TERMINATION OF THE ESCROW ACCOUNT, SUCH FUNDS SHALL FIRST SATISFY ANY
SUCH LOSS, LIABILITY, OR EXPENSE INCURRED BY THE SELLERS’ REPRESENTATIVE AND
THEREAFTER THE SELLERS’ REPRESENTATIVE SHALL BE ENTITLED TO RECOVER ANY SUCH
LOSSES, LIABILITIES OR EXPENSES FROM THE ESCROW ACCOUNT PRIOR TO THE
DISTRIBUTION OF FUNDS TO THE SELLERS.

 

--------------------------------------------------------------------------------


 


(C)           EACH PARTY SHALL BE ENTITLED TO RELY EXCLUSIVELY UPON ANY
COMMUNICATION GIVEN OR OTHER ACTION TAKEN BY THE SELLERS’ REPRESENTATIVE ON
BEHALF OF THE SELLERS PURSUANT TO THIS AGREEMENT OR THE OTHER TRANSACTION
DOCUMENTS.


 


ARTICLE VI
INDEMNIFICATIONS; SURVIVAL


 


6.1           INDEMNIFICATION BY THE SELLERS.  SUBJECT TO THE TERMS, CONDITIONS
AND LIMITATIONS OF THIS ARTICLE VI, FOLLOWING THE CLOSING, THE PURCHASER, EACH
OF ITS AFFILIATES, AND THEIR RESPECTIVE SUCCESSORS, ASSIGNS, OFFICERS,
DIRECTORS, EMPLOYEES AND AGENTS SHALL BE INDEMNIFIED, AND HELD HARMLESS


 


(A)           BY EACH SELLER, SEVERALLY (AND NOT JOINTLY) FROM AND AGAINST ANY
LOSS SUFFERED OR INCURRED BY ANY SUCH INDEMNIFIED PERSON ARISING OR RESULTING
FROM OR BASED UPON ANY BREACH OF ANY REPRESENTATION OR WARRANTY OF SUCH SELLER
CONTAINED IN ARTICLE III OF THIS AGREEMENT; AND


 


(B)           BY THE SELLERS, JOINTLY AND SEVERALLY, ARISING OR RESULTING FROM
OR BASED UPON


 

(I)            ANY BREACH OF ANY REPRESENTATION OR WARRANTY OF THE SELLERS, 
SELLERS’ REPRESENTATIVE OR THE COMPANY CONTAINED IN THIS AGREEMENT (OTHER THAN
IN ARTICLE III) OR ANY OTHER TRANSACTION DOCUMENT,

 

(II)           THE BREACH OF ANY COVENANT OF THE SELLERS, SELLERS’
REPRESENTATIVE OR THE COMPANY CONTAINED IN THIS OR ANY OTHER TRANSACTION
DOCUMENT; OR

 

(III)          (1) EXCEPT AS PROVIDED FOR IN SECTION 5.12(A)(I)(A), ANY AND ALL
TAXES (OR THE NON-PAYMENT THEREOF) OF THE COMPANY OR F&H LLC FOR PRE-CLOSING TAX
PERIODS AND THE PORTION OF ANY INCOME TAXES FOR STRADDLE TAX PERIODS ENDING ON
THE CLOSING DATE AND (2) ANY AND ALL TAXES (OR THE NON-PAYMENT THEREOF) OF ANY
OTHER PERSON IMPOSED ON THE COMPANY OR F&H LLC AS A TRANSFEREE OR SUCCESSOR, BY
CONTRACT OR PURSUANT TO ANY LAW, RULE, OR REGULATION, WHICH TAXES RELATE TO AN
EVENT OR TRANSACTION OCCURRING ON OR BEFORE THE CLOSING DATE;

 

PROVIDED, HOWEVER, THAT (I) THERE SHALL BE NO INDEMNIFICATION LIABILITY UNDER
SECTIONS 6.1(A) OR 6.1(B)(I) ABOVE UNLESS THE AGGREGATE OF ALL LOSSES ARISING
THEREUNDER FOR WHICH INDEMNIFICATION LIABILITY WOULD, BUT FOR THIS PROVISO,
EXIST EXCEEDS ONE PERCENT (1%) OF THE PURCHASE PRICE AND THEN ONLY TO THE EXTENT
OF ANY SUCH EXCESS; (II) THERE SHALL BE NO INDEMNIFICATION LIABILITY HEREUNDER
FOR ANY BREACH IF THE PURCHASER HAD KNOWLEDGE OF SUCH BREACH AT THE TIME OF THE
CLOSING; AND (III) THE AGGREGATE LIABILITY UNDER SECTIONS 6.1(A), 6.1(B)(I) OR
6.1(B)(II) SHALL IN NO EVENT EXCEED THE ESCROW FUNDS; PROVIDED FURTHER, HOWEVER,
THAT THE LIMITATIONS SET FORTH IN CLAUSES (I) AND (III) ABOVE SHALL NOT APPLY TO
ANY LOSS ARISING FROM A BREACH OF SECTION 3.1 (POWER AND AUTHORIZATION),
3.2(A) (BINDING EFFECT), SECTION 3.3 (CAPITAL STOCK), SECTION 4.1 (ORGANIZATION;
QUALIFICATION; CORPORATE POWER AND AUTHORIZATION), 4.2(A) (BINDING EFFECT),
SECTION 4.3 (OTHER THAN 4.3(C)), SECTION 4.8 (TAX MATTERS), OR SECTION 4.20
(BROKER FEES).

 


6.2           INDEMNIFICATION BY THE PURCHASER.  SUBJECT TO THE TERMS AND
CONDITIONS OF THIS ARTICLE VI, FOLLOWING THE CLOSING, THE PURCHASER SHALL
INDEMNIFY THE SELLERS, THEIR ASSIGNS AND THE

 

--------------------------------------------------------------------------------


 


COMPANY’S PRE-CLOSING OFFICERS, DIRECTORS, EMPLOYEES AND AGENTS, AGAINST, AND
HOLD THEM HARMLESS FROM, ANY LOSS SUFFERED OR INCURRED BY ANY SUCH INDEMNIFIED
PERSON, ARISING OR RESULTING FROM OR BASED UPON (A) ANY BREACH OF ANY
REPRESENTATION OR WARRANTY OF THE PURCHASER CONTAINED IN THIS AGREEMENT OR ANY
OTHER TRANSACTION DOCUMENT WHICH SURVIVES THE CLOSING, (B) THE BREACH OF ANY
COVENANT OF THE PURCHASER CONTAINED IN THIS AGREEMENT OR ANY OTHER TRANSACTION
DOCUMENT, OR (C) ANY POST-CLOSING OPERATIONS OF THE COMPANY AND ITS AFFILIATES;
PROVIDED, HOWEVER, THAT (I) THERE SHALL BE NO INDEMNIFICATION LIABILITY UNDER
CLAUSE (A) ABOVE OR, TO THE EXTENT RELATING TO A BREACH OF ANY COVENANT TO BE
PERFORMED PRIOR TO THE CLOSING, CLAUSE (B) ABOVE, UNLESS THE AGGREGATE OF ALL
LOSSES ARISING THEREUNDER FOR WHICH THE INDEMNIFICATION LIABILITY WOULD, BUT FOR
THIS PROVISO, EXIST EXCEEDS ONE PERCENT (1%) OF THE PURCHASE PRICE AND ONLY TO
THE EXTENT OF ANY SUCH EXCESS AND (II) THERE SHALL BE NO INDEMNIFICATION
LIABILITY UNDER CLAUSES (A) AND (B) ABOVE FOR ANY BREACH IF THE COMPANY OR THE
SELLERS HAD KNOWLEDGE OF SUCH BREACH AT THE TIME OF THE CLOSING, AND; PROVIDED
FURTHER, HOWEVER, THAT THE LIMITATION SET FORTH IN CLAUSE (I) ABOVE SHALL NOT
APPLY TO ANY LOSS ARISING FROM A BREACH OF SECTION 2.3 (BROKER FEES),
SECTION 5.8 (EMPLOYEE MATTERS), OR SECTION 5.10 (RIGHTS TO INDEMNIFICATION).


 


6.3           LOSSES NET OF INSURANCE, ETC.  SUBJECT TO THE TERMS AND CONDITIONS
OF THIS ARTICLE VI, WHICH TERMS AND CONDITIONS SHALL NOT BE APPLICABLE TO ANY
LOSS ARISING FROM A BREACH OF SECTIONS 5.8 OR 5.10, FOLLOWING THE CLOSING:


 


(A)           THE AMOUNT OF ANY LOSS FOR WHICH INDEMNIFICATION IS PROVIDED UNDER
THIS ARTICLE VI SHALL BE NET OF ANY AMOUNTS (I) ACTUALLY RECOVERED OR (II) WHICH
ARE COVERED BY, AND RECOVERABLE, ON A COMMERCIALLY REASONABLE BASIS, BY THE
INDEMNIFIED PERSON, IN EACH OF (I) AND (II) UNDER INSURANCE POLICIES IN EFFECT
AND APPLICABLE TO SUCH LOSS.


 


(B)           ANY PAYMENT OR INDEMNITY REQUIRED TO BE MADE PURSUANT TO SECTIONS
6.1 OR 6.2 SHALL BE ADJUSTED TO TAKE INTO ACCOUNT ANY REDUCTION IN TAXES
ACTUALLY REALIZED BY THE INDEMNIFIED PERSON (WHICH TERM SHALL, FOR PURPOSES OF
THIS PARAGRAPH, INCLUDE THE ULTIMATE PAYER(S) OF TAXES IN THE CASE OF AN
INDEMNIFIED PERSON THAT IS A BRANCH OR A DISREGARDED ENTITY OR OTHER
PASS-THROUGH ENTITY FOR ANY TAX PURPOSE) AS A RESULT OF THE LOSS GIVING RISE TO
THE PAYMENT OR INDEMNITY.  IN DETERMINING THE AMOUNT NECESSARY TO BE ADDED TO
ANY PAYMENT OR INDEMNITY IN ORDER TO ACCOMPLISH THE FOREGOING, THE PARTIES
HERETO AGREE (I) TO TREAT ALL TAXES REQUIRED TO BE PAID BY, AND ALL REDUCTIONS
IN TAX REALIZED BY ANY INDEMNIFIED PERSON, AS IF SUCH INDEMNIFIED PERSON WERE
SUBJECT TO TAX AT THE HIGHEST MARGINAL TAX RATES (FOR BOTH FEDERAL AND STATE, AS
DETERMINED ON A COMBINED BASIS) APPLICABLE TO SUCH INDEMNIFIED PERSON AND
(II) TO TREAT ANY INDEMNIFICATION PAYMENTS MADE TO THE PURCHASER PURSUANT TO
THIS AGREEMENT AS AN ADJUSTMENT TO THE FINAL PURCHASE PRICE, UNLESS A “FINAL
DETERMINATION” WITH RESPECT TO THE INDEMNIFIED PARTY OR ANY OF ITS AFFILIATES
CAUSES ANY SUCH PAYMENT NOT TO BE TREATED AS AN ADJUSTMENT TO THE PURCHASE
PRICE.  FOR PURPOSES OF THIS AGREEMENT “FINAL DETERMINATION” MEANS (I) WITH
RESPECT TO FEDERAL INCOME TAXES, A “DETERMINATION” AS DEFINED IN
SECTION 1313(A) OF THE CODE OR EXECUTION OF AN INTERNAL IRS FORM 870-AD AND,
(II) WITH RESPECT TO TAXES OTHER THAN FEDERAL INCOME TAXES, ANY FINAL
DETERMINATION OF LIABILITY IN RESPECT OF A TAX THAT, UNDER APPLICABLE LAW, IS
NOT SUBJECT TO FURTHER APPEAL, REVIEW OR MODIFICATION THROUGH PROCEEDINGS OR
OTHERWISE (INCLUDING THE EXPIRATION OF A STATUTE OF LIMITATIONS OR A PERIOD FOR
THE FILING OF CLAIMS FOR REFUNDS, AMENDED RETURNS OR APPEALS FROM ADVERSE
DETERMINATIONS).

 

--------------------------------------------------------------------------------


 


(C)           IN CONNECTION WITH AN INDEMNIFIED PERSON’S RIGHTS UNDER THIS
ARTICLE VI, AN INDEMNIFIED PERSON MAY SEEK ONLY SEEK ACTUAL DAMAGES AND MAY NOT
SEEK ANY OTHER DAMAGES, INCLUDING BUT NOT LIMITED TO PUNITIVE, CONSEQUENTIAL
(INCLUDING LOSS OF ANTICIPATED PROFITS) AND INCIDENTAL DAMAGES, AS TO ANY MATTER
UNDER, RELATING TO OR ARISING OUT OF THE TRANSACTION DOCUMENTS OR THE
TRANSACTIONS.


 


(D)           NOTWITHSTANDING SECTION 6.1, THE PURCHASER SHALL NOT BE ENTITLED
TO INDEMNIFICATION UNDER THIS ARTICLE VI WITH RESPECT TO ANY LOSS THAT IS
REFLECTED AS A LIABILITY ON THE LATEST BALANCE SHEET OR REFLECTED IN THE
FOOTNOTES TO THE FINANCIAL STATEMENTS.


 


(E)           NO PERSON SHALL BE ENTITLED TO INDEMNIFICATION UNDER THIS
ARTICLE VI WITH RESPECT TO ANY LOSS THAT IS ATTRIBUTABLE TO ANY ACTION TAKEN OR
OMITTED TO BE TAKEN BY SUCH PERSON OR ANY OF ITS AFFILIATES.  THE INDEMNIFIED
PERSON SHALL COOPERATE WITH EACH INDEMNIFYING PERSON WITH RESPECT TO RESOLVING
ANY LIABILITIES WITH RESPECT TO WHICH SUCH PERSON IS OBLIGATED TO INDEMNIFY THE
OTHER PERSON, INCLUDING BY MAKING COMMERCIALLY REASONABLE EFFORTS TO MITIGATE OR
RESOLVE ANY SUCH LIABILITIES.  IN THE EVENT THAT THE INDEMNIFIED PERSON SHALL
FAIL TO COOPERATE AND MAKE SUCH EFFORTS TO MITIGATE OR RESOLVE ANY SUCH
LIABILITIES, THEN NOTWITHSTANDING ANYTHING ELSE TO THE CONTRARY CONTAINED
HEREIN, EACH INDEMNIFYING PERSON SHALL NOT BE REQUIRED TO INDEMNIFY ANY PERSON
FOR ANY LOSS THAT COULD REASONABLY BE EXPECTED TO HAVE BEEN AVOIDED IF THE
INDEMNIFIED PERSON HAD MADE SUCH EFFORTS.


 


(F)            THE INDEMNIFICATION PROVISIONS CONTAINED IN THIS ARTICLE VI
(INCLUDING THE PROVISIONS OF SECTION 6.1) ARE INTENDED TO PROVIDE THE SOLE AND
EXCLUSIVE REMEDY FOLLOWING THE CLOSING AS TO ALL LOSSES EITHER PARTY MAY INCUR
ARISING FROM OR RELATING TO THE TRANSACTION DOCUMENTS (OR THE REPRESENTATIONS,
WARRANTIES OR COVENANTS CONTAINED THEREIN) OR THE TRANSACTIONS, AND EACH PARTY
HEREBY WAIVES, TO THE FULL EXTENT THEY MAY DO SO, ANY OTHER RIGHTS OR REMEDIES
THAT MAY ARISE UNDER ANY APPLICABLE STATUTE, RULE OR REGULATION (OTHER THAN WITH
RESPECT TO CLAIMS FOR FRAUD).  SUBJECT TO THE PROVISIONS OF THIS SECTION 6.3(F),
THE SOLE SOURCE TO SATISFY ANY AND ALL INDEMNIFICATION CLAIMS OF THE PURCHASER
PURSUANT TO ARTICLE VI SHALL BE THE ESCROW FUNDS, EXCEPT FOR THOSE CLAIMS
ARISING FROM A BREACH OF SECTIONS 3.1, 3.2(A), 3.3, 4.1, 4.2(A), 4.3 (OTHER THAN
4.3(C)), 4.8 OR 4.20 AND EXCEPT FOR CLAIMS UNDER SECTION 6.1(B)(III).  WITH
RESPECT TO CLAIMS ARISING FROM A BREACH OF SECTIONS 4.1, 4.2(A), 4.3 (OTHER THAN
4.3(C)), 4.8 OR 4.20, NO CLAIM MAY BE MADE DIRECTLY AGAINST ANY SELLER UNLESS
AND UNTIL THE ESCROW FUNDS ARE EXHAUSTED.  FOR ANY CLAIMS ARISING UNDER
SECTION 6.1(A), PURCHASER SHALL HAVE THE RIGHT TO (AND SHALL ONLY HAVE THE RIGHT
TO) MAKE A CLAIM AGAINST THE SELLER DIRECTLY (AND NOT THE ESCROW FUNDS OR ANY
OTHER SELLER).  IF ANY CLAIMS INVOLVING A BREACH OF COVENANTS ARE MADE AFTER
DISTRIBUTION OF THE ESCROW FUNDS (IN ACCORDANCE WITH AND SUBJECT TO SECTION 6.6
OF THIS AGREEMENT), THE PURCHASER SHALL HAVE THE RIGHT TO MAKE A CLAIM AGAINST
THE SELLERS DIRECTLY FOR SUCH MATTERS, BUT IN NO EVENT SHALL THE SELLERS, IN THE
AGGREGATE, BE LIABLE FOR ANY OR ALL OF SUCH CLAIMS FOR MORE THAN THE AMOUNT OF
ESCROW FUNDS SO DISTRIBUTED TO THE SELLERS.  NOTWITHSTANDING ANYTHING HEREIN TO
THE CONTRARY, NO SELLER IN ANY EVENT SHALL BE LIABLE, IN THE AGGREGATE, FOR MORE
THAN SUCH SELLER’S PRO RATA PORTION OF THE PURCHASE PRICE RECEIVED BY SUCH
SELLER.


 


(G)           THE INDEMNITIES HEREIN ARE INTENDED SOLELY FOR THE BENEFIT OF THE
PERSONS EXPRESSLY IDENTIFIED IN SECTION 5.8 AND 5.10 AND THIS ARTICLE VI (AND
THEIR PERMITTED SUCCESSORS AND ASSIGNS) AND ARE IN NO WAY INTENDED TO, NOR SHALL
THEY, CONSTITUTE AN AGREEMENT FOR THE BENEFIT OF, OR BE ENFORCEABLE BY, ANY
OTHER PERSON.

 

--------------------------------------------------------------------------------


 


6.4           TERMINATION OF INDEMNIFICATION.  THE OBLIGATIONS TO INDEMNIFY AND
HOLD HARMLESS AN INDEMNIFIED PERSON PURSUANT TO SECTIONS 6.1 AND 6.2 SHALL
TERMINATE WHEN THE APPLICABLE REPRESENTATION, WARRANTY OR COVENANT TERMINATES
PURSUANT TO SECTION 6.6; PROVIDED, HOWEVER, THAT SUCH OBLIGATIONS TO INDEMNIFY
AND HOLD HARMLESS SHALL NOT TERMINATE WITH RESPECT TO ANY SPECIFIC MATTER AS TO
WHICH THE PERSON TO BE INDEMNIFIED SHALL HAVE, BEFORE THE EXPIRATION OF THE
APPLICABLE PERIOD, PREVIOUSLY MADE A CLAIM BY DELIVERING A WRITTEN NOTICE
THEREOF (STATING IN REASONABLE DETAIL THE BASIS OF SUCH CLAIM) (A “CLAIM
NOTICE”) TO THE INDEMNIFYING PERSON.


 


6.5           PROCEDURES RELATING TO INDEMNIFICATION.  IN ORDER FOR AN
INDEMNIFIED PERSON TO BE ENTITLED TO ANY INDEMNIFICATION PROVIDED FOR UNDER THIS
AGREEMENT IN RESPECT OF, ARISING OUT OF OR INVOLVING A CLAIM OR DEMAND MADE BY
ANY PERSON AGAINST THE INDEMNIFIED PERSON (A “THIRD-PARTY CLAIM”), SUCH
INDEMNIFIED PERSON MUST PROVIDE THE INDEMNIFYING PERSON WITH A CLAIM NOTICE
REGARDING THE THIRD-PARTY CLAIM PROMPTLY AND IN ANY EVENT WITHIN TEN
(10) BUSINESS DAYS AFTER RECEIPT BY SUCH INDEMNIFIED PERSON OF WRITTEN NOTICE OF
THE THIRD-PARTY CLAIM; PROVIDED, HOWEVER, THAT FAILURE TO GIVE SUCH NOTIFICATION
SHALL NOT AFFECT THE INDEMNIFICATION PROVIDED HEREUNDER EXCEPT TO THE EXTENT THE
INDEMNIFYING PERSON SHALL HAVE BEEN ACTUALLY PREJUDICED AS A RESULT OF SUCH
FAILURE (EXCEPT THAT THE INDEMNIFYING PERSON SHALL NOT BE LIABLE FOR ANY EXPENSE
INCURRED DURING THE PERIOD IN WHICH THE INDEMNIFIED PERSON FAILED TO GIVE SUCH
NOTICE).  THEREAFTER, THE INDEMNIFIED PERSON SHALL DELIVER TO THE INDEMNIFYING
PERSON, WITHIN FIVE (5) BUSINESS DAYS AFTER THE INDEMNIFIED PERSON’S RECEIPT
THEREOF, COPIES OF ALL NOTICES AND DOCUMENTS (INCLUDING COURT PAPERS) RECEIVED
BY THE INDEMNIFIED PERSON RELATING TO THE THIRD-PARTY CLAIM.


 

If a Third-Party Claim is made against an Indemnified Person, the Indemnifying
Person will be entitled to participate in the defense thereof and, if it so
chooses, to assume the defense thereof with counsel selected by the Indemnifying
Person.  If the Third-Party Claim includes allegations for which the
Indemnifying Person both would and would not be obligated to indemnify the
Indemnified Person, the Indemnifying Person and the Indemnified Person shall in
that case jointly assume the defense thereof.  Should the Indemnifying Person so
elect to assume the defense of a Third-Party Claim, the Indemnifying Person will
not be liable to the Indemnified Person for legal fees and expenses subsequently
incurred by the Indemnified Person in connection with the defense thereof.  If
the Indemnifying Person assumes such defense, the Indemnified Person shall have
the right, at its own expense, to participate in the defense thereof and, at its
own expense, to employ counsel reasonably acceptable to the Indemnifying Person,
separate from the counsel employed by the Indemnifying Person, it being
understood that the Indemnifying Person shall control such defense.  The
Indemnifying Person shall be liable for the fees and expenses of counsel
employed by the Indemnified Person for any period during which the Indemnifying
Person has not assumed the defense thereof (other than during any period in
which the Indemnified Person shall have failed to give notice of the Third-Party
Claim as provided above).  If the Indemnifying Person chooses to defend or
prosecute any Third-Party Claim, all the parties hereto shall cooperate in the
defense or prosecution thereof.  Such cooperation shall include the retention
and (upon the Indemnifying Person’s request) the provision to the Indemnifying
Person of records and information which are reasonably relevant to such
Third-Party Claim, and making officers, directors, employees and agents of the
Indemnified Person available on a mutually convenient basis to provide
information, testimony at depositions, hearings or trials, and such other
assistance as may be reasonably requested by the Indemnifying Person.  Whether
or not the Indemnifying Person shall have assumed the defense

 

--------------------------------------------------------------------------------


 

of a Third-Party Claim, the Indemnified Person shall not admit any liability
with respect to, or settle, compromise or discharge, such Third-Party Claim
without the Indemnifying Person’s prior written consent (which consent shall not
be unreasonably withheld or delayed).  The Indemnifying Person shall not admit
any liability with respect to, or settle, compromise or discharge any
Third-Party Claim without the Indemnified Person’s prior written consent (which
consent shall not be unreasonably withheld or delayed) unless any such
admission, settlement, compromise or discharge also releases the Indemnified
Person completely in connection with such Third-Party Claim.

 


6.6           SURVIVAL OF REPRESENTATIONS, WARRANTIES, AND COVENANTS.  ALL
REPRESENTATIONS, WARRANTIES AND COVENANTS CONTAINED IN THIS AGREEMENT AND THE
OTHER TRANSACTION DOCUMENTS SHALL SURVIVE THE CLOSING AND REMAIN IN FULL FORCE
AND EFFECT AS FOLLOWS: (A) FOR A PERIOD OF TWELVE (12) MONTHS FOLLOWING THE
CLOSING DATE, WITH RESPECT TO ALL REPRESENTATIONS AND WARRANTIES AND ANY
COVENANT OR AGREEMENT TO BE PERFORMED PRIOR TO THE CLOSING (OTHER THAN WITH
RESPECT TO SECTIONS 3.1, 3.2(A), 3.3, 4.1, 4.2(A), 4.3 (OTHER THAN 4.3(C)), 4.8
AND 4.20 WHICH SHALL SURVIVE THE CLOSING AND REMAIN IN FULL FORCE AND EFFECT
UNTIL THE DATE THAT IS THIRTY (30) DAYS AFTER THE APPLICABLE STATUTE OF
LIMITATIONS), OR (B) WITH RESPECT TO EACH OTHER COVENANT OR AGREEMENT CONTAINED
IN THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT, UNTIL THE LAST DATE ON
WHICH SUCH COVENANT OR AGREEMENT IS TO BE PERFORMED OR, IF NO SUCH DATE IS
SPECIFIED, FOR A PERIOD OF THREE (3) YEARS, EXCEPT THAT ANY REPRESENTATION,
WARRANTY, COVENANT OR AGREEMENT THAT WOULD OTHERWISE TERMINATE IN ACCORDANCE
WITH CLAUSE (A) OR (B) WILL CONTINUE TO SURVIVE IF A WRITTEN NOTICE OF A BREACH
THEREOF SHALL HAVE BEEN TIMELY GIVEN TO THE BREACHING PARTY BY THE OTHER PARTY
ON OR PRIOR TO SUCH TERMINATION DATE, UNTIL THE RELATED CLAIM FOR
INDEMNIFICATION HAS BEEN SATISFIED OR OTHERWISE RESOLVED AS PROVIDED IN THIS
ARTICLE VI.


 


ARTICLE VII
CONDITIONS TO THE CLOSING


 


7.1           CONDITIONS OF THE PURCHASER’S OBLIGATION.  THE PURCHASER’S
OBLIGATION TO EFFECT THE TRANSACTIONS IS SUBJECT TO THE SATISFACTION AS OF THE
CLOSING OF THE FOLLOWING CONDITIONS PRECEDENT:


 


(A)           REPRESENTATIONS AND WARRANTIES.  EACH REPRESENTATION AND WARRANTY
SET FORTH IN ARTICLES III AND IV ABOVE SHALL HAVE BEEN TRUE AND CORRECT IN ALL
RESPECTS AT AND AS OF THE EFFECTIVE DATE AS THOUGH THEN MADE (PROVIDED THAT ANY
REPRESENTATION AND WARRANTY THAT ADDRESSES MATTERS ONLY AS OF A CERTAIN DATE
SHALL BE SO TRUE AND CORRECT IN ALL RESPECTS AS OF THAT CERTAIN DATE), EXCEPT TO
THE EXTENT THE FAILURE TO BE SO TRUE AND CORRECT HAS NOT RESULTED IN A SELLER
MATERIAL ADVERSE CHANGE OR A COMPANY MATERIAL ADVERSE CHANGE.


 


(B)           COVENANTS.  THE SELLERS AND THE COMPANY SHALL HAVE PERFORMED AND
OBSERVED IN ALL MATERIAL RESPECTS EACH COVENANT OR OTHER OBLIGATION REQUIRED TO
BE PERFORMED OR OBSERVED BY IT PURSUANT TO THE TRANSACTION DOCUMENTS PRIOR TO
THE CLOSING.


 


(C)           EXPIRATION OR TERMINATION OF HSR PERIODS.  ALL APPLICABLE WAITING
PERIODS (AND EXTENSIONS THEREOF) UNDER THE HSR ACT SHALL HAVE EXPIRED OR
OTHERWISE BEEN TERMINATED BY THE PARTIES.

 

--------------------------------------------------------------------------------


 


(D)           GOVERNMENT ENTITY APPROVALS.  ALL APPROVALS AND ACTIONS OF OR BY,
AND ALL NOTICES TO, ALL GOVERNMENT ENTITIES WHICH ARE SET FORTH ON
EXHIBIT 7.1(D) AND, TO THE EXTENT NOT DISCLOSED BY THE COMPANY IN THE COMPANY
DISCLOSURE SCHEDULE, SUCH OTHER APPROVALS, ACTIONS AND NOTICES WHOSE FAILURE TO
OBTAIN WOULD RESULT IN A COMPANY MATERIAL ADVERSE CHANGE.


 


(E)           THIRD PARTY CONSENTS.  ANY AND ALL CONSENTS, WAIVERS, APPROVALS,
AUTHORIZATIONS AND NOTICES WHICH ARE SET FORTH ON EXHIBIT 7.1(E) (THE “SPECIFIED
SELLER CONSENTS”) AND, TO THE EXTENT NOT DISCLOSED BY THE COMPANY IN THE COMPANY
DISCLOSURE SCHEDULE, SUCH CONSENTS, WAIVERS, APPROVALS, AUTHORIZATIONS AND
NOTICES WHOSE FAILURE TO OBTAIN WOULD RESULT IN A COMPANY MATERIAL ADVERSE
CHANGE.


 


(F)            PROCEEDINGS.  NO ACTION OR PROCEEDING SHALL BE PENDING OR
THREATENED AS OF THE EFFECTIVE DATE BEFORE ANY GOVERNMENT ENTITY THE RESULT OF
WHICH COULD PREVENT OR PROHIBIT THE CONSUMMATION OF THE TRANSACTIONS OR CAUSE
ANY SUCH TRANSACTIONS TO BE RESCINDED FOLLOWING CONSUMMATION, AND NO ORDER
HAVING ANY SUCH EFFECT SHALL EXIST.


 


(G)           ESCROW AGREEMENT AND EXECUTIVE SALE BONUS TRUST AGREEMENT.  THE
PURCHASER SHALL HAVE RECEIVED (I) THE ESCROW AGREEMENT, EXECUTED BY THE SELLERS’
REPRESENTATIVE AND THE ESCROW AGENT, AND (II) THE EXECUTIVE SALE BONUS TRUST
AGREEMENT EXECUTED BY SELLERS’ REPRESENTATIVE AND THE TRUSTEE.


 


(H)           MATERIAL ADVERSE CHANGE.  SINCE THE DATE OF THIS AGREEMENT UNTIL
THE EFFECTIVE DATE, THERE SHALL HAVE BEEN NO COMPANY MATERIAL ADVERSE CHANGE.


 


(I)            CLOSING DOCUMENTS.  THE COMPANY AND THE SELLERS SHALL HAVE
DELIVERED TO THE PURCHASER THE FOLLOWING:


 

(I)            THE DELIVERIES SET FORTH IN SECTION 1.4(E) HEREOF;

 

(II)           RELEASES IN THE FORM OF EXHIBIT 7.1(I)(II), EXECUTED BY SELLERS
(COLLECTIVELY, “SELLER’S RELEASES”);

 

(III)          EMPLOYMENT AGREEMENTS IN THE FORM OF
EXHIBIT 7.1(I)(III) (“EXECUTIVE EMPLOYMENT AGREEMENTS”) WITH THE SPECIFIED
EXECUTIVES, EXECUTED BY THE SPECIFIED EXECUTIVES;

 

(IV)          CONSULTING AGREEMENTS IN THE FORM OF
EXHIBIT 7.1(I)(IV) (“CONSULTING AGREEMENTS”) WITH KENNETH LONGACRE, JR. AND
RICHARD A. LONGACRE, EXECUTED BY SUCH PERSONS;

 

(V)           NONCOMPETITION AGREEMENTS IN THE FORM OF EXHIBIT 7.1(I)(V),
EXECUTED BY SELLERS (COLLECTIVELY, THE “NON-COMPETITION AGREEMENTS”);

 

(VI)          THE ESCROW AGREEMENT, EXECUTED BY THE SELLERS’ REPRESENTATIVE AND
EXECUTIVE SALE BONUS ESCROW AGREEMENT, EXECUTED BY THE SELLERS’ REPRESENTATIVE;

 

(VII)         THE COMPANY DISCLOSURE SCHEDULE AND THE SELLER DISCLOSURE
SCHEDULE, IF ANY;

 

--------------------------------------------------------------------------------


 

(VIII)        A CERTIFICATE OF AN OFFICER OF THE COMPANY, DATED AS OF THE
EFFECTIVE DATE AND SIGNED BY AN EXECUTIVE OFFICER OF THE COMPANY, EXPRESSLY
CERTIFYING THAT THE CONDITIONS SET FORTH IN SECTION 7.1(A) AND
SECTION 7.1(B) REQUIRED TO BE SATISFIED AS OF SUCH DATE HAVE BEEN MET; IT BEING
UNDERSTOOD THAT FOR PURPOSES OF SATISFYING THIS DELIVERY (BUT NOT THE CONDITION
SET FORTH IN SECTION 7.1(A)), THAT SUCH CERTIFICATE MAY INCLUDE SUPPLEMENTAL
DISCLOSURES CONCERNING DEVELOPMENTS THAT OCCURRED AFTER THE DATE HEREOF AND
PRIOR TO THE EFFECTIVE DATE;

 

(IX)           A COPY OF THE RESOLUTIONS DULY ADOPTED BY THE BOARD OF DIRECTORS
AND THE SHAREHOLDERS OF THE COMPANY AUTHORIZING THE EXECUTION, DELIVERY AND
PERFORMANCE BY THE COMPANY OF EACH TRANSACTION DOCUMENT TO WHICH THE COMPANY IS
A PARTY AND THE CONSUMMATION OF THE TRANSACTIONS, AS IN EFFECT AS OF THE
CLOSING, CERTIFIED, ON BEHALF OF THE COMPANY, BY AN OFFICER OF THE COMPANY
(WHICH SUCH CERTIFICATION SHALL INCLUDE A REPRESENTATION AS TO THE INCUMBENCY
AND SIGNATURES OF THE OFFICERS OF THE COMPANY EXECUTING THE TRANSACTION
DOCUMENTS);

 

(X)            A COPY OF ALL TRUST AGREEMENTS GOVERNING EACH SELLER THAT IS A
TRUST;

 

(XI)           A CERTIFIED COPY OF THE ARTICLES OF INCORPORATION (AND EACH
AMENDMENT THERETO) OF THE COMPANY FROM THE SECRETARY OF STATE OF THE
COMMONWEALTH OF PENNSYLVANIA;

 

(XII)          THE MINUTE BOOKS, STOCK BOOKS, STOCK LEDGERS AND CORPORATE SEAL
OF THE COMPANY AND F&H LLC, AS APPLICABLE;

 

(XIII)         THE RESIGNATIONS OF ALL OF THE DIRECTORS AND OFFICERS OF THE
COMPANY, EFFECTIVE AS OF THE CLOSING;

 

(XIV)        ALL INSTRUMENTS OR DOCUMENTS NECESSARY TO CHANGE THE NAMES OF THE
INDIVIDUALS WHO HAVE ACCESS TO OR ARE AUTHORIZED TO MAKE WITHDRAWALS FROM OR
DISPOSITIONS OF ALL BANK ACCOUNTS, OTHER ACCOUNTS, CERTIFICATES OF DEPOSITS,
MARKETABLE SECURITIES, OTHER INVESTMENTS, SAFE DEPOSIT BOXES, LOCK BOXES AND
SAFES OF THE COMPANY AND EACH SUBSIDIARY, AND ALL KEYS AND COMBINATIONS TO ALL
SAFE DEPOSIT BOXES, LOCK BOXES AND SAFES OF THE COMPANY, IF ANY;

 

(XV)         CERTIFICATES, DATED NOT MORE THAN TEN (10) BUSINESS DAYS PRIOR TO
THE CLOSING, AS TO THE GOOD STANDING OF THE COMPANY FROM THE SECRETARY OF STATE
OF THE COMMONWEALTH OF PENNSYLVANIA AND THE SECRETARY OF STATE OF EACH OTHER
STATE IN WHICH THE COMPANY IS QUALIFIED TO DO BUSINESS;

 

(XVI)        THE LEGAL OPINION OF BLANK ROME LLP SUBSTANTIALLY IN THE FORM OF
EXHIBIT 7.1(I)(XVI) ATTACHED HERETO;

 

(XVII)       EVIDENCE OF (I) THE RELEASE OF ALL LIENS WITH RESPECT TO THE
PROPERTY AND ASSETS OF THE COMPANY RELATING TO THE TERM LOAN, (II) THE REPAYMENT
OF THE TERM LOAN, (III) THE REPAYMENT OR OTHER CANCELLATION OF ALL ACCOUNTS
BETWEEN SELLERS OR ANY OF THEIR AFFILIATES AND THE COMPANY, IN EACH CASE IN FORM
AND SUBSTANCE REASONABLY SATISFACTORY TO PURCHASER AND (IV) THE RELEASE OF ALL
GUARANTEES BY THE COMPANY OF ANY INDEBTEDNESS OR OTHER OBLIGATIONS OF THE
SELLERS OR ANY OF THEIR AFFILIATES;

 

--------------------------------------------------------------------------------


 

(XVIII)      A CERTIFICATE FROM EACH SELLER CERTIFYING THAT SUCH SELLER IS NOT A
“FOREIGN PERSON” AS SUCH TERM IS DEFINED IN SECTION 1445 OF THE CODE;

 

(XIX)         ALL DOCUMENTS, CERTIFICATES AND GOVERNMENTAL FILINGS RELATING TO
THE F&H LLC MERGER, IN EACH CASE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY
TO PURCHASER;

 

(XX)          DOCUMENTS EVIDENCING THE TERMINATION OF (I) THE STOCK PLEDGE
AGREEMENT, DATED AS OF APRIL 30, 1998 AMONG CERTAIN OF THE STOCKHOLDERS OF THE
COMPANY AND (II) THE STOCK PURCHASE AGREEMENT, DATED AS OF APRIL 30, 1998 AMONG
THE COMPANY AND CERTAIN OF THE STOCKHOLDERS OF THE COMPANY; AND (III) THE
SHAREHOLDERS’ AGREEMENT, DATED AS OF APRIL 30, 1998, AMONG CERTAIN OF THE
STOCKHOLDERS OF THE COMPANY AND THE COMPANY, IN EACH CASE IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE PURCHASER.

 

(XXI)         DOCUMENT EVIDENCING THE TERMINATION OF EMPLOYMENT OF KEN LONGACRE
SR. EFFECTIVE AS OF THE CLOSING DATE, IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE PURCHASER;

 

(XXII)        A LETTER FROM HARRIS WILLIAMS & CO, DATED AS OF THE CLOSING DATE,
SPECIFYING THE TOTAL AMOUNT OF FEES AND COSTS OWED TO HARRIS WILLIAMS & CO.
UNDER THAT CERTAIN LETTER AGREEMENT WITH THE COMPANY DATED AUGUST 8, 2007 AND
CONFIRMING THAT NO OTHER FEES OR COSTS ARE REQUIRED TO BE PAID FOR ITS SERVICES
THEREUNDER, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE PURCHASER; AND

 

(XXIII)       ALL OTHER DOCUMENTS, CERTIFICATES, INSTRUMENTS OR WRITINGS
REQUIRED TO BE DELIVERED BY THE COMPANY OR THE SELLERS AT OR PRIOR TO THE
CLOSING PURSUANT TO THIS AGREEMENT.

 

Any condition set forth in this Section 7.1 may be waived by the Purchaser in
writing.

 


7.2           CONDITIONS OF THE COMPANY’S AND THE SELLERS’ OBLIGATION.  THE
COMPANY’S AND THE SELLERS’ OBLIGATION TO EFFECT THE TRANSACTIONS IS SUBJECT TO
THE SATISFACTION AS OF THE CLOSING OF THE FOLLOWING CONDITIONS PRECEDENT:


 


(A)           REPRESENTATIONS AND WARRANTIES.  EACH REPRESENTATION AND WARRANTY
SET FORTH IN ARTICLE II ABOVE SHALL BE TRUE AND CORRECT IN ALL RESPECTS AT AND
AS OF THE EFFECTIVE DATE AS THOUGH THEN MADE (PROVIDED THAT ANY REPRESENTATION
AND WARRANTY THAT ADDRESSES MATTERS ONLY AS OF A CERTAIN DATE SHALL BE SO TRUE
AND CORRECT IN ALL RESPECTS AS OF THAT CERTAIN DATE), EXCEPT TO THE EXTENT THE
FAILURE TO BE TRUE AND CORRECT HAS NOT RESULTED IN A PURCHASER MATERIAL ADVERSE
CHANGE.


 


(B)           COVENANTS.  THE PURCHASER SHALL HAVE PERFORMED AND OBSERVED IN ALL
MATERIAL RESPECTS EACH COVENANT OR OTHER OBLIGATION REQUIRED TO BE PERFORMED OR
OBSERVED BY IT PURSUANT TO THE TRANSACTION DOCUMENTS PRIOR TO THE CLOSING.


 


(C)           EXPIRATION OR TERMINATION OF HSR PERIODS.  ALL APPLICABLE WAITING
PERIODS (AND EXTENSIONS THEREOF) UNDER THE HSR ACT SHALL HAVE EXPIRED OR
OTHERWISE BEEN TERMINATED BY THE PARTIES.

 

--------------------------------------------------------------------------------


 


(D)           GOVERNMENT ENTITY APPROVALS.  ALL APPROVALS AND ACTIONS OF OR BY,
AND ALL NOTICES TO, ALL GOVERNMENT ENTITIES WHICH ARE SET FORTH ON
EXHIBIT 7.2(D) AND SUCH OTHER APPROVALS, ACTIONS AND NOTICES WHOSE FAILURE TO
OBTAIN WOULD RESULT IN A PURCHASER MATERIAL ADVERSE CHANGE.


 


(E)           THIRD PARTY CONSENTS.  ANY AND ALL CONSENTS, WAIVERS, APPROVALS,
AUTHORIZATIONS AND NOTICES WHICH ARE SET FORTH ON EXHIBIT 7.2(E) (THE “SPECIFIED
PURCHASER CONSENTS”) AND SUCH CONSENTS, WAIVERS, APPROVALS, AUTHORIZATIONS AND
NOTICES WHOSE FAILURE TO OBTAIN WOULD RESULT IN A PURCHASER MATERIAL ADVERSE
CHANGE.


 


(F)            PROCEEDINGS.  NO ACTION OR PROCEEDING SHALL BE PENDING OR
THREATENED AS OF THE EFFECTIVE DATE BEFORE ANY GOVERNMENT ENTITY THE RESULT OF
WHICH COULD PREVENT OR PROHIBIT THE CONSUMMATION OF ANY TRANSACTION PURSUANT TO
THE TRANSACTION DOCUMENTS OR CAUSE ANY SUCH TRANSACTION TO BE RESCINDED
FOLLOWING SUCH CONSUMMATION, AND NO ORDER HAVING ANY SUCH EFFECT SHALL EXIST.


 


(G)           ESCROW AGREEMENT AND EXECUTIVE SALE BONUS TRUST AGREEMENT.  THE
SELLERS SHALL HAVE RECEIVED THE ESCROW AGREEMENT AND EXECUTIVE SALE BONUS TRUST
AGREEMENT, EXECUTED BY THE PURCHASER AND THE TRUSTEE.


 


(H)           CLOSING DOCUMENTS.  THE PURCHASER SHALL HAVE DELIVERED TO THE
SELLERS THE FOLLOWING:


 

(I)            WIRE TRANSFERS REPRESENTING EACH SELLER’S PORTION OF THE PURCHASE
PRICE DETERMINED IN ACCORDANCE WITH SECTION 1.4 (TOGETHER WITH WIRE TRANSFERS TO
THE ESCROW AGENT IN ACCORDANCE WITH SECTION 1.4);

 

(II)           A RELEASE BY THE COMPANY OF THE SELLERS IN THE FORM OF
EXHIBIT 7.2(H)(II), EXECUTED BY COMPANY (“COMPANY RELEASE”);

 

(III)          THE EXECUTIVE EMPLOYMENT AGREEMENTS, EXECUTED BY THE COMPANY;

 

(IV)          THE CONSULTING AGREEMENTS, EXECUTED BY THE COMPANY;

 

(V)           THE ESCROW AGREEMENT, EXECUTED BY AN EXECUTIVE OFFICER OF THE
PURCHASER AND EXECUTIVE SALE BONUS TRUST AGREEMENT, EXECUTED BY AN EXECUTIVE
OFFICER OF THE PURCHASER;

 

(VI)          A CERTIFICATE OF AN OFFICER OF THE PURCHASER, DATED AS OF THE
EFFECTIVE DATE AND SIGNED BY AN EXECUTIVE OFFICER OF THE PURCHASER, EXPRESSLY
CERTIFYING THAT THE CONDITIONS IN SECTIONS 7.2(A) AND 7.2(B) REQUIRED TO BE
SATISFIED AS OF SUCH DATE HAVE BEEN MET; IT BEING UNDERSTOOD THAT FOR PURPOSES
OF SATISFYING THIS DELIVERY (BUT NOT THE CONDITION SET FORTH IN SECTION 7.2(A)),
THAT SUCH CERTIFICATE MAY INCLUDE SUPPLEMENTAL DISCLOSURES CONCERNING
DEVELOPMENTS THAT OCCURRED AFTER THE DATE HEREOF AND BEFORE THE EFFECTIVE DATE);

 

(VII)         A COPY OF THE RESOLUTIONS DULY ADOPTED BY THE BOARD OF MANAGERS OF
THE PURCHASER AND THE GENERAL PARTNER OF BUCKEYE PARTNERS, L.P. (“BUCKEYE”)
AUTHORIZING THE

 

--------------------------------------------------------------------------------


 

PURCHASER’S AND BUCKEYE’S EXECUTION, DELIVERY AND PERFORMANCE OF EACH
TRANSACTION DOCUMENT TO WHICH EACH OF PURCHASER AND BUCKEYE IS A PARTY AND THE
CONSUMMATION OF THE TRANSACTIONS, AS IN EFFECT AS OF THE CLOSING, CERTIFIED, ON
BEHALF OF PURCHASER AND BUCKEYE, BY AN OFFICER OF EACH OF PURCHASER AND BUCKEYE
(WHICH SUCH CERTIFICATION SHALL INCLUDE A REPRESENTATION AS TO THE INCUMBENCY
AND SIGNATURES OF THE OFFICERS OF THE PURCHASER AND BUCKEYE, AS APPLICABLE,
EXECUTING THE TRANSACTION DOCUMENTS);

 

(VIII)        CERTIFICATES, DATED NOT LESS THAN TEN (10) BUSINESS DAYS PRIOR TO
THE CLOSING, FROM EACH OF ITS JURISDICTION OF INCORPORATION AS TO THE GOOD
STANDING OF THE PURCHASER AND BUCKEYE;

 

(IX)           THE LEGAL OPINION OF MORGAN, LEWIS & BOCKIUS LLP SUBSTANTIALLY IN
THE FORM OF EXHIBIT 7.2(H)(IX) ATTACHED HERETO; AND

 

(X)            ALL OTHER DOCUMENTS, CERTIFICATES, INSTRUMENTS OR WRITINGS
REQUIRED TO BE DELIVERED BY THE PURCHASER AT OR PRIOR TO THE CLOSING PURSUANT TO
THIS AGREEMENT.

 

Any condition set forth in this Section 7.2 may be waived by the Sellers in
writing.

 


ARTICLE VIII
DEFINITIONS


 

For the purposes of this Agreement, the following terms have the meanings set
forth below:

 

“Action or Proceeding” means any action, suit, claim, hearing, proceeding,
arbitration or mediation by any Person, or any investigation or audit by any
Government Entity.

 

“Affiliate” means with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with such first
Person, as well as any immediate family members (including parents,
parents-in-law, grandparents, children, siblings, grandchildren and other lineal
descendants and the spouse of each of the foregoing), officers, directors,
shareholders and majority-owned entities of that Person and of its other
Affiliates.  “Control” means (including, with correlative meaning, the terms
controlling, controlled by and under common Control with), with respect to any
Person, the possession, directly or indirectly, of the power to direct or cause
the direction of the management, policies or investment decisions of such
Person, whether through the ownership of voting Securities, by contract or
otherwise.

 

“Affiliated Group” means any affiliated group within the meaning of
Section 1504(a) of the Code, or any similar group defined under a similar
provision of state, local or foreign Law.

 

“Business” means the business of the Company conducted on the date of this
Agreement.

 

“Business Day” means any day excluding Saturday, Sunday and any day which is a
legal holiday under the laws of the Commonwealth of Pennsylvania or is a day on
which banking institutions located in the Commonwealth are authorized or
required by law or other governmental action to close.

 

--------------------------------------------------------------------------------


 

“Business Employee” means each individual who works primarily or exclusively for
the Business and who, on the Closing Date, is actively employed by the Company,
including any employee who is on vacation leave or jury duty, or on other
authorized leave of absence (other than long-term disability in cases in which
the employee has no present expectation of continued employment), family or
workers’ compensation leave, or military leave as of the Closing Date, whether
paid or unpaid; provided, however, that the term Business Employee shall exclude
any other inactive or former employee, including any individual who (a) is on
long-term disability leave or unauthorized leave of absence, layoff with or
without recall rights at the Closing Date or (b) has been terminated or has
terminated his or her employment or retired before the Closing Date.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Common Stock” means the authorized shares of common stock of the Company.

 

“Company Disclosure Schedule” means the disclosure schedule constituting
exceptions to and applicable disclosures associated with the representations and
warranties set forth in Article IV hereof, prepared and delivered by the Sellers
concurrently with the execution of this Agreement, as the same may be amended
and supplemented from time to time, as required and/or permitted herein.

 

“Company Material Adverse Change” means any change, circumstance or effect that,
individually or in the aggregate, (a) is or is reasonably likely to be
materially adverse to the Business, assets, properties, results of operations or
condition (financial or otherwise) of the Company taken as a whole or
(b) materially impairs or prevents the ability of the Sellers to consummate the
Transactions, in each case other than any material adverse change arising from
or related to the following (either alone or in combination): (a) any general
condition affecting the industry in which the Business is engaged, which change
does not have a disproportionate adverse impact on the Business (as compared to
the impact on similarly situated companies in the industry), (b) changes in any
Law or applicable accounting regulations or principles, (c) the announcement or
pendency of any of the Transactions, (d) any action taken by the Sellers or the
Company at the Purchaser’s request or pursuant to the Transaction Documents,
(e) acts of war or terrorism or any escalation or material worsening of any such
acts of war or terrorism existing as of the date hereof, which do not have a
disproportionate adverse impact on the Business (as compared to the impact on
similarly situated companies in the industry), (f) general economic, political
and financial market changes, foreign or domestic and (g) any matters
specifically disclosed in the Disclosure Schedules.

 

“Company Stock” means all of the issued and outstanding Common Stock.

 

“Confidentiality Agreement” means the Confidentiality Agreement regarding the
confidentiality obligations of the Purchaser, executed by the Purchaser as of
October 8, 2007.

 

“Contracts” means all executory contracts, agreements, subcontracts, indentures,
notes, bonds (including surety bonds), loans, instruments, leases, mortgages,
franchises, licenses, purchase orders, sale orders, proposals, bids,
understandings or commitments, whether written or oral, which are legally
binding.

 

--------------------------------------------------------------------------------


 

“Credit Agreement” means the Amended and Restated Loan and Security Agreement,
dated December 16, 2004, among the Company, Univest National Bank and Trust
Company, Wachovia Bank, National Association and Fulton Bank, as amended.

 

“Derivative Transaction” means any swap transaction, option, warrant, forward
purchase or sale transaction, futures transaction, cap transaction, floor
transaction or collar transaction relating to one or more currencies,
commodities, bonds, equity securities, loans, interest rates, catastrophe
events, weather-related events, credit-related events or conditions or any index
or indicies, or any other similar transaction (including any option with respect
to any of these transactions) or combination of any of these transactions,
including collateralized mortgage obligations or other similar instruments or
any debt or equity instruments evidencing or embedding any such types of
transactions, and any related credit support, collateral or other similar
arrangements related to such transactions.

 

“Employee Benefit Arrangements” means each and all pension, supplemental
pension, deferred compensation, option or other equity-based program, accidental
death and dismemberment, life and health insurance and benefits (including
medical, dental, vision and hospitalization), short- and long-term disability,
fringe benefit, cafeteria plan, flexible spending account programs, severance
and other employee benefit arrangements, plans, contracts, policies or practices
providing employee or executive compensation or benefits to any employee,
director, consultant or agent or former employee, director of the Company or an
ERISA Affiliate, other than the Employee Plans.

 

“Employee Plans” means each and all “employee benefit plans,” as defined in
Section 3(3) of ERISA, maintained or contributed to by the Company or an ERISA
Affiliate or in which the Company or an ERISA Affiliate participates or
participated and which provides benefits to employees, directors, consultants or
agents or former employees, directors, consultants or agents of the Company or
an ERISA Affiliate.

 

“Environmental Laws” means all federal, state, local, civil and criminal laws,
statutes, regulations, orders and ordinances concerning the pollution or
protection of the environment, worker health and safety, and/or governing the
handling, use, generation, treatment storage, transportation, disposal,
manufacture, distribution, labeling, or release of Hazardous Materials,
including without limitation, the Clean Air Act, 42 U.S.C. § 7401 et seq.; the
Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq.; the Resource
Conservation and Recovery Act of 1976, 42 U.S.C. § 6901 et seq.; the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
42 U.S.C. § 9601 et seq.; the Federal Insecticide, Fungicide and Rodenticide
Act, 7 U.S.C. § 136 et seq.; the Occupational Safety and Health Act, 29 U.S.C. §
651 et seq.; the Toxic Substances Control Act, 15 U.S.C. § 2601 et seq.; the
Emergency Planning and Community Right-to-Know Act of 1986, 42 U.S.C. § 11011 et
seq.; and the Oil Pollution Act, 33 U.S.C. § 2701 et seq.; and the state
analogies thereto, all as amended or superseded from time to time and all
regulations issued thereunder.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

--------------------------------------------------------------------------------


 

“ERISA Affiliate” means any person, that together with the Company, is or was at
any time treated as a single employer under the Section 414 of the Code or
Section 4001 of ERISA and any general partnership of which the Company is or has
been a general partner.

 

“Escrow Agent” means PNC Escrow Services.

 

“Executive Sale Bonuses means those bonuses payable to the Specified Executives
pursuant to Section 3(d) (Sale Payment) of the Executive Employment Agreements.

 

“GAAP” means United States generally accepted accounting principles as in effect
from time to time, consistently applied.

 

“Government Entity” means any court, tribunal, arbitrator or any government or
political subdivision thereof, whether federal, state, county, local or foreign,
or any agency, authority, official or instrumentality of such governmental or
political subdivision, or any entity exercising executive, legislative,
judicial, regulatory or administrative functions of government.

 

“Hazardous Material” means any hazardous waste, hazardous or toxic substance,
petroleum or petroleum products with respect to which liability is imposed, or
which are regulated, pursuant to any Environmental Laws.

 

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the regulations promulgated thereunder.

 

“Indebtedness” means the aggregate amount (including the current portion
thereto), without duplication, of all of the Company’s: (a) indebtedness for
money borrowed from others (b) any obligations evidenced by bonds, debentures,
notes or other similar instruments, (c) any obligations to pay the deferred
purchase price of property or services, except trade accounts payable and other
current Liabilities arising in the ordinary course of business, (d) any
obligations as lessee under capitalized leases, (e) any indebtedness created or
arising under any conditional sale or other title retention agreement with
respect to acquired property, (f) any obligations, contingent or otherwise,
under acceptance credit, letters of credit or similar facilities, (g) any
guaranty of any of the foregoing and (h) all accrued but unpaid interest expense
and other, fees, and charges that are payable, in each case with respect to any
of the indebtedness described above.

 

“Indemnified Person” means any Person claiming indemnification under any
provision of Article VI.

 

“Indemnifying Person” means any Person(s) against whom a claim for
indemnification is being asserted under any provision of Article VI.

 

“Intellectual Property” means: (i) all rights in Software; (ii) all patents,
patent applications, and patent rights; (iii) all trade names, product names,
brand names, trade dress, logos, packaging design, slogans, registered and
unregistered trademarks and service marks and applications; (iv) all copyrights
in both published and unpublished works, including without limitation databases
and computer programs, and all copyright registrations and applications; (v) all
inventions and discoveries and invention disclosures (whether or not
patentable), know how,

 

--------------------------------------------------------------------------------


 

trade secrets, and confidential or proprietary information ; and (vi) all
goodwill associated with intellectual property rights and claims of infringement
against third parties related to the intellectual property rights described in
clauses (i) through (v) above.

 

“Knowledge”, when used with respect to the Company and/or any of the Sellers,
means and shall be limited to the actual knowledge of Richard A. Longacre, James
Boyd, Daryl Hackman, Kenneth Longacre, Jr., Rod Derstine, and Gregory Engelbart.

 

 “Knowledge of the Purchaser” or “Purchaser’s Knowledge” means and shall be
limited to the actual knowledge of Khalid A. Muslih and William K. Lehner based
solely on written information relating to the Transactions received by such
Persons from the Sellers or the Company.

 

“Law” means any law, statute, rule, regulation, ordinance and other
pronouncement having the effect of law of the United States of America, any
foreign country or any domestic or foreign state, county, city or other
political subdivision or of any Government Entity.

 

“Liability” or “Liabilities” means any and all debts, liabilities and
obligations of any nature whatsoever, whether accrued or fixed, absolute or
contingent, mature or unmatured or determined or indeterminable.

 

“Lien” means any mortgage, lien, pledge, charge, security interest, claim,
contractual restriction, easement, right-of-way, option, conditional sale or
installment contract or encumbrance of any kind.

 

“Loss” means any direct or indirect Liability, indebtedness, claim, loss,
damage, Lien, deficiency, obligation, judgment, penalty, responsibility, costs
or expenses (including reasonable attorneys’ fees and disbursements and the
costs of litigation) of any nature.

 

“Neutral Accounting Firm” means an independent accounting firm of nationally
recognized standing that has not rendered services to any of the Purchaser, the
Company or the Sellers, or any Affiliate thereof, within twenty-four (24) months
prior to the date hereof.

 

“Order” means any writ, judgment, decree, injunction or similar order of any
Governmental Entity, in each case whether preliminary or final.

 

“Party” or “Parties” has the meaning set forth in the Preamble to this
Agreement.

 

“Permits” means all licenses, certificates of occupancy and other permits,
consents and approvals required by any Governmental Entity to lawfully operate
the Business (including any pending applications for such licenses,
certificates, permits, consents or approvals).

 

“Permitted Liens” means (a) liens for Taxes or assessments and similar charges,
which either are (i) not delinquent or (ii) being contested in good faith and by
appropriate proceedings, and adequate reserves (as determined in accordance with
GAAP) have been established on the Company’s books with respect thereto,
(b) liens to secure landlords, sublandlords, licensors or sublicensors under
real estate leases or rental agreements, (c) deposits or pledges made in
connection with, or to secure payment of, workers’ compensation, unemployment
insurance,

 

--------------------------------------------------------------------------------


 

pension or other social security programs mandated under applicable Laws,
(d) mechanics’, materialmen’s or contractors’ liens or encumbrances or any
similar statutory lien or restriction, (e) zoning, entitlement, building and
other similar restrictions which are not violated by the current conduct of the
Business, and (f) easements, covenants, rights of way or other encumbrances or
restrictions, if any, that are of record or that do not materially impair the
use of the assets to which they relate in the Business, taken as a whole, as
conducted on the date hereof.

 

“Person” means any individual, partnership, corporation, association, limited
liability company, joint stock company, a trust, joint venture, firm,
association, unincorporated organization, Government Entity or other entity.

 

“Prime Rate” means the prime rate of interest as from time to time published by
The Wall Street Journal (Eastern Edition).

 

“Purchaser Material Adverse Change” means a material adverse change in the
ability of the Purchaser to perform its obligations under this Agreement and the
Transaction Documents or on the ability of the Purchaser to consummate the
Transactions.

 

“Securities Act” means the Securities Act of 1933, as amended, together with the
rules and regulations promulgated thereunder.

 

“Seller” and “Sellers” has the meaning set forth in the recitals to this
Agreement.

 

“Seller Disclosure Schedule” means the disclosure schedule constituting
exceptions to and applicable disclosures associated with the Sellers’
representations and warranties set forth in Article III hereof, prepared and
delivered by the Sellers concurrently with the execution of this Agreement, as
the same may be amended or supplemented from time to time, as required and/or
permitted herein.

 

“Seller Material Adverse Change” means a material adverse change in the ability
of the Seller to perform its obligations under this Agreement and the
Transaction Documents or on the ability of the Seller to consummate the
Transactions.

 

“Seller Transaction Expenses”  means the fees and costs paid or payable to the
legal counsel, accountants and investment bank of the Company and the Sellers
(including the fees and costs owed to Harris Williams & Co (“HW”) under the
Letter Agreement, dated August 8, 2007 by and between the Company and HW)
incurred through the Closing Date and in connection with the Transactions and
other costs and expenses (including any fees paid in connection with obtaining
any consents listed in Schedule 5.7(b), to the extent the Company determines to
pay such fees, but excluding any fees paid or payable in connection with
the Company’s line of credit), incurred through the Closing Date and solely in
connection with the Transactions.  The “Seller Transaction Expenses” shall also
include the Waiver Payment, pursuant to and as defined in that certain Agreement
of the Parties, dated as of October 24, 2007, by and between Gulf Oil Limited
Partnership and the Company.

 

“Software” means any computer program, operating system, applications system,
firmware or software, including all object code, source code, technical manuals,
user manuals, test scripts and other documentation therefor, whether in
machine-readable form, programming

 

--------------------------------------------------------------------------------


 

language or any other language, and whether stored, encoded, or written on disk,
tape, film, memory device, paper or other media, and any databases necessary in
the use of the computer program, operating system, application, firmware or
software.

 

“Specified Executives” mean Daryl Hackman, James Boyd, Rod Derstine, Gregory
Engelbart, and David Trupe.

 

“Tangible Assets” means all personal property and assets, furniture, fixtures,
equipment (including motor vehicles), computers, office equipment and apparatus,
tools, machinery and supplies.

 

“Tax” or “Taxes” means: (a) any foreign, federal, state or local income,
earnings, profits, gross receipts, franchise, capital stock, net worth, sales,
use, value added, occupancy, general property, real property, personal property,
intangible property, transfer, fuel, excise, parking, payroll, withholding,
unemployment compensation, social security, retirement or other tax of any
nature; or (b) any deficiency, interest or penalty imposed with respect to any
of the foregoing.

 

“Tax Returns” means all returns and reports, amended returns, information
returns, statements, declarations, estimates, schedules, notices, notifications,
forms, elections, certificates or other documents required to be filed or
submitted to any Government Entity with respect to the determination,
assessment, collection or payment of any Tax or in connection with the
administration, implementation or enforcement of, or compliance with, any Tax.

 

“Transaction Documents” means this Agreement and all other agreements,
instruments, certificates and other documents to be entered into or delivered by
any party, pursuant to any of the foregoing.

 

“Transactions” means the transactions contemplated by the Transaction Documents.

 


ARTICLE IX
TERMINATION


 


9.1           TERMINATION.  THIS AGREEMENT MAY BE TERMINATED:


 


(A)           AT ANY TIME PRIOR TO THE CLOSING BY MUTUAL WRITTEN AGREEMENT OF
THE PURCHASER, THE COMPANY AND SELLERS’ REPRESENTATIVE;


 


(B)           BY EITHER THE PURCHASER OR THE COMPANY AND SELLERS’ REPRESENTATIVE
IF A BREACH OF ANY PROVISION OF THIS AGREEMENT HAS BEEN COMMITTED (IN THE CASE
OF TERMINATION BY PURCHASER, A BREACH BY THE COMPANY, SELLERS’ REPRESENTATIVE OR
SELLERS, AND IN THE CASE OF TERMINATION BY THE COMPANY AND THE SELLERS’
REPRESENTATIVE, A BREACH BY PURCHASER) AND SUCH BREACH RESULTS IN A CLOSING
CONDITION BECOMING INCAPABLE OF BEING SATISFIED ON OR PRIOR TO THE CLOSING DATE
AND SUCH BREACH HAS NOT BEEN WAIVED IN WRITING; PROVIDED, HOWEVER THAT A BREACH
DESCRIBED ABOVE SHALL NOT GIVE RISE TO A RIGHT TO TERMINATE THIS AGREEMENT UNDER
THIS SECTION 9.1(B) UNLESS AND UNTIL (I) THE NON-BREACHING PARTY DELIVERS A
WRITTEN NOTICE TO THE BREACHING PARTY, NOTIFYING THE BREACHING PARTY OF THE
BREACH (INCLUDING A REASONABLE DESCRIPTION THEREOF) AND (II) THE BREACHING PARTY
FAILS TO CURE SUCH BREACH WITHIN TEN (10) BUSINESS DAYS AFTER DELIVERY OF SUCH
WRITTEN NOTICE (PROVIDED, FURTHER, HOWEVER, THAT THE PARTY SEEKING TERMINATION
PURSUANT TO

 

--------------------------------------------------------------------------------


 


THIS CLAUSE (B) IS NOT THEN IN BREACH OF ANY OF ITS REPRESENTATIONS, WARRANTIES,
COVENANTS OR AGREEMENTS CONTAINED IN THIS AGREEMENT);


 


(C)           (I) BY PURCHASER, IF ANY OF THE CONDITIONS IN SECTION 7.1 HAS NOT
BEEN SATISFIED AS OF THE CLOSING DATE OR IF SATISFACTION OF SUCH A CONDITION IS
OR BECOMES INCAPABLE OF FULFILLMENT (OTHER THAN THROUGH THE FAILURE OF THE
PURCHASER TO COMPLY WITH ITS OBLIGATIONS UNDER THIS AGREEMENT) AND PURCHASER HAS
NOT WAIVED IN WRITING SUCH CONDITION ON OR BEFORE THE CLOSING DATE; OR (II) BY
THE COMPANY AND SELLERS’ REPRESENTATIVE, IF ANY OF THE CONDITIONS IN SECTION 7.2
HAS NOT BEEN SATISFIED AS OF THE CLOSING DATE OR IF SATISFACTION OF SUCH A
CONDITION IS OR BECOMES INCAPABLE OF FULFILLMENT (OTHER THAN THROUGH THE FAILURE
OF THE COMPANY TO COMPLY WITH ITS OBLIGATIONS UNDER THIS AGREEMENT) AND THE
SELLERS HAVE NOT WAIVED IN WRITING SUCH CONDITION ON OR BEFORE THE CLOSING DATE;


 


(D)           BY EITHER THE PURCHASER OR THE COMPANY AND SELLERS’ REPRESENTATIVE
IF (I) THE TRANSACTIONS SHALL VIOLATE ANY ORDER THAT SHALL HAVE BECOME FINAL AND
NONAPPEALABLE OR (II) THERE SHALL BE A LAW WHICH MAKES THE TRANSACTIONS ILLEGAL
OR OTHERWISE PROHIBITED;


 


(E)           BY THE PURCHASER OR THE COMPANY AND SELLERS’ REPRESENTATIVE AT ANY
TIME AFTER 120 DAYS FOLLOWING THE DATE HEREOF, IF THE CLOSING SHALL NOT HAVE
OCCURRED; PROVIDED, HOWEVER, THAT THE RIGHT TO TERMINATE THIS AGREEMENT UNDER
THIS SUBSECTION (E) SHALL NOT BE AVAILABLE TO ANY PARTY WHOSE FAILURE TO FULFILL
ANY OBLIGATION UNDER THIS AGREEMENT SHALL HAVE BEEN THE CAUSE OF, OR RESULTED
IN, THE FAILURE OF THE CLOSING TO OCCUR PRIOR TO SUCH DATE;


 

provided further, however, that such notice of termination is provided in
writing.

 


9.2           EFFECT OF TERMINATION.  EACH PARTY’S RIGHT OF TERMINATION UNDER
SECTION 9.1 IS IN ADDITION TO ANY OTHER RIGHTS IT MAY HAVE UNDER THIS AGREEMENT
OR OTHERWISE, AND THE EXERCISE OF SUCH RIGHT OF TERMINATION WILL NOT BE AN
ELECTION OF REMEDIES.  IN THE EVENT OF TERMINATION OF THIS AGREEMENT PURSUANT TO
SECTION 9.1, ALL OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT WILL TERMINATE,
EXCEPT THAT THE OBLIGATIONS OF THE PARTIES IN THIS SECTION 9.1 AND SECTIONS 2.3
AND 4.20 (BROKER FEES), SECTION 5.5 (PUBLICITY AND CONFIDENTIALITY) AND
ARTICLE X WILL SURVIVE; PROVIDED, HOWEVER, THAT, IF THIS AGREEMENT IS TERMINATED
BECAUSE OF A BREACH OF THIS AGREEMENT BY THE NON-TERMINATING PARTY OR BECAUSE
ONE OR MORE OF THE CONDITIONS TO THE TERMINATING PARTY’S OBLIGATIONS UNDER THIS
AGREEMENT IS NOT SATISFIED AS A RESULT OF THE NON-TERMINATING PARTY’S FAILURE TO
COMPLY WITH ITS OBLIGATIONS UNDER THIS AGREEMENT, THEN THE TERMINATING PARTY’S
RIGHT (INCLUDING F&H LLC’S RIGHT, AS APPLICABLE) TO PURSUE ALL LEGAL REMEDIES
HEREUNDER AND OTHERWISE IN CONNECTION WITH SUCH BREACH WILL SURVIVE SUCH
TERMINATION UNIMPAIRED; PROVIDED FURTHER, HOWEVER, THAT THE PURCHASER’S RIGHT TO
PURSUE ALL SUCH LEGAL REMEDIES HEREUNDER SHALL BE LIMITED TO THE COMPANY, AND
THE PURCHASER SHALL HAVE NO RIGHT TO PURSUE REMEDIES UNDER THIS ARTICLE IX
AGAINST THE SELLERS INDIVIDUALLY.  IN THE EVENT OF TERMINATION OF THE AGREEMENT,
AND REGARDLESS OF THE REASON FOR THE TERMINATION, THE CONFIDENTIALITY AGREEMENT
AND ANY AGREEMENT EXECUTED BY THE PURCHASER IN CONNECTION WITH THE RECEIPT OF
THE CONFIDENTIAL OFFERING MEMORANDUM OF THE COMPANY SHALL CONTINUE IN FULL FORCE
AND EFFECT.


 


9.3           SPECIFIC PERFORMANCE.  THE SELLERS, THE COMPANY, F&H LLC, AND
PURCHASER SHALL EACH HAVE THE RIGHT TO SPECIFIC PERFORMANCE OF THE OBLIGATIONS
OF THE OTHER UNDER THIS AGREEMENT.  THE SELLERS, THE COMPANY, F&H LLC, AND
PURCHASER EACH ACKNOWLEDGE THAT IRREPARABLE DAMAGE

 

--------------------------------------------------------------------------------


 


WOULD RESULT IF THIS AGREEMENT IS NOT SPECIFICALLY ENFORCED.  THE SELLERS, THE
COMPANY, F&H LLC, AND PURCHASER EACH HEREBY AGREES THAT MONETARY DAMAGES WOULD
NOT BE ADEQUATE COMPENSATION FOR ANY LOSS INCURRED BY REASON OF A BREACH BY THE
OTHER OF THE PROVISIONS OF THIS AGREEMENT AND EACH HEREBY AGREES TO WAIVE THE
DEFENSE THAT A REMEDY AT LAW MAY BE ADEQUATE IN ANY ACTION OR PROCEEDING FOR
SPECIFIC PERFORMANCE HEREUNDER.


 


ARTICLE X
MISCELLANEOUS


 


10.1         EXPENSES.  WHETHER OR NOT THE TRANSACTIONS ARE CONSUMMATED, AND
EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT, EACH PARTY TO THIS AGREEMENT
WILL BEAR ITS RESPECTIVE FEES, COSTS AND EXPENSES INCURRED IN CONNECTION WITH
THE PREPARATION, NEGOTIATION, EXECUTION AND PERFORMANCE OF THIS AGREEMENT OR THE
TRANSACTIONS (INCLUDING LEGAL, ACCOUNTING AND OTHER PROFESSIONAL FEES).  WITHOUT
LIMITING THE FOREGOING, THE PURCHASER WILL PAY AND BE SOLELY RESPONSIBLE FOR THE
FILING FEES OF ALL PARTIES REQUIRED TO BE PAID UNDER THE HSR ACT AND ANY FOREIGN
ANTITRUST OR COMPETITION LAW OR REGULATION IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED HEREBY.  EACH OF THE COMPANY AND THE SELLERS, ON THE ONE HAND, AND
THE PURCHASER, ON THE OTHER HAND, AGREE TO INDEMNIFY AND HOLD THE OTHER HARMLESS
FROM ANY CLAIM OR DEMAND FOR COMMISSIONS OR OTHER COMPENSATION BY ANY BROKER,
FINDER, FINANCIAL CONSULTANT OR SIMILAR AGENT EMPLOYED BY THE OTHER PARTY.


 


10.2         GOVERNING LAW.  THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE COMMONWEALTH OF PENNSYLVANIA APPLICABLE
TO AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH COMMONWEALTH,
WITHOUT REGARD TO THE CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE THE
APPLICATION OF ANY OTHER LAW.


 


10.3         JURISDICTION; SERVICE OF PROCESS.  ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY MAY
BE BROUGHT IN THE FEDERAL AND STATE COURTS LOCATED IN THE COMMONWEALTH OF
PENNSYLVANIA, AND EACH OF THE PARTIES IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF SUCH COURTS IN ANY SUCH ACTION OR PROCEEDING, WAIVES ANY
OBJECTION HE OR SHE MAY NOW OR HEREAFTER HAVE TO VENUE OR TO CONVENIENCE OF
FORUM, AGREES THAT ALL CLAIMS IN RESPECT OF THE ACTION OR PROCEEDING SHALL BE
HEARD AND DETERMINED ONLY IN ANY SUCH COURT AND AGREES NOT TO BRING ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY IN ANY OTHER COURT.  THE PARTIES AGREE THAT ANY OR ALL OF
THEM MAY FILE A COPY OF THIS PARAGRAPH WITH ANY COURT AS WRITTEN EVIDENCE OF THE
KNOWING, VOLUNTARY AND BARGAINED-FOR AGREEMENT AMONG THE PARTIES IRREVOCABLY TO
WAIVE ANY OBJECTIONS TO VENUE OR TO CONVENIENCE OF FORUM.  PROCESS IN ANY ACTION
OR PROCEEDING REFERRED TO IN THE FIRST SENTENCE OF THIS SECTION 10.3 MAY BE
SERVED ON ANY PARTY ANYWHERE IN THE WORLD.


 


10.4         WAIVER OF JURY TRIAL.  THE PARTIES HEREBY WAIVE ANY RIGHT TO TRIAL
BY JURY IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY TRANSACTION CONTEMPLATED HEREBY, WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE.  THE PARTIES AGREE
THAT ANY OF THEM MAY FILE A COPY OF THIS PARAGRAPH WITH ANY COURT AS WRITTEN
EVIDENCE OF THE KNOWING, VOLUNTARY AND BARGAINED-FOR AGREEMENT AMONG THE PARTIES
TO IRREVOCABLY WAIVE TRIAL BY JURY AND THAT ANY

 

--------------------------------------------------------------------------------


 


ACTION OR PROCEEDING WHATSOEVER BETWEEN THEM RELATING TO THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY SHALL INSTEAD BE TRIED IN A COURT OF COMPETENT
JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.


 


10.5         ATTORNEYS’ FEES.  IF ANY ACTION OR PROCEEDING FOR THE ENFORCEMENT
OF THIS AGREEMENT IS BROUGHT WITH RESPECT TO OR BECAUSE OF AN ALLEGED DISPUTE,
BREACH, DEFAULT OR MISREPRESENTATION IN CONNECTION WITH ANY OF THE PROVISIONS
HEREOF, THE SUCCESSFUL OR PREVAILING PARTY SHALL BE ENTITLED TO RECOVER
REASONABLE ATTORNEYS’ FEES AND OTHER COSTS INCURRED IN THAT ACTION OR
PROCEEDING, IN ADDITION TO ANY OTHER RELIEF TO WHICH IT MAY BE ENTITLED.


 


10.6         WAIVER; REMEDIES CUMULATIVE.  THE RIGHTS AND REMEDIES OF THE
PARTIES TO THIS AGREEMENT ARE CUMULATIVE AND NOT ALTERNATIVE.  NEITHER ANY
FAILURE NOR ANY DELAY BY ANY PARTY IN EXERCISING ANY RIGHT, POWER OR PRIVILEGE
UNDER THIS AGREEMENT OR ANY OF THE OTHER TRANSACTION DOCUMENTS WILL OPERATE AS A
WAIVER OF SUCH RIGHT, POWER OR PRIVILEGE, AND NO SINGLE OR PARTIAL EXERCISE OF
ANY SUCH RIGHT, POWER OR PRIVILEGE WILL PRECLUDE ANY OTHER OR FURTHER EXERCISE
OF SUCH RIGHT, POWER OR PRIVILEGE OR THE EXERCISE OF ANY OTHER RIGHT, POWER OR
PRIVILEGE.  TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, (A) NO CLAIM OR
RIGHT ARISING OUT OF THIS AGREEMENT OR ANY OF THE OTHER TRANSACTION DOCUMENTS
CAN BE DISCHARGED BY ONE PARTY, IN WHOLE OR IN PART, BY A WAIVER OR RENUNCIATION
OF THE CLAIM OR RIGHT UNLESS IN WRITING SIGNED BY THE OTHER PARTIES; (B) NO
WAIVER THAT MAY BE GIVEN BY A PARTY WILL BE APPLICABLE EXCEPT IN THE SPECIFIC
INSTANCE FOR WHICH IT IS GIVEN; AND (C) NO NOTICE TO OR DEMAND ON ONE PARTY WILL
BE DEEMED TO BE A WAIVER OF ANY OBLIGATION OF THAT PARTY OR OF THE RIGHT OF THE
PARTY GIVING SUCH NOTICE OR DEMAND TO TAKE FURTHER ACTION WITHOUT NOTICE OR
DEMAND AS PROVIDED IN THIS AGREEMENT OR ANY OF THE OTHER TRANSACTION DOCUMENTS.


 


10.7         NOTICES.  ALL NOTICES OR OTHER COMMUNICATIONS REQUIRED OR PERMITTED
TO BE GIVEN HEREUNDER SHALL BE IN WRITING AND SHALL BE DEEMED GIVEN TO A PARTY
WHEN (A) DELIVERED BY HAND OR BY A NATIONALLY RECOGNIZED OVERNIGHT COURIER
SERVICE (COSTS PREPAID), (B) SENT BY FACSIMILE OR E-MAIL WITH CONFIRMATION OF
TRANSMISSION BY THE TRANSMITTING EQUIPMENT, OR (C) RECEIVED OR REJECTED BY THE
ADDRESSEE, IF SENT BY CERTIFIED MAIL, POSTAGE PREPAID AND RETURN RECEIPT
REQUESTED, IN EACH CASE TO THE FOLLOWING:


 

if to the Purchaser, to:

 

Buckeye Energy Holdings LLC

c/o Buckeye Partners, L.P.

Five TEK Park

9999 Hamilton Boulevard

Breinigsville, PA 18031

Attention:              William H. Schmidt, Jr., Vice President and General
Counsel

Tel:                         (610) 904-4297

Fax:                         (610) 904-4006

E-mail:                    wschmidt@buckeye.com

 

--------------------------------------------------------------------------------


 

with a copy (which shall not constitute notice) to:

 

Morgan, Lewis & Bockius LLP

1701 Market Street

Philadelphia, PA 19103

Attention:              Howard L. Meyers, Esq.

Tel:                         215-963-5536

Fax:                         215-963-5001

E-mail:                    hmeyers@morganlewis.com

 

to the Company, to:

 

Farm & Home Oil Company

3115 State Road

P.O. Box 389

Telford, PA 18969

Attention: Richard A. Longacre

Tel: 215-257-2208

Fax: 215-257-2088

E-mail: rlongacre@fhoil.com

 

with a copy (which shall not constitute notice) to:

 

Blank Rome LLP

One Logan Square

Philadelphia, PA 19103

Attention:  Gary R. Goldenberg

Tel: (215) 569-5733

Fax: (215) 832-5733

E-mail:  goldenberg@blankrome.com

 

to the Sellers’ Representative or Sellers to:

 

                Richard A. Longacre, Sellers’ Representative

                2267 Eston Road

Quakertown, PA 18951

Tel: (215) 538-9407

Email: richlongacre@hotmail.com

 

with a copy (which shall not constitute notice) to:

 

Blank Rome LLP

One Logan Square

Philadelphia, PA 19103

Attention:  Gary R. Goldenberg

Tel: (215) 569-5733

 

--------------------------------------------------------------------------------


 

Fax: (215) 832-5733

E-mail:  goldenberg@blankrome.com

 

Any Party may change its contact information for notices and other
communications hereunder by notice to the other parties hereto in accordance
with this Section 10.7.

 


10.8         ASSIGNMENT.  THIS AGREEMENT SHALL BE BINDING UPON, AND SHALL BE
ENFORCEABLE BY AND INURE SOLELY TO THE BENEFIT OF THE PARTIES HERETO AND THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS; PROVIDED, HOWEVER, THAT THIS AGREEMENT AND
THE RIGHTS AND OBLIGATIONS HEREUNDER SHALL NOT BE ASSIGNABLE OR TRANSFERABLE BY
ANY PARTY WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER PARTIES HERETO;
PROVIDED FURTHER HOWEVER, THAT WITHOUT SUCH CONSENT, PURCHASER MAY TRANSFER OR
ASSIGN, IN WHOLE OR IN PART OR FROM TIME TO TIME, TO ONE OR MORE OF ITS
AFFILIATES, THE RIGHT TO PURCHASE ALL OR A PORTION OF THE F&H MEMBERSHIP
INTERESTS, BUT NO SUCH TRANSFER OR ASSIGNMENT WILL RELIEVE PURCHASER OF ITS
OBLIGATIONS HEREUNDER.


 


10.9         NO THIRD-PARTY BENEFICIARIES.  EXCEPT FOR CONTEMPLATED THIRD PARTY
BENEFICIARIES AS EXPRESSLY PROVIDED OTHERWISE IN THIS AGREEMENT (INCLUDING
PROVISIONS BENEFITING DIRECTORS, OFFICERS, EMPLOYEES AND THE SELLERS CONTAINED
IN SECTIONS 5.8 AND 5.10 HEREOF AND ARTICLE VI HEREOF), THIS AGREEMENT IS FOR
THE SOLE BENEFIT OF THE PARTIES HERETO AND THEIR PERMITTED SUCCESSORS AND
ASSIGNS AND NOTHING HEREIN EXPRESSED OR IMPLIED SHALL GIVE OR BE CONSTRUED TO
GIVE TO ANY PERSON, OTHER THAN THE PARTIES HERETO AND SUCH SUCCESSORS AND
ASSIGNS (INCLUDING F&H LLC), ANY LEGAL OR EQUITABLE RIGHTS, REMEDY OR CLAIM
HEREUNDER.


 


10.10       AMENDMENTS OR SUPPLEMENTS.  NO AMENDMENT OR SUPPLEMENT TO THIS
AGREEMENT SHALL BE EFFECTIVE UNLESS IT SHALL BE IN WRITING AND SIGNED BY THE
COMPANY, SELLERS’ REPRESENTATIVE AND PURCHASER.


 


10.11       DISCLOSURE SCHEDULES.  THE SELLER DISCLOSURE SCHEDULE AND THE
COMPANY DISCLOSURE SCHEDULE (COLLECTIVELY, THE “DISCLOSURE SCHEDULES”) SHALL BE
SUBJECT TO THE FOLLOWING TERMS AND CONDITIONS:  (A) ANY ITEM DISCLOSED IN ANY
PARTICULAR PART OF THE DISCLOSURE SCHEDULES SHALL BE DEEMED TO BE DISCLOSED IN
ALL PARTS OF THE DISCLOSURE SCHEDULES, (B) NO DISCLOSURE OF ANY MATTER CONTAINED
IN THE DISCLOSURE SCHEDULE SHALL CREATE AN IMPLICATION THAT SUCH MATTER MEETS
ANY STANDARD OF MATERIALITY (MATTERS REFLECTED IN THE DISCLOSURE SCHEDULE ARE
NOT NECESSARILY LIMITED TO MATTERS REQUIRED BY THIS AGREEMENT TO BE REFLECTED IN
THE DISCLOSURE SCHEDULE; SUCH ADDITIONAL MATTERS ARE SET FORTH FOR INFORMATIONAL
PURPOSES ONLY AND DO NOT NECESSARILY INCLUDE OTHER MATTERS OF A SIMILAR NATURE,
NOR SHALL THE INCLUSION OF ANY ITEM BE CONSTRUED AS IMPLYING THAT ANY SUCH ITEM
IS “MATERIAL” FOR ANY PURPOSE); (C) ANY DISCLOSURES CONTAINED IN THE DISCLOSURE
SCHEDULE WHICH REFER TO A DOCUMENT ARE QUALIFIED IN THEIR ENTIRETY BY REFERENCE
TO THE TEXT OF SUCH DOCUMENT, A TRUE AND COMPLETE COPY OF WHICH WAS INCLUDED IN
THE DUE DILIGENCE INFORMATION SUPPLIED TO THE PURCHASER; AND (D) HEADINGS AND
INTRODUCTORY LANGUAGE HAVE BEEN INSERTED ON THE SECTIONS OF THE DISCLOSURE
SCHEDULE FOR CONVENIENCE OF REFERENCE ONLY AND SHALL TO NO EXTENT HAVE THE
EFFECT OF AMENDING OR CHANGING THE EXPRESS DESCRIPTION OF THE SECTIONS AS SET
FORTH IN THIS AGREEMENT.


 


10.12       CONSTRUCTION.  IN CONSTRUING THIS AGREEMENT, INCLUDING THE EXHIBITS
AND SCHEDULES AND HERETO, THE FOLLOWING PRINCIPLES SHALL BE FOLLOWED: (A) THE
TERMS “HEREIN,” “HEREOF,” “HEREBY,” “HEREUNDER” AND OTHER SIMILAR TERMS REFER TO
THIS AGREEMENT AS A WHOLE AND NOT ONLY TO THE

 

--------------------------------------------------------------------------------


 


PARTICULAR ARTICLE, SECTION OR OTHER SUBDIVISION IN WHICH ANY SUCH TERMS MAY BE
EMPLOYED; (B) EXCEPT AS OTHERWISE SET FORTH HEREIN, REFERENCES TO ARTICLES,
SECTIONS, SCHEDULES AND EXHIBITS REFER TO THE ARTICLES, SECTIONS, SCHEDULES AND
EXHIBITS OF THIS AGREEMENT, WHICH ARE INCORPORATED IN AND MADE A PART OF THIS
AGREEMENT; (C) A REFERENCE TO ANY PERSON SHALL INCLUDE SUCH PERSON’S
PREDECESSORS; (D) ALL ACCOUNTING TERMS NOT OTHERWISE DEFINED HEREIN HAVE THE
MEANINGS ASSIGNED TO THEM IN ACCORDANCE WITH GAAP; (E) NO CONSIDERATION SHALL BE
GIVEN TO THE HEADINGS OF THE ARTICLES, SECTIONS, SCHEDULES, EXHIBITS,
SUBDIVISIONS, SUBSECTIONS OR CLAUSES, WHICH ARE INSERTED FOR CONVENIENCE IN
LOCATING THE PROVISIONS OF THIS AGREEMENT AND NOT AS AN AID IN ITS CONSTRUCTION;
(F) THE WORD “INCLUDES” AND “INCLUDING” AND THEIR SYNTACTICAL VARIANTS MEAN
“INCLUDES, BUT IS NOT LIMITED TO” AND “INCLUDING, WITHOUT LIMITATION,” AND
CORRESPONDING SYNTACTICAL VARIANT EXPRESSIONS; (G) A DEFINED TERM HAS ITS
DEFINED MEANING THROUGHOUT THIS AGREEMENT, REGARDLESS OF WHETHER IT APPEARS
BEFORE OR AFTER THE PLACE IN THIS AGREEMENT WHERE IT IS DEFINED, INCLUDING IN
ANY SCHEDULE OR EXHIBIT; (H) THE WORD “DOLLAR” AND THE SYMBOL “$” REFER TO THE
LAWFUL CURRENCY OF THE UNITED STATES OF AMERICA; (I) THE PLURAL SHALL BE DEEMED
TO INCLUDE THE SINGULAR AND VICE VERSA; AND (J) THE PHRASE “LOCAL TIME” SHALL
REFER TO EASTERN STANDARD TIME.


 


10.13       ENTIRE AGREEMENT.  THIS AGREEMENT (INCLUDING ANY EXHIBIT OR SCHEDULE
ATTACHED HERETO) AND THE TRANSACTION DOCUMENTS CONTAIN THE ENTIRE AGREEMENT AND
UNDERSTANDING AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF
AND, EXCEPT AS EXPLICITLY SET FORTH HEREIN, SUPERSEDE ALL PRIOR AND
CONTEMPORANEOUS ORAL AND WRITTEN AGREEMENTS AND UNDERSTANDINGS RELATING TO SUCH
SUBJECT MATTER.


 


10.14       SEVERABILITY.  IF ANY PROVISION OF THIS AGREEMENT OR THE APPLICATION
OF ANY SUCH PROVISION TO ANY PERSON OR CIRCUMSTANCE SHALL BE HELD INVALID,
ILLEGAL OR UNENFORCEABLE IN ANY RESPECT BY A COURT OF COMPETENT JURISDICTION,
SUCH INVALIDITY, ILLEGALITY OR UNENFORCEABILITY SHALL NOT AFFECT ANY OTHER
PROVISION HEREOF.


 


10.15       MUTUAL DRAFTING.  THE PARTIES HERETO ARE SOPHISTICATED AND HAVE BEEN
REPRESENTED BY COUNSEL WHO HAVE CAREFULLY NEGOTIATED THE PROVISIONS HEREOF.  AS
A CONSEQUENCE, THE PARTIES DO NOT INTEND THAT THE PRESUMPTIONS OF ANY LAWS OR
OTHER RULES RELATING TO THE INTERPRETATION OF CONTRACTS AGAINST THE DRAFTER OF
ANY PARTICULAR CLAUSE SHOULD BE APPLIED TO THIS AGREEMENT AND THEREFORE WAIVE
THEIR EFFECTS.


 


10.16       COUNTERPARTS; FACSIMILE.  THIS AGREEMENT MAY BE EXECUTED IN ONE OR
MORE COUNTERPARTS, INCLUDING BY FACSIMILE, ALL OF WHICH SHALL BE CONSIDERED ONE
AND THE SAME AGREEMENT, AND SHALL BECOME EFFECTIVE WHEN ONE OR MORE SUCH
COUNTERPARTS HAVE BEEN SIGNED BY EACH OF THE PARTIES AND DELIVERED TO THE OTHER
PARTY.

 

[Signatures on Next Page]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

 

 

 

FARM & HOME OIL COMPANY

 

 

 

 

 

By:

/s/ Richard A. Longacre

 

 

Name:

Richard A. Longacre

 

 

Title:

Chief Executive Officer

 

 

 

 

 

BUCKEYE ENERGY HOLDINGS LLC

 

 

 

 

 

By:

/s/ Stephen C. Muther

 

 

Name:

Stephen C. Muther

 

 

Title:

President

 

 

 

 

 

 

 

 

 

SELLERS’ REPRESENTATIVE

 

 

 

 

 

By:

/s/ Richard A. Longacre

 

 

Name:

Richard A. Longacre

 

 

[Signature Page to Purchase Agreement]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

 

 

SELLERS

 

/s/ Kenneth A. Longacre, Sr.

 

/s/ Kenneth A. Longacre, Jr.

 

Name: Kenneth A. Longacre, Sr.

 

Name: Kenneth A. Longacre, Jr.

 

 

 

 

 

 

/s/ Richard A. Longacre

 

/s/ Cynthia Longacre

 

Name: Richard A. Longacre

 

Name: Cynthia Longacre

 

 

 

 

 

 

/s/ Rose Longacre

 

/s/ Donna Weaver

 

Name: Rose Longacre

 

Name: Donna Weaver

 

 

 

 

 

 

/s/ Duane Weaver

 

/s/ Elizabeth Longacre Anders

 

Name: Duane Weaver

 

Name: Elizabeth Longacre Anders

 

 

 

 

 

 

/s/ Dave Anders

 

 

Name: Dave Anders

 

 

 

 

[Signature Page to Purchase Agreement]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

 

 

SELLERS

 

 

1996 IRREVOCABLE TRUST F/B/O RICHARD
A. LONGACRE

 

1996 IRREVOCABLE TRUST F/B/O
KENNETH A. LONGACRE, JR.

 

 

 

 

 

 

By:

/s/ Ken Clemmer

 

 

By:

/s/ Ken Clemmer

 

Name: Ken Clemmer

 

Name: Ken Clemmer

Title: Trustee

 

Title: Trustee

 

 

 

 

 

 

By:

/s/ Richard A. Longacre

 

 

By

/s/ Kenneth A. Longacre, Jr.

 

Name: Richard A. Longacre

 

Name: Kenneth A. Longacre, Jr.

Title: Trustee

 

Title: Trustee

 

 

 

 

 

 

1996 IRREVOCABLE TRUST F/B/O DONNA
LONGACRE WEAVER

 

1996 IRREVOCABLE TRUST F/B/O
ELIZABETH LONGACRE ANDERS

 

 

 

 

 

 

By:

/s/ Ken Clemmer

 

 

By:

/s/ Ken Clemmer

 

Name: Ken Clemmer

 

Name: Ken Clemmer

Title: Trustee

 

Title: Trustee

 

 

 

 

 

 

By:

/s/ Donna Longacre Weaver

 

 

By:

/s/ Elizabeth Longacre Anders

 

Name: Donna Longacre Weaver

 

Name: Elizabeth Longacre Anders

Title: Trustee

 

Title: Trustee

 

 

[Signature Page to Purchase Agreement]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

 

 

SELLERS

 

1998 IRREVOCABLE TRUST F/B/O
RICHARD A. LONGACRE

 

1998 IRREVOCABLE TRUST F/B/O
KENNETH A. LONGACRE, JR.

 

 

 

 

 

 

By:

/s/ Ken Clemmer

 

 

By:

/s/ Ken Clemmer

 

Name: Ken Clemmer

 

Name: Ken Clemmer

Title: Trustee

 

Title: Trustee

 

 

 

 

 

 

By:

/s/ Richard A. Longacre

 

 

By

/s/ Kenneth A. Longacre, Jr.

 

Name: Richard A. Longacre

 

Name: Kenneth A. Longacre, Jr.

Title: Trustee

 

Title: Trustee

 

 

 

 

 

 

1998 IRREVOCABLE TRUST F/B/O
DONNA LONGACRE WEAVER

 

1998 IRREVOCABLE TRUST F/B/O
ELIZABETH LONGACRE ANDERS

 

 

 

 

 

 

By:

/s/ Ken Clemmer

 

 

By:

/s/ Ken Clemmer

 

Name: Ken Clemmer

 

Name: Ken Clemmer

Title: Trustee

 

Title: Trustee

 

 

 

 

 

 

By:

/s/ Donna Longacre Weaver

 

 

By:

/s/ Elizabeth Longacre Anders

 

Name: Donna Longacre Weaver

 

Name: Elizabeth Longacre Anders

Title: Trustee

 

Title: Trustee

 

 

[Signature Page to Purchase Agreement]

 

--------------------------------------------------------------------------------


 

GUARANTY OF BUCKEYE PARTNERS, L.P.

 

                Buckeye Partners, L.P., a Delaware limited partnership
(“Buckeye”) and the ultimate parent of Buckeye Energy Holdings LLC, a Delaware
limited liability company (the “Purchaser”), hereby guarantees the prompt
payment and performance by the Purchaser of all of Purchaser’s obligations under
the foregoing Purchase Agreement and the other Transaction Documents (as defined
in the Purchase Agreement) to which Purchaser is a party.  Buckeye’s guaranty
obligations are as surety, and the Sellers and the Company shall not have to
look to the Purchaser first for payment and/or performance under the Purchase
Agreement and/or the Transaction Documents to which Purchaser is a party in
connection with any rights and remedies that they may have thereunder and/or
under law or equity.

 

 

GUARANTOR:

 

 

 

BUCKEYE PARTNERS, L.P.

 

 

 

 

 

By: BUCKEYE GP LLC, as its General Partner

 

 

 

 

 

By:

/s/ Stephen C. Muther

 

 

Name:

Stephen C. Muther

 

Title:

President

 

--------------------------------------------------------------------------------


 

INDEX OF OTHER DEFINED TERMS

 

Term/Section #

 

Page

Accounting Arbitrator 5.12(a)(i)(B)(g)(iii)

 

31

Acquisition Proposal 5.15

 

32

Affiliate Transactions 4.16

 

17

Agreement - Preamble

 

4

Allocation Statement 5.12(a)(i)(B)(g)(iii)

 

31

Buckeye 7.2(h)(vii)

 

42

Claim Notice 6.4

 

37

Closing 1.3

 

4

Closing Date 1.3

 

5

Closing Date Executive Sale Bonuses 1.4(c)

 

5

Closing Derivative List 5.4(c)

 

23

Company - Preamble

 

4

Company Disclosure Schedule 10.11

 

54

Company Release 7.2(h)(ii)

 

42

Consulting Agreements 7.1(i)(iv)

 

39

Control Article VIII

 

43

Disclosure Schedules 10.11

 

54

DOJ 5.7(a)

 

24

Effective Date 5.1

 

19

Employment Agreement 7.1(i)(iii)

 

39

Escrow Account 1.4(b)

 

5

Escrow Agreement 1.4(b)

 

5

Escrow Funds 1.4(b)

 

5

Executive Employment Agreements 7.1(i)(iii)

 

39

Executive Sale Bonus Trust 1.4(a)

 

5

Executive Sale Bonus Trust Agreement 1.4(a)

 

5

Exhibit 1.4(a)-1

 

5

Exhibit 1.4(a)-2

 

5

Exhibit 1.4(a)-3

 

5

Exhibit 1.4(b)

 

5

Exhibit 7.1(i)(iv)

 

39

Exhibit 7.2(d)

 

41

Exhibit 7.2(e)

 

41

F&H LLC - Preamble

 

4

F&H LLC Merger 5.1

 

20

F&H Membership Interests 5.1

 

19

Final Determination 6.3(b)

 

35

Financial Statements 4.4(a)

 

11

FTC 5.7(a)

 

24

IRS 5.12(d)(i)

 

29

Latest Balance Sheet 4.4(a)(ii)

 

11

Lease 4.11(b)

 

15

Material Contracts 4.18

 

17

 

--------------------------------------------------------------------------------


 

Multiemployer Plan 4.14(e)

 

17

Non-Competition Agreements 7.1(i)(v)

 

39

Owned Real Property 4.11

 

14

Parcel 4.11

 

14

Parties - Preamble

 

4

Party or Parties - Preamble

 

4

Policies 4.17

 

17

Pre-Closing Tax Period 5.12(a)(i)(A)

 

27

Purchase Price 1.2

 

4

Purchase Price Allocation 5.12(a)(i)(B)(g)(ii)

 

31

Purchaser - Preamble

 

4

Purchaser Closing Notice 5.1

 

19

Real Property 4.11

 

14

Section 7.1(a)

 

39

Section 7.1(b)

 

39

Seller Disclosure Schedule 10.11

 

54

Seller or Sellers - Preamble

 

4

Seller’s Releases 7.1(i)(ii)

 

39

Sellers - Preamble

 

4

Sellers’ Representative - Preamble

 

4

Specified Purchaser Consents 7.2(e)

 

41

Specified Seller Consents 7.1(e)

 

38

Specified Shareholder Percentages

 

5

Straddle Tax Period 5.12(a)(ii)

 

28

Third-Party Claim 6.5

 

37

Trustee 1.4(a)

 

5

WARN 5.8(a)

 

25

 

--------------------------------------------------------------------------------